Exhibit 10.1

 

PARTNERSHIP INTEREST

PURCHASE AGREEMENT

 

dated as of

 

AUGUST 2, 2005

 

by and between

 

DYNEGY INC.,

 

DYNEGY HOLDINGS INC.,

 

DYNEGY MIDSTREAM HOLDINGS, INC.,

 

and

 

DYNEGY MIDSTREAM G.P., INC.

 

AS SELLERS

 

and

 

TARGA RESOURCES, INC.,

 

TARGA RESOURCES PARTNERS OLP LP,

 

and

 

TARGA MIDSTREAM GP, LLC

 

AS BUYERS

 

Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS    2

            1.1

   Definitions    2

            1.2

   Certain Definitional and Interpretive Provisions    16

ARTICLE II

   PURCHASE AND SALE; CLOSING    17

            2.1

   Purchase and Sale    17

            2.2

   Purchase Price; Purchase Price Adjustment    17

            2.3

   Working Capital Adjustment    18

            2.4

   Substitutions of Credit Support Obligations    19

            2.5

   The Closing    22

            2.6

   Closing Procedures and Deliveries    23

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES    24

            3.1

   Organization and Related Matters; Interests    24

            3.2

   Financial Statements; Absence of Changes and Undisclosed Liabilities    25

            3.3

   Tax Returns    26

            3.4

   Material Contracts    27

            3.5

   Real Property    28

            3.6

   Personal Property; Sufficiency of Assets    29

            3.7

   Authorization; No Conflicts    29

            3.8

   Actions    30

            3.9

   Compliance with Law    30

            3.10

   Employees and Employee Benefit Matters    30

            3.11

   Operation in the Ordinary Course    32

            3.12

   Environmental Compliance    32

            3.13

   Permits    33

            3.14

   Intellectual Property    33

            3.15

   Insurance    33

            3.16

   Preferential Purchase Rights    33

            3.17

   No Brokers or Finders    34

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF BUYERS    34

            4.1

   Organization and Related Matters    34

            4.2

   Authorization; No Conflicts    34

            4.3

   Actions    34

            4.4

   No Brokers or Finders    35

 

 

    -i-   Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

            4.5

   Financing    35

            4.6

   Investment Representation    35

ARTICLE V

   COVENANTS WITH RESPECT TO THE PERIOD PRIOR TO THE CLOSING    36

            5.1

   Access    36

            5.2

   Conduct of Business    36

            5.3

   Efforts; No Inconsistent Action    39

            5.4

   Financing    40

            5.5

   Supplemental Disclosure    43

            5.6

   Consummation of Certain Pre-Closing Transactions    44

            5.7

   Specified Letters of Credit    44

            5.8

   Business Segment    44

            5.9

   Quarterly Financial Statements; Footnotes    44

            5.10

   Monthly Status Meeting    45

            5.11

   Sublease    45

ARTICLE VI

   CONTINUING COVENANTS    45

            6.1

   Cooperation; Legal Privileges    45

            6.2

   Post-Closing Operations    46

            6.3

   Use of Name    47

            6.4

   Acknowledgment of Limitation of Warranties    47

            6.5

   Insurance Matters    49

            6.6

   Non-Solicitation    50

            6.7

   Sellers’ Records    51

            6.8

   Seller Parties and Buyer Parties    51

            6.9

   Post-Closing Cooperation and Documentation    51

            6.10

   Firm Transportation Contracts    53

            6.11

   Assets Disposed of Prior to Closing    53

ARTICLE VII

   EMPLOYEES AND EMPLOYEE BENEFIT MATTERS    54

            7.1

   Employee and Employee Benefit Matters    54

ARTICLE VIII

   TAX MATTERS    59

            8.1

   Tax Treatment    59

            8.2

   Tax Returns    60

            8.3

   Tax Refunds and Treatment of Payments    61

            8.4

   Transfer Taxes    61

 

 

    -ii-   Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

            8.5

   Audit Matters    62

            8.6

   Cooperation and Exchange of Information    62

ARTICLE IX

   CONDITIONS OF PURCHASE    63

            9.1

   General Conditions    63

            9.2

   Conditions to Obligation of Buyers    63

            9.3

   Conditions to Obligation of Sellers    65

ARTICLE X

   TERMINATION OF OBLIGATIONS    65

            10.1

   Termination of Agreement    65

            10.2

   Effect of Termination    66

ARTICLE XI

   INDEMNIFICATION; SURVIVAL    67

            11.1

   Obligations of Seller Parties    67

            11.2

   Obligations of Buyer Parties    68

            11.3

   Procedure    69

            11.4

   Survival    70

            11.5

   Limitations on Indemnification    70

            11.6

   Treatment of Payments    71

            11.7

   Remedies Exclusive    71

            11.8

   Retained Excluded Claims and Reserved Claim    71

ARTICLE XII

   GENERAL    74

            12.1

   Amendments; Waivers    74

            12.2

   Disclosure Schedules; Exhibits    74

            12.3

   Post-Closing Further Assurances    74

            12.4

   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial    74

            12.5

   Counterparts    75

            12.6

   Parties in Interest    75

            12.7

   Waiver    75

            12.8

   Severability    75

            12.9

   No Punitive Damages    75

            12.10

   Notices    76

            12.11

   Publicity and Reports    77

            12.12

   Integration    77

            12.13

   Expenses    77

            12.14

   No Assignment    78

            12.15

   Representation By Counsel; Interpretation    78

            12.16

   No Third Party Beneficiaries    78

 

 

    -iii-   Purchase Agreement



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

   Determination of Adjusted Working Capital

Exhibit B

   Determination of Cash Collateral

Exhibit C

   Form of Transition Services Agreement

Exhibit D

   Form of Assignment of Interests

Exhibit E

   Form of Confidentiality Agreement

Exhibit F

   Required Information

        Purchase Agreement



--------------------------------------------------------------------------------

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

This Partnership Interest Purchase Agreement is entered into as of August 2,
2005 by and among Dynegy Inc., an Illinois corporation (“Dynegy”), Dynegy
Holdings Inc., a Delaware corporation (“DHI”), Dynegy Midstream Holdings, Inc.,
a Delaware corporation (“DMHI”), and Dynegy Midstream G.P., Inc., a Delaware
corporation (“DMGP”, and together with DMHI, “Sellers”), and Targa Resources,
Inc., a Delaware corporation (“Targa”), Targa Resources Partners OLP LP, a
Delaware limited partnership (“OLP”), and Targa Midstream GP, LLC, a Delaware
limited liability company (“TM”, and together with OLP, “Buyers”).

 

R E C I T A L S

 

WHEREAS, Sellers collectively own all of the outstanding partnership interests
(the “Interests”) in Dynegy Midstream Services, Limited Partnership, a Delaware
limited partnership (the “Partnership”);

 

WHEREAS, (i) the Partnership owns (a) all of the outstanding membership
interests in each of Midstream Barge Company, L.L.C., a Delaware limited
liability company (“MBC”), Dynegy Liquids G.P., L.L.C., a Delaware limited
liability company (“DLGP”), Dynegy Regulated Holdings, LLC, a Delaware limited
liability company (“DRH”), Dynegy Energy Pipeline Company, L.L.C., a Delaware
limited liability company (“DEPC”), and Warren Petroleum Company, LLC, a
Delaware limited liability company (“WPC”), (b) 63% of the outstanding
membership interests in Versado Gas Processors, L.L.C., a Delaware limited
liability company (“Versado”), (c) 99% of the outstanding membership interests
in Dynegy Liquids Marketing and Trade, a Delaware general partnership (“DLMT”),
(d) 88% of the outstanding membership interests in Downstream Energy Ventures
Co., L.L.C., a Delaware limited liability company (“DEVCO”), (e) 86.24% of the
outstanding membership interests in Cedar Bayou Fractionators, LP, a Delaware
limited partnership (“CBF”), and (f) all of the outstanding capital stock of
NCLB Liquids Inc., a British Columbia corporation (“NCLB”); (ii) DLGP owns the
remaining 1% of the outstanding membership interests in DLMT; (iii) DEVCO owns
an additional 2% of the outstanding membership interests in CBF; and (iv) DRH
owns all of the outstanding membership interests in each of Dynegy NGL Pipeline
Company, LLC, a Delaware limited liability company (“DNPC”), Dynegy Intrastate
Pipeline, LLC, a Delaware limited liability company (“DIP”), and Dynegy OPI,
LLC, a Delaware limited liability company (“DOPI”) (the Partnership, together
with MBC, DLGP, DRH, DEPC, WPC, Versado, DLMT, DEVCO, CBF, NCLB, DNPC, DIP and
DOPI are referred to herein collectively as the “DMS Entities,” and each is
individually referred to herein as a “DMS Entity”);

 

WHEREAS, the Partnership owns (a) 22.8958% of the outstanding membership
interests in Venice Energy Services Company, LLC, a Delaware limited liability
company (“VESCO”), and (b) 38.75% of the outstanding partnership interests in
Gulf Coast Fractionators, a Texas general partnership (“GCF”); and

 

WHEREAS, Sellers desire to sell, and Buyers desire to purchase, all of the
outstanding partnership interests of the Partnership for the consideration and
on the terms and conditions described herein.

 

Purchase Agreement



--------------------------------------------------------------------------------

A G R E E M E N T

 

In consideration of the premises and mutual promises contained herein and other
good and valuable consideration, and intending to be legally bound, the Parties
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided, the following definitions shall apply:

 

“2005 Bonus Payment Date” has the meaning set forth in Section 7.1(d).

 

“Abandonment Date” has the meaning set forth in Section 2.4(a)(4).

 

“Absentee List” has the meaning set forth in Section 7.1(l).

 

“Accounting Firm” means Deloitte & Touche LLP (or, if such firm shall decline or
is unavailable or is not, at the time of such submission, independent of each of
the Parties, another independent nationally recognized accounting firm mutually
acceptable to the Parties).

 

“Action” means any action, complaint, petition, investigation, suit or other
proceeding before any Governmental Entity.

 

“Additional Audit Date” means the date of delivery to Buyers by
PriceWaterhouseCoopers LLP of completed and executed audit reports relating to
the Additional Financial Information.

 

“Additional Credit Support Payment” means any payment actually made or cost
actually incurred by Dynegy or its Affiliates (other than the DMS Entities)
following the Closing in satisfaction of an underlying obligation of a DMS
Entity pursuant to any guaranty, indemnity or keep-well agreement entered into
by Dynegy or its Affiliates (other than the DMS Entities) prior to the execution
of this Agreement; provided that such underlying obligation of such DMS Entity
arises under any of the following (but excluding Cash Collateral and Support
Letters of Credit and other pledges of cash collateral or postings of letters of
credit or deliveries or maintenance of surety or performance bonds by Dynegy or
its Affiliates (other than a DMS Entity)): (i) gathering, processing, treating,
fractionation, storage, terminalling, transportation or purchase or sale
agreements for natural gas and natural gas liquids or other agreements entered
into by the DMS Entities in the ordinary course of business, (ii) Material
Contracts made available to Buyers prior to the date hereof, (iii) obligations
of the DMS Entities in connection with transactions specifically referenced in
the Partnership Financial Statements and (iv) agreements listed on Schedule
1.1(a); and provided, further, that any such payment or cost shall constitute an
Additional Credit Support Payment to the extent that, and only to the extent
that, (1) a DMS Entity or the DMS Entities would have been required to make
(taking into consideration applicable defenses, setoffs and offset rights) such
payments or incur such costs pursuant to the underlying obligation and (2) none
of Buyers or their Affiliates (including the DMS Entities) or any Representative
thereof would be entitled to indemnification pursuant to Section 11.1 in respect
of the underlying obligation (for purposes of this clause (2), without giving
effect to any

 

    2   Purchase Agreement



--------------------------------------------------------------------------------

materiality, Material Adverse Effect, or similar qualifiers, except as otherwise
provided in Section 11.1, and without giving effect to any limitations on
indemnification set forth in Section 11.5).

 

“Additional Financial Information” shall have the meaning set forth in
Section 6.9(a).

 

“Additional Information Termination Date” has the meaning set forth in
Section 6.9(e).

 

“Additional Required Information” means all information (other than the Required
Information) regarding the Partnership as may be reasonably requested by Buyers
that would be customarily required for inclusion in an offering memorandum or
offering circular for an offering in reliance on Rule 144A under the Securities
Act of securities by the Partnership, assuming that any such offering were
consummated at the same time during the Partnership’s fiscal year as the
offering of debt securities contemplated by the Debt Financing Commitment
Letter.

 

“Adjusted Base Purchase Price” has the meaning set forth in Section 2.2(b).

 

“Adjusted Working Capital” has the meaning set forth on Exhibit A.

 

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the specified Person. For the purposes of this
definition, “control” means the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. The Parties hereby agree that for any
purpose under this Agreement, (a) Chevron and its Affiliates shall not be deemed
to be Affiliates of Dynegy, the DMS Entities or any of their respective
Affiliates and (b) the Warburg Pincus Equity Investors, their Affiliates, and
all private equity funds or other investment funds or portfolio companies owned
or managed by Warburg Pincus or its Affiliates shall not be deemed to be
Affiliates of Buyers or their Affiliates.

 

“Agreement” means this Partnership Interest Purchase Agreement, as may be
amended or supplemented from time to time in accordance with the terms hereof,
together with all Exhibits attached hereto and Disclosure Schedules.

 

“Approval” means any approval, authorization, consent, qualification or
registration, or any extension, modification, amendment or waiver of any of the
foregoing (without regard to conditions on or any rights to seek rehearing or
appeal thereof) required to be obtained from, or any notice, statement or other
communication required to be filed with or delivered to, any Governmental
Entity.

 

“Base Purchase Price” has the meaning set forth in Section 2.2(a).

 

“BI Proceeds” has the meaning set forth in Section 6.5(b).

 

“Business” means the business of the DMS Entities as conducted by the DMS
Entities on the date hereof, consisting of the gathering and processing of
natural gas to produce natural gas liquids and pipeline quality natural gas, the
fractionation and terminalling of natural gas liquids and the storing,
marketing, purchase, sale, distribution and transportation of natural gas and
natural gas liquids.

 

    3   Purchase Agreement



--------------------------------------------------------------------------------

“Business Assets” has the meaning set forth in Section 3.6(b).

 

“Business Day” means a day (excluding Saturday and Sunday) on which banks
generally are open for the transaction of business in New York, New York.

 

“Business Employees” has the meaning set forth in Section 3.10(a).

 

“Business Segment” means each of the following two segments of the Business:
(i) North Texas Region; and (ii) Downstream Segment.

 

“Buyer” or “Buyers” has the meaning set forth in the Preamble.

 

“Buyer Group” has the meaning set forth in Section 10.2(c).

 

“Buyer Parties” means, collectively, Targa, OLP and TM.

 

“Buyers’ Proposal” has the meaning set forth in Section 2.3(a).

 

“Buyers Replacement Letter of Credit” has the meaning set forth in
Section 2.4(b)(1).

 

“Buyers’ Consent Representatives” has the meaning set forth in Section 5.2.

 

“Buyers’ DC Plan” has the meaning set forth in Section 7.1(g).

 

“Buyers’ Taxes” means any Tax for any Pre-Closing Taxable Period or Interim
Period Tax that would not have been imposed on the DMS Entities or any Seller or
Affiliate thereof but for any action taken by the DMS Entities or Buyers after
the Closing that is not in the ordinary course of business or is not otherwise
contemplated in this Agreement.

 

“Buyers’ Termination Fee” means U.S.$65,000,000.

 

“Canadian Business Employees” has the meaning set forth in Section 7.1(k)

 

“Cash Collateral” has the meaning set forth on Exhibit B.

 

“Cash Collateral Good Faith Period” has the meaning set forth in
Section 2.4(a)(2).

 

“Cash Collateral Undisputed Payment Due Date” has the meaning set forth in
Section 2.4(a)(2).

 

“CBF” has the meaning set forth in the Recitals.

 

“Chevron” means Chevron Corporation and its Affiliates (other than Dynegy and
its Subsidiaries).

 

“Closing” has the meaning set forth in Section 2.5(a).

 

    4   Purchase Agreement



--------------------------------------------------------------------------------

“Closing Condition Permitted Liens” has the meaning set forth in Section 9.2(f).

 

“Closing Date” has the meaning set forth in Section 2.5(b).

 

“Closing Purchase Price” has the meaning set forth in Section 2.2(d).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Notice of Objections” has the meaning set forth in
Section 2.4(a)(2).

 

“Collateral Written Submission Date” has the meaning set forth in
Section 2.4(a)(2).

 

“Compliant” means, with respect to Required Information provided hereunder by
Sellers, that such Required Information does not contain any untrue statement of
a material fact regarding the Partnership and its businesses or omit to state a
material fact regarding the Partnership and its businesses necessary in order to
make such Required Information not misleading, in each case assuming such
Required Information is intended to be the information to be used for a public
offering of securities by the Partnership (and without taking into account the
acquisition of the Partnership by Buyers) pursuant to Regulation S-K and
Regulation S-X and a registration statement on Form S-1 (or any applicable
successor form) under the Securities Act.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.1(a).

 

“Contaminants” means (i) asbestos; (ii) petroleum, polychlorinated biphenyl
(“PCB”), PCB-containing equipment or materials, lead, pollutants, contaminants,
hazardous, corrosive or toxic substances, hazardous waste, waste or pesticides;
or (iii) any other substance that is regulated under any applicable
Environmental Law with respect to its collection, storage, transportation for
disposal, treatment or disposal because of its dangerous or deleterious
properties or characteristics.

 

“Contract” means any legally binding agreement, arrangement, purchase and sale
order, bond, commitment, franchise, indemnity, indenture or lease.

 

“Debt Financing” has the meaning set forth in Section 4.5.

 

“Debt Financing Commitment Letter” has the meaning set forth in Section 4.5.

 

“DEPC” has the meaning set forth in the Recitals.

 

“DEVCO” has the meaning set forth in the Recitals.

 

“DHI” has the meaning set forth in the Preamble.

 

“DIP” has the meaning set forth in the Recitals.

 

“Disclosure Schedules” means the Disclosure Schedules dated the date of this
Agreement and delivered contemporaneously herewith, as they may be supplemented
from time to time after the date hereof in accordance with the terms of this
Agreement.

 

    5   Purchase Agreement



--------------------------------------------------------------------------------

“DLGP” has the meaning set forth in the Recitals.

 

“DLMT” has the meaning set forth in the Recitals.

 

“DMGP” has the meaning set forth in the Preamble.

 

“DMHI” has the meaning set forth in the Preamble.

 

“DMS Covered Assets and Persons” has the meaning set forth in Section 6.5(h).

 

“DMS Entity” or “ DMS Entities” has the meaning set forth in the Recitals.

 

“DNPC” has the meaning set forth in the Recitals.

 

“DOPI” has the meaning set forth in the Recitals.

 

“Downstream Segment” means that portion of the Business that utilizes the
following principal assets: Houston Area, Louisiana Area, NGL Marketing, and
Wholesale Marketing and Commercial Transportation.

 

“DRH” has the meaning set forth in the Recitals.

 

“Dynegy” has the meaning set forth in the Preamble.

 

“Electronic Data Room” has the meaning set forth in Section 1.2(d).

 

“Environmental Laws” means all Laws relating to pollution or protection of the
environment.

 

“Equity Financing” has the meaning set forth in Section 4.5.

 

“Equity Financing Commitment Letter” has the meaning set forth in Section 4.5.

 

“Equity Securities” means any capital stock or other equity interest (including
partnership interests), any securities convertible into or exchangeable for
capital stock or equity interests (including partnership interests), or any
other rights, warrants or options to acquire any of the foregoing securities or
interests from the issuer thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any Person, any other Person which,
together with such Person, would be treated as a single employer under
Section 414 (b) or (c) of the Code.

 

“Estimated Adjusted Working Capital” has the meaning set forth in
Section 2.2(c).

 

“Estimated Cash Collateral” has the meaning set forth in Section 2.4(a)(1).

 

“Final Cash Collateral Amount” has the meaning set forth in Section 2.4(a)(2).

 

    6   Purchase Agreement



--------------------------------------------------------------------------------

“Financing Commitments” has the meaning set forth in Section 4.5.

 

“Final Determination” means the final resolution of liability for any Tax for a
taxable period (i) by IRS Form 870 or 870 AD (or any successor forms thereto),
on the date of acceptance by or on behalf of the taxpayer, or by a comparable
form under the laws of other jurisdictions, except that a Form 870 or 870 AD or
comparable form that reserves (whether by its terms or by operation of law) the
right of the taxpayer to file a claim for refund and/or the right of the Taxing
Authority to assert a further deficiency shall not constitute a Final
Determination, (ii) by an Order entered by a court of competent jurisdiction
that has become final and unappealable, (iii) by a closing agreement or accepted
offer in compromise under Section 7121 or 7122 of the Code, or comparable
agreements under the laws of other jurisdictions, (iv) by any allowance of a
refund or credit in respect of an overpayment of Tax, but only after the
expiration of all periods during which such refund may be recovered (including
by way of offset) by the Tax imposing jurisdiction, or (v) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the Parties.

 

“First Report For Work Day” has the meaning set forth in Section 7.1(l).

 

“First Reported Day” has the meaning set forth in Section 7.1(m).

 

“GAAP” means United States generally accepted accounting principles.

 

“GCF” has the meaning set forth in the Recitals.

 

“GCF Interest” means the 38.75% percentage interest held by the Partnership in
GCF.

 

“GCF Partnership Agreement” means the Amended and Restated Partnership Agreement
effective December 1, 1992 among Trident NGL, Inc., Liquid Energy Corporation
and Conoco Inc.

 

“GCF ROFR Offer” has the meaning set forth in Section 2.2(b).

 

“GCF Sale Price” has the meaning set forth in Section 2.2(b).

 

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, tribunal or other instrumentality of
any government, whether federal, state, provincial, territorial or local,
domestic or foreign, that has, in each case, jurisdiction over the matter in
question.

 

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the related regulations and published interpretations.

 

“Hedging Obligation” means any (i) financially settled rate or price swap or
option transaction, basis swap, equity or equity index swap or option, equity or
equity index option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option or
(ii) forward priced sale or purchase of (x) natural gas in excess of 30,000
MMBtu or (y) NGL products in excess of 5,000 Bbls.

 

    7   Purchase Agreement



--------------------------------------------------------------------------------

“Holdback Amount” means U.S.$15,000,000.

 

“Houston Area” means that portion of the Business that utilizes the following
principal assets: the Cedar Bayou Fractionator, the Gulf Coast Fractionator, the
Galena Park Marine Terminal, the Mont Belvieu Underground NGL Storage and
Terminal Facility and the Houston Area NGL Pipeline Gathering System.

 

“Identified Representations” means the following representations and warranties
of Sellers contained herein: (i) Section 3.1(a), (ii) the first two sentences of
Section 3.1(b)(1), (iii) Section 3.1(b)(2), (iv) Section 3.1(c)(2),
(v) Section 3.2(a), (vi) the first two sentences of Section 3.7, and
(vii) Section 3.16.

 

“Included Claims” has the meaning set forth in Section 11.5(a).

 

“Indebtedness” means for any Person (i) indebtedness for borrowed money,
including any obligation to reimburse any bank or other Person in respect of
amounts paid or payable under a standby letter of credit; (ii) indebtedness for
borrowed money of others secured by a Lien on the property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (iii) capital lease obligations of such Person or (iv) any guarantee
with respect to Indebtedness of another Person.

 

“Indemnifiable Claim” means any claim of an Indemnifiable Loss for or against
which any party is entitled to indemnification under this Agreement.

 

“Indemnifiable Loss” means any cost, damage, disbursement, expense, liability,
loss, deficiency, penalty or settlement, including any reasonable legal,
accounting or other professional fee or expense or amount paid in connection
therewith, that is actually imposed on or otherwise actually incurred or
suffered by the specified Person.

 

“Indemnified Party” means the party entitled to indemnification hereunder.

 

“Indemnifying Party” means the party obligated to provide indemnification
hereunder.

 

“Initial Payment” shall have the meaning set forth in Section 2.4(a)(2).

 

“Intellectual Property” shall mean any (i) invention, patent application, or
patent (including all reissues, reexaminations, divisions, continuations and
extensions thereof), (ii) trademark, trademark registration, trademark
application, service mark, trade name, business name, or brand name,
(iii) copyright or copyright registration, and (iv) design, design registration,
or trade secret (including confidential information, know-how, formula, process,
procedure, research record, record of invention, test information, market survey
and marketing know-how) and any right to any of the foregoing.

 

“Interests” has the meaning set forth in the Recitals.

 

“Interim Period” means, with respect to any Straddle Period, the portion of such
Straddle Period that begins on the first day of such Straddle Period and that
ends on the Closing Date.

 

    8   Purchase Agreement



--------------------------------------------------------------------------------

“Interim Period Taxes” means, with respect to any Straddle Period, Taxes
attributable to the Interim Period, which shall be deemed to equal: (i) in the
case of Taxes based upon or related to income or receipts, the amount that would
be payable if the Straddle Period had ended on the Closing Date and the books of
the DMS Entities were closed as of the close of business on such date; (ii) in
the case of Taxes imposed on specific transactions or events, Taxes imposed on
specific transactions or events occurring on or before the Closing Date; and
(iii) in the case of Taxes imposed on a periodic basis, or in the case of any
other Taxes not covered by clause (i) or clause (ii), the amount of such Taxes
for the entire Straddle Period multiplied by a fraction (a) the numerator of
which is the number of calendar days in the Interim Period and (b) the
denominator of which is the number of calendar days in the entire Straddle
Period.

 

“IRS” means the Internal Revenue Service.

 

“Law” means any applicable constitutional provision, statute, law, regulation,
rule, code, Order or other requirement or rule of law enacted or adopted by a
Governmental Entity on or prior to the Closing Date.

 

“Lien” means any lien (statutory or otherwise), pledge, mortgage, hypothecation,
deed of trust or security interest.

 

“Louisiana Area” means that portion of the Business that utilizes the following
principal assets: the Lake Charles Fractionator, Hackberry Underground NGL
Storage Facility, Hattiesburg Underground NGL Storage Facility, the Lake Charles
NGL Pipeline Gathering System (including its distribution system), and the Lake
Charles to Mont Belvieu 12 inch NGL Pipeline.

 

“LTD Determination Date” has the meaning set forth in Section 7.1(m).

 

“Marketing Period” means the first period of 25 consecutive calendar days
commencing on the day after the Marketing Period Trigger Date (i) throughout
which (A) Buyers shall have the Required Information (and such Required
Information is Compliant), and (B) no event shall occur and no condition shall
exist that would cause any of the conditions set forth in Section 9.2(a) and
Section 9.2(b) to fail to be satisfied assuming the Closing were to be scheduled
for any time during such 25 consecutive calendar day period, and (ii) at the end
of which the conditions set forth in Section 9.1 and Section 9.2 shall be
satisfied (other than conditions which, by their nature, are to be satisfied on
the Closing Date and other than the condition set forth in Section 9.2(h) if,
and only if, Buyers shall have failed to comply with Section 5.7); provided,
that the Marketing Period shall end on any earlier date that is the date on
which the Debt Financing is consummated.

 

“Marketing Period Trigger Date” means the last day of the Pre-Marketing Period.

 

“Material Adverse Effect” means any change, effect, event, occurrence or
circumstance (or series of related changes, effects, events, occurrences or
circumstances) on the operations, assets or financial condition of the DMS
Entities, which, individually or in the aggregate, has had or would reasonably
be expected to have a material adverse effect on the DMS Entities, taken as a
whole, but excluding any such effect to the extent caused by, results from or
arises out of (i) any changes in prices for commodities, goods or services, or
the availability or costs of hedges,

 

    9   Purchase Agreement



--------------------------------------------------------------------------------

(ii) without limiting clause (i) above, any set of facts, circumstance,
occurrence or condition that is generally applicable to the businesses or
industries or markets in which the DMS Entities participate, operate or conduct
business or to the United States or global economic conditions or securities or
financial markets, but only if the impact of such facts, circumstances,
occurrences or conditions on the DMS Entities is not materially disproportionate
to the impact on the midstream industry generally, (iii) any set of facts,
circumstance, occurrence or condition that is reflected in the Disclosure
Schedules as of the date of execution of this Agreement, or (iv) the execution
or announcement of this Agreement.

 

“Material Contract” has the meaning set forth in Section 3.4.

 

“MBC” has the meaning set forth in the Recitals.

 

“Midstream Consulting Firm” means an independent industry recognized midstream
consulting firm jointly chosen by the Parties within 30 days after the date
hereof (or, if such firm shall decline or is unavailable or is not, at the time
of the submission referred to in Section 2.3(a), independent of each of the
Parties, another independent industry recognized midstream consulting firm
mutually acceptable to the Parties).

 

“Midstream Plan” has the meaning set forth in Section 7.1(b).

 

“Multiemployer Plan” has the meaning set forth in Section 3.10(d).

 

“NCLB” has the meaning set forth in the Recitals.

 

“NGL” means natural gas liquids.

 

“NGL Marketing” means that portion of the Business that purchases and
fractionates unfractionated (“raw”) NGL product, mixed NGLs and spec NGLs from
producers and sells fractionated NGL products to petrochemical manufacturers,
refiners and other NGL marketers.

 

“Non-Substituted Support Letter of Credit” has the meaning set forth in
Section 2.4(b)(1).

 

“North Texas Region” means that portion of the Business that utilizes the
following principal assets: Chico Gas Processing Plant, Shackelford Gas
Processing Plant, and a common gas gathering system connected to both plants.

 

“OLP” has the meaning set forth in the Preamble.

 

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ issued by a Governmental Entity.

 

“Other GCF Partners” means the partners in GCF other than the Partnership.

 

“Other Party” has the meaning set forth in Section 8.5.

 

“Parties” means, collectively, the Seller Parties and the Buyer Parties.

 

“Partnership” has the meaning set forth in the Recitals.

 

    10   Purchase Agreement



--------------------------------------------------------------------------------

“Partnership Audited Financial Statements” means the audited consolidated
balance sheets of the Partnership as at December 31, 2003 and December 31, 2004
and the audited consolidated statements of operations and cash flows of the
Partnership for the twelve-month periods ended December 31, 2002, December 31,
2003 and December 31, 2004, including any related notes and schedules thereto.

 

“Partnership Benefit Plans” has the meaning set forth in Section 7.1(e).

 

“Partnership Financial Statements” means the Partnership Audited Financial
Statements and the Partnership Unaudited Financial Statements.

 

“Partnership Stub Financial Information” shall have the meaning set forth in
Section 6.9(a).

 

“Partnership Unaudited Financial Statements” means the unaudited consolidated
balance sheet of the Partnership as at June 30, 2005 and the unaudited
consolidated statement of operations and cash flows for the six-month period
ended June 30, 2005.

 

“Payment Breach” has the meaning set forth in Section 10.1(e).

 

“Permian Basin Region” means that portion of the Business that utilizes the
following principal assets: the Versado assets which include the Saunders,
Monument and Eunice Processing Plant Complexes; the Sand Hills Plant Complex,
the Puckett Gas Gathering System, and the West Seminole Gas Gathering System.

 

“Permit” means any license, permit, franchise, certificate of authority or Order
and any extension, modification, amendment or waiver of the foregoing, required
to be issued by any Governmental Entity.

 

“Permitted Liens” means: (i) Liens for current Taxes and assessments not yet due
and payable or not yet delinquent, (ii) mechanics’, materialmen’s, carriers’,
workers’, repairers’ and inchoate statutory liens and rights in rem and other
similar Liens arising or incurred in the ordinary course of business for
obligations not yet due or payable or not yet delinquent, (iii) Liens that do
not materially interfere with or impair the operation of the Business as
currently conducted, (iv) Liens to lenders incurred in deposits made in the
ordinary course in connection with maintaining bank accounts, and (v) Liens
created by this Agreement, or in connection with the transactions contemplated
hereby, or by the actions of Buyers and (vi) Liens listed on Schedule 1.1(b).

 

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, an unlimited liability company, a limited liability
partnership, a trust or any other entity or organization.

 

“Personal Property” has the meaning set forth in Section 3.6(a).

 

“Post-Closing Taxable Period” has the meaning set forth in Section 8.3(b).

 

“Pre-Closing Covenants” has the meaning set forth in Section 11.4.

 

    11   Purchase Agreement



--------------------------------------------------------------------------------

“Pre-Closing Taxable Periods” has the meaning set forth in Section 8.2(a).

 

“Pre-Marketing Period” means the 45 calendar day period following the delivery
of the Required Information that is Compliant; provided that the Pre-Marketing
Period shall not commence until two underwriters engaged in connection with the
Debt Financing have deemed, to their reasonable satisfaction, the Required
Information to be substantially complete; provided further that throughout such
Pre-Marketing Period, no event shall occur and no condition shall exist that
would cause any of the conditions set forth in Section 9.2(a) and Section 9.2(b)
to fail to be satisfied assuming the Closing were to be scheduled for any time
during such period; provided further that in the event that, following
commencement of the Pre-Marketing Period, Sellers become aware, either by notice
from Buyers or otherwise, that any of the information specified in clause
(ii) or (iii) of the definition of Required Information is not Compliant, the
Pre-Marketing Period shall cease to run, and following the delivery of such
corrective information as necessary such that the Required Information, as
corrected, is Compliant, the Pre-Marketing Period will recommence and will end
upon the date that is the number of days following the date of delivery of such
corrected information equal to the greater of (x) the number of days remaining
in the Pre-Marketing Period at the time Sellers become aware that the
information is not or was not Compliant and (y) 20 days; provided further that
in the event that, following commencement of the Pre-Marketing Period, Sellers
become aware, either by notice from Buyers or otherwise, that any of the
information specified in clause (i) of the definition of Required Information is
not Compliant, the Pre-Marketing Period shall be deemed not to have commenced,
and following the delivery of such corrective information as necessary such that
the Required Information, as corrected, is Compliant, the Pre-Marketing Period
will be deemed to have commenced.

 

“Prime Rate” means a variable rate of interest per annum equal to the rate of
interest from time to time published by the Board of Governors of the Federal
Reserve System in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the bank prime loan rate. The Prime Rate also
includes rates published in any successor publications of the Federal Reserve
System reporting the bank prime loan rate or its equivalent.

 

“Proposed Working Capital Adjustment” has the meaning set forth in
Section 2.3(a).

 

“Proposed Final Cash Collateral” has the meaning set forth in Section 2.4(a)(2).

 

“Purchase Price” has the meaning set forth in Section 2.2(a).

 

“Purchase Price Allocation” has the meaning set forth in Section 8.1(b).

 

“Real Estate Permitted Liens” means: (i) zoning, building, entitlement and other
land use and environmental regulations promulgated by Governmental Entities,
(ii) such easements, covenants, conditions, restrictions, agreements, rights of
way, Liens and other encumbrances identified in the title reports made available
to Buyers and which title reports are listed on Schedule 1.1(c), (iii) such
easements, covenants, conditions, restrictions, agreements, rights-of-way, Liens
and other encumbrances which do not materially interfere with or impair the
operation of the Business as currently conducted and (iv) subleases to third
party tenants and similar use and/or occupancy agreements which are listed on
Schedule 1.1(c).

 

    12   Purchase Agreement



--------------------------------------------------------------------------------

“Reference Balance Sheet” means the unaudited consolidated balance sheet of the
Partnership at June 30, 2005, a copy of which is attached as Schedule 1.1(d).

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of Contaminants
in the environment that (i) is required to be reported to a Governmental Entity
under Environmental Laws or (ii) would constitute a violation of any
Environmental Law.

 

“Representative” means, with respect to any Person, any officer, director,
managing member, employee, agent or representative of such Person.

 

“Required Information” has the meaning set forth in Exhibit F.

 

“Reserved Claim” means the Action referenced as Defense Item 8 on Schedule 3.8,
and any additional actions, proceedings, arbitrations and investigations
relating to, arising out of, or connected with the subject matter disclosed
therein.

 

“Responsible Party” has the meaning set forth in Section 8.5.

 

“Retained Excluded Claims” means the actions, proceedings, arbitrations and
investigations referenced as Defense Item 1 on Schedule 3.8, liabilities and
obligations retained by Seller Parties under Section 6.11, and any additional
actions, proceedings, arbitrations and investigations (whether instituted by a
Governmental Entity or other Person) relating to, arising out of, or connected
with the subject matter and in the case of Defense Item 1 the subject properties
disclosed therein.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Segment Financial Information” shall have the meaning set forth in
Section 6.9(a).

 

“Seller” or “Sellers” has the meaning set forth in the Preamble.

 

“Seller Parties” means, collectively, Dynegy, DHI, DMHI and DMGP.

 

“Sellers’ Benefit Plans” has the meaning set forth in Section 3.10(c).

 

“Sellers’ Bonus Plans” has the meaning set forth in Section 7.1(d).

 

“Sellers’ Consent Representatives” has the meaning set forth in Section 5.2.

 

“Sellers’ DC Plan” has the meaning set forth in Section 7.1(g).

 

“Sellers’ Insurance Policies” has the meaning set forth in Section 6.5(a).

 

“Sellers’ Records” has the meaning set forth in Section 6.7.

 

“Sellers’ Tax” has the meaning set forth in Section 8.2(c).

 

    13   Purchase Agreement



--------------------------------------------------------------------------------

“Southeast Louisiana Area” means that portion of the Business that utilizes the
following principal assets: the Yscloskey Gas Processing Plant, the VESCO
Complex including the offshore gathering systems, and various non-operated gas
processing plants in which the Partnership owns undivided interests.

 

“Southwest Louisiana Area” means that portion of the Business that utilizes the
following principal assets: the Stingray Natural Gas Processing Plant, the
Barracuda Natural Gas Processing Plant, the Lowry Natural Gas Processing Plant,
the Seahawk Offshore Gas Gathering Pipeline Systems, and Pelican Offshore Gas
Gathering Pipeline Systems.

 

“Specified Cash Collateral” means, at any time of determination, any Cash
Collateral with respect to Chevron or VESCO.

 

“Specified Representations” has the meaning set forth in Section 6.4(b).

 

“Straddle Periods” has the meaning set forth in Section 8.2(a).

 

“Subsidiary” means, with respect to any Person, any Person in which such Person
has a direct or indirect equity or ownership interest in excess of 50%.

 

“Support Letters of Credit” means letters of credit of any kind supporting the
credit or facilitating the transactions of any of the DMS Entities in connection
with the Business.

 

“Targa” has the meaning set forth in the Preamble.

 

“Tax” means any tax imposed of any nature, including federal, state, local or
foreign net income tax, alternative or add-on minimum tax, profits or excess
profits tax, franchise tax, gross income, adjusted gross income or gross
receipts tax, employment related tax (including employee withholding or employer
payroll tax or FICA), real or personal property tax or ad valorem tax, sales or
use tax, excise tax, stamp tax, any withholding or backup withholding tax, value
added tax, severance tax, prohibited transaction tax, premiums tax, occupation
tax, together with any interest or any penalty, addition to tax or additional
amount imposed by any Governmental Entity responsible for the imposition of any
such tax.

 

“Taxing Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

 

“Tax Refund” shall mean a refund of Taxes as the result of a Final
Determination.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to any Taxes (including any attached schedules),
including any information return, claim for refund, declaration of estimated
Tax, and any amendment to any of the foregoing.

 

“TM” has the meaning set forth in the Preamble.

 

    14   Purchase Agreement



--------------------------------------------------------------------------------

“Transition Services Agreement” mean that certain Transition Services Agreement
substantially in form and substance as set forth in Exhibit C, to be entered
into among Sellers or their Affiliates, the Partnership and Buyers immediately
prior to the Closing.

 

“Undisputed Cash Collateral Amount” has the meaning set forth in
Section 2.4(a)(2).

 

“U.S.$” means the lawful currency of the United States of America.

 

“Versado” has the meaning set forth in the Recitals.

 

“VESCO” has the meaning set forth in the Recitals.

 

“VESCO Audited Financial Statements” means the audited consolidated balance
sheet of VESCO as at December 31, 2002, and the audited consolidated statement
of operations and cash flows of VESCO for the twelve-month period ended
December 31, 2002, including any related notes and schedules thereto.

 

“VESCO Business” means the business of VESCO as conducted by VESCO on the date
hereof, consisting principally of the gathering and processing of natural gas to
produce natural gas liquids and pipeline quality natural gas, the fractionation
of natural gas liquids and the transportation of natural gas and natural gas
liquids.

 

“VESCO Financial Statements” means the VESCO Audited Financial Statements and
the VESCO Unaudited Financial Statements.

 

“VESCO Interests” means the 22.8958% percentage interest held by the Partnership
in VESCO.

 

“VESCO Unaudited Financial Statements” means (i) the unaudited consolidated
balance sheet of VESCO as at December 31, 2003 and December 31, 2004, and the
unaudited consolidated statement of operations and cash flows of VESCO for the
twelve-month periods ended December 31, 2003 and December 31, 2004 and (ii) the
unaudited consolidated balance sheet of VESCO as at June 30, 2005 and the
unaudited consolidated statement of operations and cash flows for the six-month
period ended June 30, 2005.

 

“VGS” means Venice Gathering System, LLC, a Delaware limited liability company.

 

“Warburg Pincus Equity Investors” means the Warburg Pincus funds that are
parties to the Equity Financing Commitment Letter.

 

“Wholesale Marketing and Commercial Transportation” means that portion of the
Business that utilizes the following principal assets: terminal assets
(excluding the Mt. Belvieu Terminal and the VESCO Terminal), owned and leased
truck transport fleet, NGL barge fleet and a Chevron owned rail car fleet.

 

“Working Capital Certificate” has the meaning set forth in Section 9.2(j).

 

“Working Capital Notice of Objections” has the meaning set forth in
Section 2.3(a).

 

    15   Purchase Agreement



--------------------------------------------------------------------------------

“Working Capital Written Submission Date” has the meaning set forth in
Section 2.3(a).

 

“WPC” has the meaning set forth in the Recitals.

 

1.2 Certain Definitional and Interpretive Provisions.

 

(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Preamble, Recital, Article, and
Section references are to the body of this Agreement unless otherwise specified.

 

(b) All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement unless the
context otherwise requires.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to the
singular include, unless the context otherwise requires, references to the
plural and vice versa.

 

(d) The phrase “made available” in this Agreement shall mean, with respect to
any document, that the document containing the information referred to was
actually delivered to the Party or its Representative to whom such information
is asserted as having been made available, or such document was actually
included in the electronic data room established by Sellers on Intralink (the
“Electronic Data Room”) in connection with the transactions contemplated hereby
and Buyers were actually permitted to enter such Electronic Data Room and access
the subject document.

 

(e) When used in this Agreement, the words “include”, “includes” or “including”
shall be deemed followed by the words “without limitation”. The meaning of
general words herein shall not be limited by specific examples introduced by
“such as” or “for example” or other similar expressions unless otherwise
specified.

 

(f) References to “the date of this Agreement,” “the date hereof” or words of
like import shall mean the date set forth in the Preamble to this Agreement.

 

(g) References to a Person include its successors and permitted assigns.

 

(h) The descriptive headings of the Articles, Sections and subsections of this
Agreement are for convenience only and do not constitute a part of this
Agreement.

 

(i) Whenever any statement herein or in any Schedule, Exhibit, certificate or
other document delivered to any party pursuant to this Agreement is made “to
[his, her or its] knowledge” or words of similar intent or effect of any Party
or its Representative, the Person making such statement shall be accountable
only for those facts, circumstances or events, which as of the date the
representation is given, are actually known to the Person making such statement,
which with respect to Sellers or the DMS Entities, means the persons identified
on Schedule 1.2(i)(1), and with respect to Buyers, means the persons identified
on Schedule 1.2(i)(2).

 

    16   Purchase Agreement



--------------------------------------------------------------------------------

(j) Any event hereunder requiring the payment of cash or cash equivalents on a
day that is not a Business Day shall be deferred until the next Business Day.

 

ARTICLE II

PURCHASE AND SALE; CLOSING

 

2.1 Purchase and Sale. Sellers each agree to sell to Buyers, and Buyers agree to
purchase from Sellers, the Interests, free and clear of any and all Liens, for
the consideration and on and subject to the terms and conditions of this
Agreement.

 

2.2 Purchase Price; Purchase Price Adjustment.

 

(a) Subject to the terms and conditions of this Agreement, the aggregate
purchase price for the Interests shall be an amount equal to U.S.$2,350,000,000
(the “Base Purchase Price”). The Base Purchase Price is subject to adjustment
prior to the Closing pursuant to Section 2.2(b) below and after the Closing
pursuant to Sections 2.3 and 2.4(a) below (the Base Purchase Price as so finally
adjusted, the “Purchase Price”).

 

(b) Not later than five (5) Business Days following the date hereof, Sellers
shall cause the Partnership to deliver written notice to the Other GCF Partners
offering the entire GCF Interest to the Other GCF Partners in accordance with
Section 6.03 of the GCF Partnership Agreement (the “GCF ROFR Offer”) at an
aggregate sale price of U.S.$40,000,000 (the “GCF Sale Price”). In the event the
GCF ROFR Offer is accepted by any or all of the Other GCF Partners and the sale
of the GCF Interests is consummated prior to the Closing, the Base Purchase
Price payable at the Closing will be decreased by the GCF Sale Price (the Base
Purchase Price as so adjusted, the “Adjusted Base Purchase Price”). Sellers
agree to provide Buyers with a copy of the Partnership’s written notice upon
delivery to the Other GCF Partners and a copy of the written responses of the
Other GCF Partners to the Partnership’s written notice upon receipt thereof.

 

(c) Not less than five (5) Business Days prior to the Closing Date, Sellers will
give to Buyers a good faith estimate of the Adjusted Working Capital as of the
Closing Date (the “Estimated Adjusted Working Capital”). The Estimated Adjusted
Working Capital shall be prepared in accordance with GAAP and in a manner
consistent with the Reference Balance Sheet and shall be accompanied by a
certificate executed on behalf of Sellers by the Chief Executive Officer,
President or Chief Financial Officer of one of the Seller Parties; provided,
however, that, notwithstanding the foregoing, in determining the Estimated
Adjusted Working Capital, the inclusions, exclusions, adjustments and terms set
forth on Exhibit A shall be given effect.

 

(d) The Base Purchase Price or Adjusted Base Purchase Price, as the case may be,
is herein referred to as the “Closing Purchase Price.”

 

    17   Purchase Agreement



--------------------------------------------------------------------------------

2.3 Working Capital Adjustment.

 

(a) If Buyers determine that the statements made in the Working Capital
Certificate delivered by Sellers at Closing pursuant to Section 9.2(j) were
inaccurate in any respect, then, promptly following the Closing Date, but in no
event later than sixty days after the Closing Date, Buyers shall prepare and
submit to Sellers a certificate executed on behalf of Buyers by the Chief
Executive Officer, President or Chief Financial Officer of one of the Buyer
Parties dated the date of its delivery, setting forth Buyers’ proposal (“Buyers’
Proposal”) for an adjustment in the Purchase Price (the “Proposed Working
Capital Adjustment”) based upon the failure of Sellers to comply with the cash
amount and obligations and standards certified in the Working Capital
Certificate (which Buyers’ Proposal shall set forth, in writing and in
reasonable detail, a description of the basis upon which Buyers’ conclusion that
Sellers have failed to comply is based, together with the Buyers’ calculation of
Adjusted Working Capital as of the Closing Date and the Proposed Working Capital
Adjustment), provided that in determining the Proposed Working Capital
Adjustment, the inclusions, exclusions, adjustments and terms set forth on
Exhibit A used in preparing the June 30, 2005 Adjusted Working Capital shall be
given effect. If Buyers fail to deliver the Buyers’ Proposal within sixty days
after the Closing Date, then Buyers shall be deemed to have accepted Sellers’
Working Capital Certificate. In the event Buyers deliver the Buyers’ Proposal
and Sellers dispute the correctness of the Proposed Working Capital Adjustment,
Sellers shall notify Buyers in writing of their objections within thirty days
after receipt of the Buyers’ Proposal and shall set forth, in writing and in
reasonable detail, the reasons for Sellers’ objections (the “Working Capital
Notice of Objections”). If Sellers fail to deliver the Working Capital Notice of
Objections within thirty days after receipt of the Buyers’ Proposal, Sellers
shall be deemed to have accepted Buyers’ calculation. If the Proposed Working
Capital Adjustment is not disputed or Sellers fail to timely deliver the Working
Capital Notice of Objections, then an amount equal to the Proposed Working
Capital Adjustment shall be paid by Sellers to Buyers within five (5) Business
Days of such event. Sellers and Buyers shall endeavor in good faith to resolve
any disputed matters concerning the Proposed Working Capital Adjustment within
fifteen days after receipt of Sellers’ Working Capital Notice of Objections. If
Sellers and Buyers are unable to resolve the disputed matters, Sellers and
Buyers shall refer the disputed matters to the Midstream Consulting Firm on the
thirtieth day after receipt of Sellers’ Working Capital Notice of Objections.
Sellers and Buyers shall provide written submissions regarding their positions
on the disputed matters, which written submissions shall be provided to each
other and to the Midstream Consulting Firm no later than fifteen days after the
date of referral of the disputed matters to the Midstream Consulting Firm (the
“Working Capital Written Submission Date”). The determination of the Midstream
Consulting Firm shall be based solely on the written submissions by Sellers and
Buyers and shall not be by independent review. The Midstream Consulting Firm
shall deliver a written report resolving all disputed matters and setting forth
the basis for such resolution within thirty days after the Working Capital
Written Submission Date. The determination of the Midstream Consulting Firm in
respect of the correctness of each matter remaining in dispute shall be
conclusive and binding on Sellers and Buyers. The fees and expenses, if any, of
the Midstream Consulting Firm retained in accordance with this Section 2.3(a) to
resolve any dispute shall be paid one-half by Buyers and one-half by Sellers.

 

(b) If the Midstream Consulting Firm determines that Buyers are entitled to all
or some portion of the Proposed Working Capital Adjustment, then Sellers shall
pay to

 

    18   Purchase Agreement



--------------------------------------------------------------------------------

Buyers such amount, with simple interest thereon from the Closing Date to the
date of payment at a rate per annum equal to the Prime Rate at such time plus
2%. Such payment shall be made in immediately available U.S. dollar funds not
later than two Business Days after such determination by the Midstream
Consulting Firm by wire transfer to a bank account designated in writing by
Buyers.

 

(c) From and after the Closing, Buyers shall, and shall cause their Affiliates
(including the DMS Entities) and each of their respective Representatives to,
provide reasonable cooperation to Sellers, their Affiliates and each of their
respective Representatives in their review of the Proposed Working Capital
Adjustment and shall provide Sellers, their Affiliates and each of their
respective Representatives reasonable, timely access to the personnel,
properties, books and records (including providing upon request both hard and
electronic copies of any and all documents (including source documents) and work
papers and spreadsheets that were used, directly or indirectly, by Buyers in
calculating the Proposed Working Capital Adjustment) of the DMS Entities for
such purpose and for the other purposes set forth in this Section 2.3. From and
after the Closing, Sellers shall, and shall cause their Affiliates and each of
their respective Representatives to, provide reasonable cooperation to Buyers,
their Affiliates and each of their respective Representatives in connection with
the review by Buyers of Sellers’ objections to the Proposed Working Capital
Adjustment and shall provide Buyers, their Affiliates and each of their
respective Representatives reasonable, timely access to the personnel,
properties, books and records (including providing upon request both hard and
electronic copies of any and all documents (including source documents) and work
papers and spreadsheets that were used, directly or indirectly, by Sellers in
preparing the Working Capital Notice of Objections) for such purpose and for the
other purposes set forth in this Section 2.3.

 

2.4 Substitutions of Credit Support Obligations.

 

(a) Payment of Cash Collateral.

 

(1) Attached as Schedule 2.4(a)(1) is Sellers’ determination of the Cash
Collateral as of June 30, 2005 including the breakdown of such Cash Collateral
on an item by item basis. Not less than five (5) Business Days prior to the
Closing Date, Sellers shall prepare and submit to Buyers a certificate executed
on behalf of Sellers by the Chief Executive Officer, President or Chief
Financial Officer of one of the Seller Parties, dated the date of its delivery,
setting forth Sellers’ good faith estimate of the outstanding dollar amount of
Cash Collateral employed in the Business and an estimated breakdown of such Cash
Collateral on an item by item basis as of the close of business on the Closing
Date (the “Estimated Cash Collateral”). In determining the Estimated Cash
Collateral, Sellers shall give effect to the inclusions, exclusions, adjustments
and terms set forth on Exhibit B. There shall be no less than U.S.$15,000,000 in
Cash Collateral immediately preceding the Closing. The Parties agree that Buyers
shall withhold an amount of Cash Collateral equal to the Holdback Amount to be
released to Sellers pursuant to Section 2.4(a)(4).

 

(2) Promptly following the Closing Date, but in no event later than thirty days
after the Closing Date, Buyers shall prepare and submit to Sellers a certificate
executed on behalf of Buyers by the Chief Executive Officer, President or Chief
Financial Officer of one of the Buyer Parties, dated the date of its delivery,
setting forth (i) Buyers’

 

    19   Purchase Agreement



--------------------------------------------------------------------------------

calculation of Cash Collateral employed in the Business as of the Closing Date;
provided that in determining such calculation of Cash Collateral as of the
Closing Date, the inclusions, exclusions, adjustments and terms set forth on
Exhibit B shall be given effect (the “Proposed Final Cash Collateral”), and
(ii) Buyers’ reasonably detailed calculation of the Proposed Final Cash
Collateral, which shall include a reconciliation to the Estimated Cash
Collateral on an item by item basis. Buyers agree that any adjustments proposed
in accordance with the foregoing shall give effect to the inclusions,
exclusions, adjustments and terms set forth on Exhibit B and will not involve
changes in or challenges to Sellers’ accounting policies, procedures,
principles, practices, classifications, estimates, assumptions and methodologies
as of June 30, 2005 that were given effect in the calculation of Cash
Collateral. In the event Sellers dispute the correctness of the Proposed Final
Cash Collateral, Sellers shall notify Buyers in writing of their objections
within fifteen days after receipt of the Proposed Final Cash Collateral and
shall set forth, in writing and in reasonable detail, the reasons for Sellers’
objections on an item by item basis (the “Collateral Notice of Objections”). If
Sellers fail to deliver their Collateral Notice of Objections within fifteen
days after receipt of the Cash Collateral Statement, Sellers shall be deemed to
have accepted Buyers’ calculation (provided that Buyers shall have fully
complied with Section 2.4(a)(5)). Sellers and Buyers shall endeavor in good
faith to resolve any disputed matters concerning the Proposed Final Cash
Collateral within fifteen days after receipt of Sellers’ Collateral Notice of
Objections (such fifteen day period, the “Cash Collateral Good Faith Period”).
Following the Cash Collateral Good Faith Period, but in no event later than
sixty days following the Closing Date (the “Cash Collateral Undisputed Payment
Due Date”), subject to Section 2.4(a)(4), Buyers shall pay to Sellers an amount
(the “Initial Payment”) equal to the amount, if any, by which the Cash
Collateral that is not in dispute (the “Undisputed Cash Collateral Amount”)
exceeds the Holdback Amount, by wire transfer to a bank account designated in
writing by Sellers. If Sellers and Buyers are unable to resolve the disputed
matters, Sellers and Buyers shall refer the disputed matters to the Accounting
Firm on the sixteenth day after receipt of Sellers’ Collateral Notice of
Objections. Sellers and Buyers shall provide written submissions regarding their
positions on the disputed matters, which written submissions shall be provided
to each other and to the Accounting Firm no later than fifteen days after the
date of referral of the disputed matters to the Accounting Firm (the “Collateral
Written Submission Date”). The determination of the Accounting Firm shall be
based solely on the written submissions by Sellers and Buyers and shall not be
by independent review. The Accounting Firm shall deliver a written report
resolving all disputed matters and setting forth the basis for such resolution
within thirty days after the Collateral Written Submission Date. The
determination of the Accounting Firm in respect of the correctness of each
matter remaining in dispute shall be conclusive and binding on Sellers and
Buyers. The fees and expenses, if any, of the Accounting Firm retained in
accordance with this Section 2.4(a)(2) to resolve any dispute shall be paid
one-half by Buyers and one-half by Sellers. The amount of Cash Collateral as of
the Closing Date, as finally determined pursuant to this Section 2.4(a)(2)
(whether by failure of Sellers to deliver the Collateral Notice of Objections,
by agreement of Sellers and Buyers or by determination of the Accounting Firm),
is referred to herein as the “Final Cash Collateral Amount”.

 

(3) Within five Business Days following the final determination of the Final
Cash Collateral Amount pursuant to Section 2.4(a)(2), Buyers shall pay to
Sellers an amount equal to (i) (A) if an Initial Payment was required pursuant
to Section 2.4(a)(2), the Final Cash Collateral Amount less the sum of the
Initial Payment and the Holdback Amount or (B) if

 

    20   Purchase Agreement



--------------------------------------------------------------------------------

no Initial Payment was required pursuant to Section 2.4(a)(2), the Final Cash
Collateral Amount less the Holdback Amount, plus (ii) simple interest thereon
from the Cash Collateral Undisputed Payment Due Date to the date of payment at a
rate per annum equal to the Prime Rate at such time plus 2%, by wire transfer of
immediately available U.S. dollar funds to an account designated in writing by
Sellers.

 

(4) The Holdback Amount shall be paid to Sellers as follows: (A) an amount equal
to U.S.$5,000,000, on the fifth Business Day following the date of delivery to
Buyers of all executed representation letters required to be delivered pursuant
to Section 6.9(c) and (B) the remaining U.S.$10,000,000, on the fifth Business
Day following the earliest to occur of (x) the Additional Audit Date, and
(y) the date on which Buyers are no longer actively pursuing the audits of the
Additional Financial Information (the “Abandonment Date”), in each case, by wire
transfer of immediately available U.S. dollar funds to an account designated in
writing by Sellers; provided, however, that no payment shall be required
pursuant to clause (B) if the Abandonment Date occurs and Seller Parties are in
breach of their obligations pursuant to Section 6.9 in any material respect.
Each payment pursuant to this Section 2.4(a)(4) shall include simple interest on
the amount of the payment calculation from the Cash Collateral Undisputed
Payment Due Date to the date of payment at a rate per annum equal to the Prime
Rate at such time plus 2% by wire transfer of immediately available U.S. dollar
funds to an account designated in writing by Sellers; provided, however, that no
such interest shall be payable with respect to any period during which Sellers
are in breach of their obligations pursuant to Section 6.9 in any material
respect.

 

(5) From and after the Closing, Buyers shall, and shall cause their Affiliates
(including the DMS Entities) and each of their respective Representatives to,
provide reasonable cooperation to Sellers, their Affiliates and each of their
respective Representatives in their review of the Proposed Final Cash Collateral
and shall provide Sellers, their Affiliates and each of their respective
Representatives reasonable, timely access to the personnel, properties, books
and records (including providing upon request both hard and electronic copies of
any and all documents (including source documents) and work papers and
spreadsheets that were used, directly or indirectly, by Buyers in calculating
the Proposed Final Cash Collateral) of the DMS Entities for such purpose and for
the other purposes set forth in this Section 2.4(a). From and after the Closing,
Sellers shall, and shall cause their Affiliates and each of their respective
Representatives to, provide reasonable cooperation to Buyers, their Affiliates
and each of their respective Representatives in connection with the review by
Buyers of Sellers’ objections to the Proposed Final Cash Collateral and shall
provide Buyers, their Affiliates and each of their respective Representatives
reasonable, timely access to the personnel, properties, books and records
(including providing upon request both hard and electronic copies of any and all
documents (including source documents) and work papers and spreadsheets that
were used by Sellers, directly or indirectly, in preparing the Collateral Notice
of Objections) for such purpose and for the other purposes set forth in this
Section 2.4(a).

 

(b) Substitution of Letters of Credit.

 

(1) Schedule 2.4(b) sets forth the Support Letters of Credit provided, in whole
or in part, by Dynegy, DHI or their Affiliates (other than the DMS Entities) for
the benefit of the Business as of the date hereof. Buyers shall use commercially
reasonable efforts to

 

    21   Purchase Agreement



--------------------------------------------------------------------------------

cause themselves or one or more of their Affiliates to be substituted, effective
as of the Closing Date, in all respects for Dynegy, DHI or one or more of their
Affiliates, as the case may be, in respect of all obligations of Sellers or any
of their Affiliates under each and every Support Letter of Credit outstanding as
of the Closing Date and shall use commercially reasonable efforts to cause
Dynegy, DHI, and each of their Affiliates, as the case may be, to be forever
released and discharged from all obligations under any such Support Letter of
Credit. If Buyers are unable to timely effect such substitution with respect to
any Support Letter of Credit outstanding as of the Closing Date (each such
Support Letter of Credit, a “Non-Substituted Support Letter of Credit”), then
Buyers will, effective as of the Closing Date, assume all obligations of Sellers
or any of their Affiliates under each and every Non-Substituted Support Letter
of Credit and obtain a letter of credit for the benefit of Dynegy, DHI or one or
more of their Affiliates, on terms and from a financial institution reasonably
satisfactory to Sellers, with respect to the obligations of Dynegy, DHI, and
each of their Affiliates under each such Non-Substituted Support Letter of
Credit (the “Buyers Replacement Letter of Credit”).

 

(2) In addition, from and after the Closing Date, Buyers shall continue to use
commercially reasonable efforts to cause themselves or one of more of their
Affiliates to be substituted in all respects for Dynegy, DHI or one or more of
their Affiliates, as the case may be, in respect of all obligations of Sellers
or any of their Affiliates under each Non-Substituted Support Letter of Credit.
If any Non-Substituted Support Letter of Credit remains outstanding ninety days
after the Closing Date, then Buyers agree to promptly post cash collateral in
the amount of and in respect of the Non-Substituted Support Letter of Credit,
provided that the aggregate amount of cash collateral which Buyers will be
obligated to post under this Section 2.4(b)(2) will not exceed U.S.$15,000,000.

 

(c) Additional Credit Support Payments. Buyers shall indemnify and hold harmless
Dynegy and its Affiliates from and against any Additional Credit Support
Payments.

 

2.5 The Closing.

 

(a) Unless this Agreement shall have been terminated pursuant to Article X, the
transactions contemplated by this Agreement shall take place, subject to the
terms and conditions contained herein, at a closing (the “Closing”) to be held
at the offices of O’Melveny & Myers LLP, Times Square Tower, Seven Times Square,
New York, New York, or at such other location as may be agreed upon in writing
by Sellers and Buyers.

 

(b) The Closing shall take place on the date on which the conditions to the
transactions contemplated by this Agreement contained in Article IX shall have
been satisfied or waived (other than conditions which, by their nature are to be
satisfied on the Closing Date) (the date on which the Closing occurs is herein
referred to as the “Closing Date”); provided, however, that except as otherwise
agreed in writing by Buyers and Sellers, the Closing shall not take place on any
day other than September 30, 2005, October 31, 2005, November 30, 2005 or any
day thereafter; provided further, however, that notwithstanding the satisfaction
or waiver of the conditions set forth in Article IX, Buyers shall not be
required to effect the Closing until the earlier of (i) a date during the
Marketing Period specified by Buyers on no less than three (3) Business Days’
notice to Sellers and (ii) the final day of the Marketing Period; provided
further, however, that notwithstanding the satisfaction or waiver of the
conditions set forth in Article IX,

 

22



--------------------------------------------------------------------------------

Buyers shall not be required to effect the Closing, and this Agreement may be
terminated pursuant to and in accordance with Section 10.1, in the event the
final day of the Marketing Period shall not have occurred before such
termination. In the event that the Closing is to occur in December other than on
December 31, the Parties will cooperate in good faith to establish a mutually
agreeable date of Closing and procedures relating thereto. The Parties agree
that Closing shall be deemed to occur for all purposes (other than Tax, employee
benefits, payroll and accounting matters) immediately following the receipt by
Sellers of the Closing Purchase Price. For purposes of Tax, employee benefits,
payroll and accounting matters, the Closing shall be deemed to have occurred at
11:59 p.m., Houston, Texas time, on the Closing Date. Notwithstanding anything
to the contrary contained herein, no Party shall have the obligation to effect
the Closing if the conditions to such Party’s obligation to do so set forth in
Article IX have not been satisfied or waived at the Closing.

 

(c) All proceedings to be taken and all documents to be executed and delivered
by all Parties at the Closing shall be deemed to have been taken and executed
simultaneously, and no proceedings shall be deemed taken nor any documents
executed or delivered until all have been taken, executed and delivered.

 

2.6 Closing Procedures and Deliveries.

 

(a) At the Closing, Seller Parties shall deliver, or shall cause to be
delivered, to Buyer Parties, the following:

 

(1) an Assignment of Interests in the form of Exhibit D in favor of Buyers;

 

(2) the certificate referred to in Section 9.2(c);

 

(3) the resignations referred to in Section 9.2(d);

 

(4) if not previously delivered, the consents and releases referred to in
Sections 9.2(e) and 9.2(f);

 

(5) the certificate referred to in Section 9.2(j); and

 

(6) the Transition Services Agreement, duly executed by Dynegy Marketing and
Trade, a Colorado general partnership and any other required Dynegy Affiliates.

 

(b) At the Closing, Buyer Parties shall deliver, or shall cause to be delivered,
to Seller Parties, the following:

 

(1) the wire transfer of immediately available U.S. dollar funds in the amount
of the Closing Purchase Price;

 

(2) the certificate referred to in Section 9.3(c);

 

    23   Purchase Agreement



--------------------------------------------------------------------------------

(3) written confirmation that all Approvals required under the Hart-Scott-Rodino
Act have been obtained and notices required under the Hart-Scott-Rodino Act have
been given;

 

(4) the Buyers Replacement Letter of Credit, if any; and

 

(5) the Transition Services Agreement, duly executed by Buyers.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

 

Seller Parties represent and warrant, jointly and severally, to Buyers as
follows:

 

3.1 Organization and Related Matters; Interests.

 

(a) Seller Parties.

 

(1) Each Seller Party is a corporation duly incorporated, validly existing and
in good standing under the laws of its respective jurisdiction of incorporation.
Each Seller Party has all necessary corporate power and authority to execute,
deliver and perform this Agreement.

 

(2) Sellers collectively own, beneficially and of record, all of the issued and
outstanding Interests. Other than the Interests, there are no outstanding Equity
Securities of the Partnership. Except as set forth on Schedule 3.1(a)(2), the
Interests are owned by Sellers, free and clear of any Lien. The Interests are
duly authorized, validly issued and outstanding and are fully paid and
nonassessable.

 

(b) DMS Entities.

 

(1) Each of the DMS Entities is duly formed or organized, validly existing and
in good standing, as applicable, under the laws of its respective state of
formation or organization. Each DMS Entity has all necessary power and authority
to own its properties and assets and to carry on its business as now conducted.
Each DMS Entity is duly qualified, as applicable, to do business in all
jurisdictions in which the nature of its business requires it to be so
qualified, except where the failure to be so qualified does not constitute a
Material Adverse Effect.

 

(2) Except as set forth on Schedule 3.1(b), no DMS Entity holds any Equity
Securities in any Person. Except as set forth on Schedule 3.1(b), there are no
other outstanding Equity Securities of the DMS Entities authorized, issued or
outstanding or reserved for any purpose. Except as set forth on Schedule 3.1(b),
all outstanding Equity Securities set forth on Schedule 3.1(b) as being
outstanding and held by the DMS Entities are owned by the DMS Entities free and
clear of any Lien and are duly authorized, validly issued and outstanding and
are fully paid and nonassessable. Except as contemplated hereby or set forth on
Schedule 3.1(b), there are no outstanding Contracts or other rights to subscribe
for or purchase, or Contracts or other obligations to issue or grant any rights
to acquire, any Equity Securities of the DMS Entities. Except as contemplated
hereby or set forth on Schedule 3.1(b), there are no

 

    24   Purchase Agreement



--------------------------------------------------------------------------------

outstanding Contracts of the DMS Entities to repurchase, redeem or otherwise
acquire, or affecting the voting rights of, or requiring the registration for
sale of, any Equity Securities of the DMS Entities. Except as set forth on
Schedule 3.1(b), there are no preemptive rights in respect of any Equity
Securities of the DMS Entities.

 

(c) VESCO.

 

(1) To the knowledge of Sellers, VESCO is duly formed or organized, validly
existing and in good standing, as applicable, under the laws of its respective
state of formation or organization. To the knowledge of Sellers, VESCO has all
necessary power and authority to own its properties and assets and to carry on
its business as now conducted. To the knowledge of Sellers, VESCO is duly
qualified to do business in all jurisdictions in which the nature of its
business requires it to be so qualified, except where the failure to be so
qualified does not constitute a Material Adverse Effect.

 

(2) Except for VGS, to the knowledge of Sellers, VESCO does not hold any Equity
Securities in any Person. Except as set forth on Schedule 3.1(c), to the
knowledge of Sellers, there are no other outstanding Equity Securities of VESCO
authorized, issued or outstanding or reserved for any purpose. Except as
contemplated hereby or set forth on Schedule 3.1(c), to the knowledge of
Sellers, there are no outstanding Contracts or other rights to subscribe for or
purchase, or Contracts or other obligations to issue or grant any rights to
acquire, any Equity Securities of VESCO. Except as contemplated hereby or set
forth on Schedule 3.1(c), to the knowledge of Sellers, there are no outstanding
Contracts of VESCO to repurchase, redeem or otherwise acquire, or affecting the
voting rights of, or requiring the registration for sale of, any Equity
Securities of VESCO. Except as set forth on Schedule 3.1(c), to the knowledge of
Sellers, there are no preemptive rights in respect of any Equity Securities of
VESCO.

 

3.2 Financial Statements; Absence of Changes and Undisclosed Liabilities.

 

(a) The Partnership Financial Statements and VESCO Financial Statements that are
attached hereto as Schedules 3.2(a)(i) and 3.2(a)(ii), respectively, were
prepared from the books and records of the Partnership and VESCO, respectively,
in accordance with GAAP applied on a consistent basis (other than as set forth
therein and subject to, in the case of the Partnership Unaudited Financial
Statements and VESCO Financial Statements, any normal year-end adjustments and,
with respect to the Partnership Unaudited Financial Statements and VESCO
Unaudited Financial Statements, the absence of footnotes) and present fairly, in
all material respects, the financial condition, results of operations and cash
flows of the Partnership and VESCO, respectively, as of the dates thereof and
for the periods indicated therein. Additional quarterly financial statements of
the Partnership and footnotes provided pursuant to Section 5.9, when delivered,
will be prepared from the books and records of the Partnership in accordance
with GAAP applied on a consistent basis (other than as set forth therein and
subject to, in the case of any such quarterly unaudited financial statements,
any normal year-end adjustments) and will present fairly, in all material
respects, the financial condition, results of operations and cash flows of the
Partnership as of the dates thereof and for the periods indicated therein.

 

    25   Purchase Agreement



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.2(b), since December 31, 2004, there has
not been a Material Adverse Effect.

 

(c) Neither the Partnership nor VESCO has incurred any liabilities that would be
required in accordance with GAAP to be disclosed in a balance sheet of the
Partnership or VESCO, respectively, or the notes thereto, except liabilities
which: (i) are disclosed or reserved against on the Partnership Audited
Financial Statements or VESCO Audited Financial Statements, respectively,
(ii) were incurred after December 31, 2004 in the ordinary course of business
and that do not materially and adversely impact the Business or the VESCO
Business, (iii) have been discharged or paid in full or will be discharged or
paid in full prior to the Closing Date in the ordinary course of business, or
(iv) are set forth on Schedule 3.2(c).

 

3.3 Tax Returns.

 

(a) Except as set forth on Schedule 3.3(a), all Tax Returns required to be filed
on or prior to the Closing Date by or on behalf of the DMS Entities have been or
will be filed prior to the Closing Date and are complete and accurate in all
respects, and all Taxes due or claimed to be due have been or will be paid prior
to the Closing Date.

 

(b) There are no Liens with respect to any Taxes upon any of the assets or
properties of the DMS Entities, other than with respect to Taxes not yet due and
payable.

 

(c) Except as set forth on Schedule 3.3(c), no audit or other proceeding by any
Governmental Entity has formally commenced and no written notification has been
given to the DMS Entities that such an audit or other proceeding is pending or
threatened with respect to any Taxes due from any of the DMS Entities or any Tax
Return filed by or with respect to any of the DMS Entities for any Taxes. Except
as set forth on Schedule 3.3(c), no assessment of Tax has been proposed in
writing against any of the DMS Entities or any of its assets or properties.
Except as set forth on Schedule 3.3(c), no waiver or extension of any statute of
limitations is in effect with respect to Taxes or Tax Returns of any of the DMS
Entities.

 

(d) Neither Seller is a “foreign person” (as that term is defined in
Section 1445 of the Code).

 

(e) Except as set forth on Schedule 3.3(e), each of the DMS Entities (other than
NCLB) has been classified for federal tax purposes from its inception as either
a partnership or an entity disregarded as separate from its owner.

 

(f) Each of the DMS Entities that is classified as a partnership for federal
income tax purposes has in effect an election under Section 754 of the Code.

 

(g) The assets of each of the DMS Entities have been properly listed and
described on the property tax rolls for the taxing units in which such assets
are located and no portion of such assets constitutes omitted property for
property tax purposes.

 

(h) No DMS Entity is a party to any ordinary course, stand alone Tax, allocation
or sharing agreement that would require it to make any Tax related payments to
any non DMS Entity.

 

    26   Purchase Agreement



--------------------------------------------------------------------------------

(i) None of the assets of any of the DMS Entities is held in an arrangement
(other than a DMS Entity) that could be classified as a partnership for federal
tax purposes.

 

(j) None of the property of any of the DMS Entities is “tax exempt use property”
(within the meaning of Section 168(h) of the Code) or “tax exempt bond financed
property” (within the meaning of Section 168(g)(5) of the Code).

 

3.4 Material Contracts. Schedule 3.4(i) contains a list, as of the date of this
Agreement, of the Contracts (each a “Material Contract”) to which any of the DMS
Entities are a party:

 

(a) that account for, in the aggregate, at least 40% (or 65% in the case of the
North Texas Region) of total revenues (other than revenues received under
Contracts with Chevron) for calendar year 2004 for each of the following
individual Business units: (i) Permian Basin Region, (ii) North Texas Region,
(iii) Southwest Louisiana Area, and (iv) Southeast Louisiana Area;

 

(b) that account for, in the aggregate, at least 40% (or 65% in the case of the
North Texas Region) of total revenues (other than revenues received under
Contracts with Chevron) for the first calendar quarter of 2005 for each of the
following individual Business units: (i) Permian Basin Region, (ii) North Texas
Region, (iii) Southwest Louisiana Area, and (iv) Southeast Louisiana Area;

 

(c) under which a DMS Entity received at least U.S.$10,000,000 in the aggregate
under a Contract during the first two calendar quarters of 2005 for each of the
following individual Business units: (i) Louisiana Area Assets, (ii) Houston
Area Assets, (iii) Wholesale Marketing and Commercial Transportation, and
(iv) NGL Marketing;

 

(d) that has Chevron as a counterparty and involved payments received or
payments made (x) for the period from January 1, 2004 through March 31, 2005 in
excess of U.S.$5,000,000 in the aggregate for the following Business units taken
as a whole: (i) Permian Basin Region, (ii) North Texas Region, (iii) Southwest
Louisiana Area, and (iv) Southeast Louisiana Area, and (y) for the period from
January 1, 2005 through June 30, 2005 in excess of U.S.$5,000,000 in the
aggregate for the following Business units taken as a whole: (i) Louisiana Area
Assets, (ii) Houston Area Assets, (iii) Wholesale Marketing and Commercial
Transportation, and (iv) NGL Marketing;

 

(e) that create a partnership, limited liability company or joint venture;

 

(f) that create or cause the incurrence or assumption of Indebtedness (other
than pursuant to lease obligations or Contracts or arrangements between or among
DMS Entities);

 

(g) for the lease of personal property involving aggregate payments in excess of
U.S.$250,000 in any calendar year;

 

(h) for the lease of real property used in the Business involving aggregate
payments in excess of U.S.$50,000 in any calendar year;

 

    27   Purchase Agreement



--------------------------------------------------------------------------------

(i) that are employment Contracts, or severance, retention or bonus
arrangements, in each case other than (x) under any employee or other benefit
plans and (y) Contracts or severance, retention or bonus arrangements the
obligations of which will not be assumed by Buyers, retained by the DMS Entities
after the Closing Date or otherwise give rise to any liability or obligations of
the Buyers or the DMS Entities from and after the Closing Date;

 

(j) that has any Seller Party or any Affiliate of a Seller Party (other than a
DMS Entity) as a counterparty, identifying those Contracts that will survive the
Closing and those that will terminate on or prior to the Closing;

 

(k) that, to the knowledge of Sellers, provides for a limit on the ability of a
DMS Entity to compete in any line of business with any Person or in any
geographic area during any period of time after the Closing; and

 

(l) under which the DMS Entities made payment in excess $10,000,000 during
fiscal year 2004, other than Contracts for purchases and sales of commodities in
the ordinary course relating to the gathering, processing, fractionating,
terminalling, and transporting of natural gas to produce natural gas and natural
gas liquids.

 

Notwithstanding the provisions of Sections 3.4(a)-(l), Material Contracts shall
be deemed not to include the Contracts referred to in Section 3.10 or set forth
on Schedules 3.10(b), (c), (d) or (i).

 

Except as set forth on Schedule 3.4(i), as of the date hereof, (i) each Material
Contract is valid, binding, in full force and effect, and enforceable by the
applicable DMS Entity in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws or equitable principles relating to or
affecting the rights of creditors generally; (ii) the DMS Entities are not in
default thereunder in any material respect and have not received written notice
alleging a material default or a material breach under any such Material
Contract (other than notices of default or breach that have been rescinded or
with respect to defaults or breaches that have been cured or waived); (iii) the
DMS Entities have not modified any of the material terms thereof and (iv) to the
knowledge of Sellers, no other party to any Material Contract is in breach or
default in any material respect thereunder. True copies of the Material
Contracts, including all substantive amendments, waivers and modifications
thereto, have been made available to Buyers, except for those Material Contracts
identified on Schedule 3.4(i) as not having been made available to Buyers.

 

Schedule 3.4 (ii) sets forth, as of the date hereof, each Hedging Obligation of
the DMS Entities.

 

3.5 Real Property.

 

(a) The DMS Entities have good and marketable title, free and clear of all
Liens, to all material real property, owned by, and a valid leasehold interest
in all material real property leased by, the DMS Entities, except (a) Permitted
Liens and (b) Real Estate Permitted Liens. Schedule 3.5 contains a list, as of
the date of this Agreement, of all real property owned in fee by any DMS Entity.

 

(b) To the knowledge of Sellers, (i) the DMS Entities at and immediately
following the Closing will have all material easements, rights of way, licenses
and use

 

    28   Purchase Agreement



--------------------------------------------------------------------------------

agreements necessary to conduct the Business (as the Business was conducted
throughout the period from December 31, 2004 through the date hereof) and
(ii) at and immediately following the Closing, there will not be any gaps,
defects or deficiencies in the easements, rights of way, licenses and use
agreements used in the Business that would, individually or in the aggregate,
materially impair or disrupt the conduct of the Business (as the Business was
conducted throughout the period from December 31, 2004 through the date hereof).

 

3.6 Personal Property; Sufficiency of Assets.

 

(a) The DMS Entities have good and valid title to, an adequate and valid
leasehold interest in, or other right to use all of the tangible assets and
properties (other than real property, which is addressed in Section 3.5) that
are reflected in the balance sheet dated December 31, 2004 included in the
Partnership Financial Statements or were acquired since December 31, 2004 (the
“Personal Property”), except for Personal Property disposed of since
December 31, 2004 in the ordinary course of business and except as disclosed on
Schedule 3.11.

 

(b) Except as set forth on Schedule 3.6(b), the real property, Personal
Property, Material Contracts, Intellectual Property, and Permits (the “Business
Assets”) owned, leased, held or licensed by the DMS Entities constitute
substantially all of the real property, Personal Property, Material Contracts,
Intellectual Property, and Permits used by the DMS Entities in the conduct of
the Business as conducted as of the date hereof, except assets and properties
that may be necessary to the conduct of the Business as of the date hereof and
that (i) are listed on Schedule 3.6(b) and will be transferred to the DMS
Entities on or prior to the Closing Date, or (ii) will be provided or otherwise
made available to the DMS Entities or Buyers on or after the Closing Date,
including pursuant to the Transition Services Agreement. The Business Assets
(including the assets and properties on Schedule 3.6(b) which, for the avoidance
of doubt, are not being sold to Buyers pursuant to this Agreement unless
otherwise provided) constitute such assets and rights as are sufficient to
enable Buyers and the DMS Entities to conduct the Business as conducted from
December 31, 2004 through date hereof from and after the Closing in
substantially the same manner as it was conducted during such period, except
(x) for assets that will be transferred to the DMS Entities on or prior to the
Closing Date, (y) for assets and properties disposed of, eliminated, consumed,
transferred, replaced or conveyed since December 31, 2004 in the ordinary course
of business, and (z) as disclosed on Schedule 3.11.

 

3.7 Authorization; No Conflicts. The execution, delivery and performance by
Seller Parties of this Agreement have been duly and validly authorized by the
Board of Directors of each Seller Party and by all other necessary corporate
action on the part of each Seller Party. This Agreement constitutes a legally
valid and binding obligation of each Seller Party enforceable against each
Seller Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles relating to or limiting creditors’ rights generally. Except
for matters identified on Schedule 3.7, any Approvals set forth on Schedule
9.1(b) and any consents set forth on Schedule 9.2(e), the execution and delivery
by each Seller Party of this Agreement and performance by Sellers and the DMS
Entities of the transactions contemplated by this Agreement will not
(i) violate, or constitute a breach or default (whether upon lapse of time
and/or the occurrence of any act or event or otherwise) under, the charter
documents, by-laws or other organizational documents, as applicable, of the
Seller Parties or the DMS Entities or

 

    29   Purchase Agreement



--------------------------------------------------------------------------------

(ii) materially violate, or constitute a material breach or default (whether
upon lapse of time and/or the occurrence of any act or event or otherwise) under
any Material Contract, (iii) result in the imposition of any Lien against any
material assets or properties of the DMS Entities, (iv) materially violate any
Law, or (v) require any material Approvals or consents to be obtained.

 

3.8 Actions. There is no Order or Action pending or, to the knowledge of
Sellers, threatened in writing against Sellers or any of their Affiliates that
seeks to enjoin the consummation of the transactions contemplated herein.
Schedule 3.8 sets forth a list as of the date hereof of all pending or, to the
knowledge of Sellers, threatened Actions in which any of the DMS Entities is a
party.

 

3.9 Compliance with Law. Except as set forth on Schedule 3.9, each of the DMS
Entities is, and, to the knowledge of Sellers, VESCO is, in compliance in all
material respects with all Laws. To the knowledge of Sellers, there are no
investigations or reviews pending or threatened by any Governmental Entity
relating to any alleged violation of Law arising out of the operation of the
Business. It is the intent of the Parties that this representation and warranty
is not applicable to matters relating to Taxes, employees and employee benefit
matters or environmental matters, which are the subject of Sections 3.3, 3.10
and 3.12, respectively.

 

3.10 Employees and Employee Benefit Matters.

 

(a) Schedule 3.10(a) sets forth a list as of the date hereof of all employees
employed by the DMS Entities and each other employee whose duties relate
primarily to the Business by name, position or job title, rate of pay and date
of hire, but excluding any such employees who, as of the date hereof, are
receiving long-term disability benefits under any of Sellers’ Benefit Plans or
who have applied for such benefits due to a disability under such plans but are
awaiting a determination as to their eligibility therefor (such list as may be
modified as provided below, “Business Employees”). Business Employees shall not
include any former employees of Sellers or their Affiliates. The information set
forth on Schedule 3.10(a) shall be updated as of the Closing Date to include
Business Employees hired, in the ordinary course of business, after the date
hereof and to delete Business Employees who are no longer employed in the
Business as of the Closing Date, and to reflect any changes with respect to
long-term disability status as described above between the date hereof and the
Closing Date.

 

(b) As of the date hereof, neither the DMS Entities nor Sellers are a party to
any current labor or collective bargaining agreement with respect to the
Business Employees. Except as set forth on Schedule 3.10(b), as of the date
hereof, (i) to the knowledge of Sellers, there are no union organizing efforts
with respect to the Business Employees; (ii) there are no strikes, work
stoppages or slowdowns pending or, to the knowledge of Sellers, threatened
against the DMS Entities; (iii) the DMS Entities are not a party to any contract
of employment with a Business Employee that cannot be terminated at no expense
to the DMS Entities (other than expenses incurred pursuant to Sellers’ Benefit
Plans); (iv) there are no Actions against the DMS Entities pending or, to the
knowledge of Sellers, threatened to be brought or filed against the DMS Entities
with any Governmental Entity in connection with the employment by the DMS
Entities of the Business Employees; and (v) the DMS Entities are currently in
compliance in all material respects with all Laws relating to employment and
employment practices.

 

    30   Purchase Agreement



--------------------------------------------------------------------------------

(c) Schedule 3.10(c) sets forth a list identifying each “employee welfare
benefit plan,” as defined in Section 3(1) of ERISA, each “employee pension
benefit plan,” as defined in Section 3(2) of ERISA, and each other plan
providing for insurance coverage (including any self-insured arrangements),
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, deferred compensation, profit sharing, bonuses, stock
options, stock appreciation rights, stock purchase or post-retirement benefits
which is maintained, administered, or contributed to by Sellers, the DMS
Entities or any of their ERISA Affiliates and which covers any employee or
former employee of the DMS Entities or under which the DMS Entities or any of
their ERISA Affiliates has any liability on behalf of any employee or former
employee of the DMS Entities. Such plans are referred to in this Agreement as
the “Sellers’ Benefit Plans.” Sellers have made available to Buyers accurate and
complete copies as of the date hereof of (i) each Sellers’ Benefit Plan,
including, where applicable, the plan document, trust agreements (or other
funding arrangements) and amendments, (ii) the most recent annual report (Form
5500 including all schedules thereto) prepared in connection with any Sellers’
Benefit Plan required to file such report, (iii) the most recent actuarial
valuation report prepared in connection with any Sellers’ Benefit Plan required
to maintain such report, and (iv) the latest IRS determination letter obtained
with respect to each Sellers’ Benefit Plan intended to be qualified under
Section 401(a) or 501(a) of the Code.

 

(d) Except as set forth on Schedule 3.10(d), no Sellers’ Benefit Plan
(i) constitutes a “multiemployer plan,” as defined in Section 3(37) of ERISA
(for purposes of this Section, a “Multiemployer Plan”), (ii) is maintained in
connection with a trust described in Section 501(c)(9) of the Code or welfare
benefit fund described in Section 419 of the Code, or (iii) is subject to Title
IV of ERISA or to the minimum funding standards of ERISA or the Code. Neither
Sellers, the DMS Entities nor any of their ERISA Affiliates has incurred any
material liability under Title IV of ERISA arising in connection with the
termination of, or complete or partial withdrawal from, any plan covered or
previously covered by Title IV of ERISA, except for any liabilities which have
been satisfied or waived.

 

(e) There are no accumulated funding deficiencies as defined in Section 412 of
the Code (whether or not waived) with respect to any Sellers’ Benefit Plan.

 

(f) Each Sellers’ Benefit Plan that is intended to be qualified under
Section 401 of the Code either (i) has received a favorable determination letter
from the Internal Revenue Service to the effect that such Sellers’ Benefit Plan
is qualified and any trust thereunder is exempt from Federal income taxes under
Section 501 of the Code, or (ii) is still within the “remedial amendment
period,” as defined in Section 401(b) of the Code and the regulations
thereunder. No such determination letter has been revoked nor, to the knowledge
of Sellers, has revocation been threatened by the Internal Revenue Service, nor
has any such Sellers’ Benefit Plan been amended since the date of its most
recent determination letter or application therefor in any respect that would
materially and adversely affect its qualification.

 

(g) Except as set forth on Schedule 3.10(g), each Sellers’ Benefit Plan has been
maintained in all material respects in accordance with (i) its terms and
(ii) the requirements prescribed by all Laws, including ERISA and the Code.
There is no Lien upon any Business Asset outstanding pursuant to Section 412(n)
of the Code in favor of any employee benefit plan, program or arrangement. No
Business Asset has been provided as security for any employee benefit plan,
program or arrangement pursuant to Section 401(a)(29) of the Code.

 

    31   Purchase Agreement



--------------------------------------------------------------------------------

(h) Neither the DMS Entities nor any of their Representatives has, with respect
to any Sellers’ Benefit Plan, engaged in or been a party to any “prohibited
transaction,” as such term is defined in Section 4975 of the Code or Section 406
of ERISA, which could result in the imposition of a material penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code.

 

(i) Except as set forth on Schedule 3.10(i), neither Sellers, the DMS Entities
nor any of their ERISA Affiliates provides on behalf of any Business Employees,
and neither Sellers, the DMS Entities nor any of their ERISA Affiliates has any
liability on behalf of any Business Employee for, post-retirement medical,
health or life coverage or contributes to any employee welfare benefit plan that
provides for medical, health or life benefit coverage following termination of
employment except as is required by Section 4980B of the Code.

 

(j) There are no pending material claims, suits or other proceedings, or, to the
knowledge of Sellers, any threatened claims, suits or other proceedings, by any
Business Employees, or plan participants or the beneficiaries, spouses or
Representatives of any of them, against any Sellers’ Benefit Plan, the assets
held thereunder, the trustee of any such assets, or the DMS Entities relating to
the Sellers’ Benefit Plans, other than ordinary and usual claims for benefits by
participants or beneficiaries.

 

3.11 Operation in the Ordinary Course. Except as set forth on Schedule 3.11,
since December 31, 2004, the Business and, to the knowledge of Sellers, the
VESCO Business, has been operated in the ordinary course of business in all
material respects.

 

3.12 Environmental Compliance.

 

(a) Except as set forth on Schedule 3.12:

 

(1) each of the DMS Entities is, and, to the knowledge of Sellers, VESCO is, in
compliance, in all material respects, with all Environmental Laws;

 

(2) the DMS Entities hold, and, to the knowledge of Sellers, VESCO holds, all
Permits that are required of the DMS Entities or VESCO, as applicable, by
Environmental Laws to conduct the Business or the VESCO Business, as applicable,
as conducted as of the date hereof, and all such Permits are valid and in full
force and effect, except where the failure to hold any such Permit or for such
Permit to be in full force and effect does not constitute a Material Adverse
Effect;

 

(3) the DMS Entities have not, and, to the knowledge of Sellers, VESCO has not,
during the past three years, received any written notice of any alleged
violation of or liability under any Environmental Laws from any Governmental
Entity;

 

(4) there are no pending Orders or Actions involving environmental matters or
Environmental Laws against the DMS Entities and, to the knowledge of the
Sellers, VESCO, and to the knowledge of Sellers no such Actions have been
threatened; and

 

    32   Purchase Agreement



--------------------------------------------------------------------------------

(5) there has been no Release of a Contaminant at or from the real property
owned or leased by the DMS Entities, and, to the knowledge of Sellers, at or
from the real property owned or leased by VESCO, in each case that requires
remediation by the DMS Entities or VESCO, as applicable, of soil, groundwater,
surface water or sediments pursuant to Environmental Laws.

 

(b) This Section 3.12 contains the sole and exclusive representations and
warranties of Sellers with respect to any environmental matters, including any
matters arising under Environmental Laws.

 

3.13 Permits. The DMS Entities hold all Permits that are required of the DMS
Entities by any Governmental Entity to conduct the Business as conducted as of
the date hereof, and all such Permits are valid and in full force and effect,
except where the failure to hold any such Permit or for such Permit to be in
full force and effect does not constitute a Material Adverse Effect. No
proceeding is pending or, to the knowledge of Sellers, threatened with respect
to any alleged failure by the Business or any DMS Entity to have any material
Permit or be in compliance therewith. It is the intent of the Parties that this
representation and warranty is not applicable to Permits required to be held by
the DMS Entities under Environmental Laws, which are the subject of
Section 3.12.

 

3.14 Intellectual Property. The DMS Entities own, or are licensed or otherwise
have the right to use, all Intellectual Property used by the DMS Entities on the
date hereof in the conduct of the Business, except where the failure to do so
would not reasonably be expected to materially impair the conduct of the
Business by Buyers or the DMS Entities. None of the DMS Entities has violated or
infringed upon the Intellectual Property of others and the Intellectual Property
of the DMS Entities does not materially infringe upon the rights of others;
provided, however, that, Sellers make no representations or warranties in this
regard with respect to violations and infringements resulting from Intellectual
Property licensed or sold to the DMS Entities by third parties. Except as listed
in Schedule 3.14, no Person has notified the DMS Entities in writing that its
use of its Intellectual Property infringes on the rights of any Person that
gives rise to any material liability on the part of the DMS Entities, and, to
Sellers’ knowledge, no Person is infringing on any right of the DMS Entities
with respect to any such Intellectual Property.

 

3.15 Insurance. Schedule 3.15 contains a list of all material policies of
insurance and related surety and surety bond arrangements held by or for the
benefit of any of the DMS Entities as of the date hereof. Except as set forth on
Schedule 3.15, all such policies are in full force and effect in all material
respects, all premiums due and payable thereon covering all periods up to and
including the date hereof have been paid (other than retroactive or
retrospective premium adjustments that are not yet, but may be, required to be
paid with respect to any period ending prior to the Closing Date), and as of the
date hereof no written notice of cancellation or termination has been received
with respect to any such policy which has not been replaced on substantially
similar terms prior to the date of such cancellation.

 

3.16 Preferential Purchase Rights. Except as set forth on Schedule 3.16,
(a) there are no preferential purchase rights or options, rights of first offer,
rights of first refusal, and similar rights held by any Person other than a DMS
Entity that gives the holder thereof the right

 

    33   Purchase Agreement



--------------------------------------------------------------------------------

to purchase or acquire any interest owned, directly or indirectly, by Sellers in
a DMS Entity and (b) to the knowledge of Sellers, there are no preferential
purchase rights or options, rights of first offer, rights of first refusal, and
similar rights held by any Person not a party to this Agreement that gives the
holder thereof the right to purchase or acquire any interest owned, directly or
indirectly, by Sellers in GCF or VESCO.

 

3.17 No Brokers or Finders. Except for the fees and commissions payable to
Credit Suisse First Boston LLC, which will be the sole responsibility of
Sellers, no agent, broker, finder, or investment or commercial banker, or other
Person or firm engaged by or acting on behalf of Sellers or any of their
Affiliates in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement is or will be
entitled to any broker’s or finder’s or similar fee or other commission arising
in connection with this Agreement or such transactions.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYERS

 

Buyers represent and warrant, jointly and severally, to Sellers as follows:

 

4.1 Organization and Related Matters. Each Buyer is a duly formed, validly
existing limited liability company or limited partnership, as the case may be,
under the laws of the State of Delaware. Targa is a duly formed, validly
existing corporation duly incorporated under the laws of the State of Delaware.
Each Buyer Party has the necessary limited liability company, partnership or
corporate power and authority to execute, deliver and perform this Agreement.
Buyers have full limited liability company power and authority to own its
properties and assets and to carry on its business as now conducted, except
where the failure to be so qualified would not, individually or in the
aggregate, be reasonably expected to have a material adverse effect on such
Buyer’s ability to perform its obligations under this Agreement.

 

4.2 Authorization; No Conflicts. The execution, delivery and performance of this
Agreement by each Buyer Party have been duly and validly authorized by all
necessary limited liability company, partnership or corporate action on the part
of each Buyer Party. This Agreement constitutes a legally valid and binding
obligation of each Buyer Party, enforceable against each Buyer Party in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
relating to or limiting creditors’ rights generally. Except for any Approvals
set forth on Schedule 9.1(b) and any consents set forth on Schedule 9.3(d), the
execution, delivery and performance of this Agreement by each Buyer Party will
not (i) violate, or constitute a breach or default (whether upon lapse of time
and/or the occurrence of any act or event or otherwise) under the charter
documents or by-laws of each Buyer Party, (ii) materially violate, or constitute
a material breach or default (whether upon lapse of time and/or the occurrence
of any act or event or otherwise) under any Contract to which each Buyer Party
is a party, (iii) result in the imposition of any Lien against any material
assets or properties of Buyer Parties, (iv) materially violate any Law, or
(v) require any material Approvals or consents to be obtained.

 

4.3 Actions. There is no Order or Action pending or, to the knowledge of Buyers,
threatened against Buyers or any of their Affiliates or against the Warburg
Pincus Equity

 

    34   Purchase Agreement



--------------------------------------------------------------------------------

Investors, that individually or when aggregated with one or more other Orders or
Actions has or could reasonably be expected to have a material adverse effect on
each Buyer’s ability to perform its obligations under this Agreement.

 

4.4 No Brokers or Finders. Except for the fees and commissions of Merrill Lynch,
Pierce, Fenner & Smith Incorporated, which shall be the sole responsibility of
Buyers, no agent, broker, finder or investment or commercial banker, or other
Person or firms engaged by or acting on behalf of each Buyer or their Affiliates
in connection with the negotiation, execution or performance of this Agreement
or the transactions contemplated by this Agreement, is or will be entitled to
any broker’s or finder’s or similar fees or other commissions arising in
connection with this Agreement or the transactions contemplated herein.

 

4.5 Financing. Buyers have received, accepted and delivered to Sellers true and
correct executed copies of (i) a commitment letter from certain lenders (the
“Debt Financing Commitment Letter”), pursuant to which such lenders have
committed to provide to Buyers debt financing in the amounts set forth therein,
subject only to the terms and conditions set forth therein (such debt financing,
the “Debt Financing”), and (ii) an equity commitment letter from the Warburg
Pincus Equity Investors (the “Equity Financing Commitment Letter” and together
with the Debt Financing Commitment Letter, the “Financing Commitments”),
pursuant to which the Warburg Pincus Equity Investors have committed to provide
to Buyers equity financing in the amounts set forth therein, subject only to the
terms and conditions set forth therein (such equity financing, the “Equity
Financing” and together with the Debt Financing, the “Financing”). None of the
Financing Commitments has been amended or modified prior to the date of this
Agreement and, as of the date hereof, the respective commitments contained in
the Financing Commitments have not been withdrawn or rescinded in any respect.
To the knowledge of Buyers, the Financing Commitments are in full force and
effect. Buyers and the Warburg Pincus Equity Investors do not have, and, to the
knowledge of Buyers, the lenders party to the Debt Financing Commitment Letter
do not have, any conditions precedent or other agreements related to the funding
of the full amount of the Financing between Buyers or the Warburg Pincus Equity
Investors and the lenders party to the Debt Financing Commitment Letter, other
than as set forth in or contemplated by the Financing Commitments. The aggregate
proceeds contemplated by the Financing Commitments, together with available cash
of the Buyers, will be sufficient for Buyers to pay the Purchase Price, and to
pay all related fees and expenses. As of the date of this Agreement, Buyers do
not have any reason to believe that any of the conditions to the Financing will
not be satisfied or that the Financing will not be available to Buyers on the
Closing Date.

 

4.6 Investment Representation. Each Buyer is aware that the Interests are not
registered under the Securities Act. Each Buyer is an “accredited investor” as
defined under the Securities Act and possesses such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investments hereunder. Each Buyer is acquiring the Interests from
Sellers for its own account as principal, for investment purposes only and not
with a view to the distribution thereof. Each Buyer agrees that the Interests
will not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act, except
pursuant to a valid exception from registration under the Securities Act.

 

    35   Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS WITH RESPECT TO THE PERIOD PRIOR TO THE CLOSING

 

5.1 Access.

 

(a) Between the date hereof and the Closing Date, Sellers shall cause the DMS
Entities to authorize and permit Buyers and their Representatives (including
their independent accountants and counsel) to have reasonable access during
normal business hours, upon reasonable prior notice and in such manner as will
not unreasonably interfere with the operations or conduct of the Business or the
other businesses of Sellers or their Affiliates, to such (i) facilities and
assets of the DMS Entities, (ii) properties, books and records relating to the
Business and (iii) officers of Sellers or their Affiliates, in each case, as
Buyers may from time to time reasonably request for the purpose of obtaining any
necessary Approvals of, consents for or Permits for the transactions
contemplated by this Agreement; provided, however, that neither Sellers nor the
DMS Entities shall be required to supply any document or information or take any
other action that would or may reasonably be expected to constitute a waiver of
the attorney-client or other legal privilege or protection, violate any Law, or
result in a breach of or a default under any obligation owed to a third party.
All requests for such access shall be made to such of Sellers’ Consent
Representatives as Sellers shall designate, who shall be solely responsible for
coordinating and shall coordinate all such requests and all access permitted
hereunder. Any information provided to or obtained by Buyers or their
representatives under this Section 5.1 shall be subject to the terms of the
confidentiality agreement dated May 18, 2005, between Targa, and Dynegy (as
amended, the “Confidentiality Agreement”) provided the Confidentiality Agreement
shall expire at the Closing.

 

(b) Prior to the Closing Date, the Sellers shall cause the Electronic Data Room
to be maintained and shall allow Buyers continued access to the Electronic Data
Room. The Sellers will use commercially reasonable efforts to cause IntraLinks
not later than ten (10) Business Days after the Closing to provide to Buyers an
electronically readable form of the data included in the Electronic Data Room
or, if unsuccessful in such regard, will directly provide such data to Buyers.

 

5.2 Conduct of Business. During the period from the date of this Agreement to
the Closing Date, except as set forth on Schedule 5.2 or otherwise provided for
in, or contemplated by, this Agreement (including the sale of GCF, as
contemplated by Section 2.2(b)), Sellers shall and shall cause the DMS Entities
to conduct the Business in the ordinary course of business consistent with past
practice (including making capital expenditures, maintaining and building
inventories and posting Cash Collateral) and, without the prior written consent
of Buyers, which consent shall not be unreasonably withheld, delayed or
conditioned, the DMS Entities shall not and Sellers’ shall cause the DMS
Entities not to:

 

(a) conduct the Business in any manner other than in the ordinary course;

 

(b) except to the extent required by Law, (i) increase in any material respect
the compensation, pension or welfare benefits of any of the Business Employees,
except in the ordinary course of business, (ii) enter into any new, or amend any
existing, severance or change in control plan the obligations of which will be
retained by the DMS Entities or assumed by

 

    36   Purchase Agreement



--------------------------------------------------------------------------------

Buyers post-Closing, or (iii) enter into any Contracts of employment other than
at-will agreements or arrangements (other than, with respect to this clause
(iii), Contracts terminable by the DMS Entities without any obligation or
liability to Buyers or the DMS Entities after the Closing Date);

 

(c) sell, transfer, lease or license or otherwise dispose of any material
assets, except (i) for dispositions of property which are not strategic to or
required in the Business not greater than U.S.$5,000,000 in the aggregate,
(ii) for sales of inventory or obsolete, damaged, broken, or excess equipment in
the ordinary course of business or grants of licenses in the ordinary course of
business, or (iii) pursuant to any Contracts in effect on the date hereof or
entered into in compliance with this Section 5.2;

 

(d) make any capital expenditures or commitments with respect thereto in excess
of U.S.$5,000,000 in the aggregate, except (i) pursuant to any Contracts in
effect on the date hereof or entered into in compliance with this Section 5.2;
(ii) pursuant to the capital expenditure forecast set forth on Schedule 5.2(d);
or (iii) as reasonably required in order to effectuate unplanned repair or
maintenance of facilities and equipment in a manner consistent with past
practice;

 

(e) acquire by merging or consolidating with, by purchasing a substantial
portion of the assets of, or by any other manner, any business or any
corporation, partnership, association or other business organization or division
thereof or otherwise acquire any assets that are material, individually or in
the aggregate, to the Business, except pursuant to capital expenditures in
accordance with Schedule 5.2(d);

 

(f) except in connection with a lease pursuant to clause (g) below, incur any
indebtedness for borrowed money, other than indebtedness incurred in the
ordinary course (including accounts payable) to be repaid at or prior to the
Closing;

 

(g) enter into any leases for new or existing equipment, which lease requires
payment in excess of U.S.$5,000,000 in the aggregate, other than with respect to
entering into any lease for new or existing equipment for the replacement of or
substitution for equipment presently leased for which the leasing Contract
terminates by the passage of time;

 

(h) enter into any joint venture, partnership or other similar arrangement;

 

(i) except as permitted by its terms, amend in any material respect or terminate
any Material Contract other than in the ordinary course of business;

 

(j) enter into any new Contract that would have been deemed a Material Contract,
except for Contracts (i) entered into in the ordinary course of business and
(ii) which are not reasonably expected to require payment by, or impose
obligations on, the DMS Entities taken as a whole, or generate revenues for, the
DMS Entities taken as a whole, (A) in the case of upstream commodity and
services contracts, in excess of $7,500,000 per year, (B) in the case of
downstream commodity, processing, fractionating, terminalling, and transport
contracts, in excess of $15,000,000 per month and (C) in the case of Contracts
other than those specified in clause (A), clause (B) or other than those for the
purchase of commodities relating to the gathering, processing, fractionating,
terminalling and transporting or natural gas and natural gas liquids, in excess
of $10,000,000 per year.

 

    37   Purchase Agreement



--------------------------------------------------------------------------------

(k) change or amend their charter documents or bylaws;

 

(l) make any material change in any method of accounting or accounting
principles, practices or policies, other than those required by GAAP or Law;

 

(m) enter into any new agreement or arrangement with Dynegy or any of its
Affiliates (other than another DMS Entity) (provided that this paragraph
(m) shall not be deemed to prohibit performance by the DMS Entities in
accordance with the terms of agreements existing on the date hereof with Dynegy
or any of its Affiliates);

 

(n) issue, sell, redeem or acquire for value any Equity Securities of any of the
DMS Entities;

 

(o) take any action, refrain from taking any action, or enter into any Contract
that would result in the imposition of any Lien on any properties or assets used
in the Business other than (x) Permitted Liens, and (y) Real Estate Permitted
Liens;

 

(p) enter into any Hedging Obligation except (i) in the ordinary course of
business consistent with past practice over the prior twelve months from the
date hereof and (ii) with a term of less than 60 days with respect to activities
of or relating to the following Business Units: (i) Permian Basin Region;
(ii) North Texas Region; (iii) Southwest Louisiana Area; and (iv) Southeast
Louisiana Area, and a term ending on or prior to April 1, 2006 with respect to
activities of or relating to the following Business Units: (i) Louisiana Area
Assets; (ii) Houston Area Assets; (iii) Wholesale Marketing and Commercial
Transportation; and (iv) NGL Marketing;

 

(q) enter into Agreement with respect to any sale or disposition of assets or
properties of the DMS Entities which impose post-closing indemnification
obligations upon any of the DMS Entities with respect to such sale or
disposition; or

 

(r) agree to or make any binding commitment to take any actions prohibited by
this Section 5.2.

 

Notwithstanding the foregoing, nothing contained in this Agreement shall give
Buyers, directly or indirectly, the right to control or direct the DMS Entities’
operations or the Business prior to the Closing Date.

 

Buyers hereby designate the two officers of Buyers or their Affiliates listed on
Schedule 5.2, or such other officers as Buyers may hereafter designate upon
written notice to Sellers (the “Buyers’ Consent Representatives”), to be
responsible for determining whether consent to any action prohibited by this
Section 5.2 shall be given by Buyers. Sellers hereby designate the two officers
of Sellers or their Affiliates listed on Schedule 5.2, or such other officers as
Sellers may hereafter designate upon written notice to Buyers (the “Sellers’
Consent Representatives”), to contact Buyers’ Consent Representatives with any
requests for consent to any action prohibited by this Section 5.2. Buyers’
Consent Representatives shall respond

 

    38   Purchase Agreement



--------------------------------------------------------------------------------

promptly in writing to any request for consent to the taking of any action under
this Section 5.2. If Buyers’ Consent Representatives do not respond in writing
to any request within three (3) Business Days of its receipt, such consent will
be deemed to have been given. The time periods within which Buyers’ Consent
Representatives must respond shall commence on the date on which either of
Buyers’ Consent Representatives receives a written request for consent.

 

5.3 Efforts; No Inconsistent Action.

 

(a) Subject to the terms and conditions hereof, in addition to any express
obligations set forth herein, Buyers and Sellers shall cooperate and use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
and to cause the conditions to each other’s obligation to close the transactions
contemplated hereby as set forth in Article IX to be satisfied.

 

(b) In furtherance and not in limitation of the foregoing, Buyers and Sellers
shall use commercially reasonable efforts to file Notification and Report Forms
under the Hart-Scott-Rodino Act and similar merger control filings as promptly
as practicable following the date hereof and in any event no later than ten
Business Days following the date hereof. Buyers and Sellers shall each be
responsible for one-half of any and all application or filing fees with respect
to applications made with respect to any and all applications or filings under
the Hart-Scott-Rodino Act and similar applications and filings. As promptly as
practicable following the date hereof, and in no event later than 20 Business
Days following the date hereof, Buyers and Sellers shall make all necessary
filings for all other Approvals required from Governmental Entities to
consummate the transactions contemplated by this Agreement. Buyers and Sellers
shall cooperate and use commercially reasonable efforts to obtain any Approvals
required for the Closing (including through compliance with the
Hart-Scott-Rodino Act), to respond to any requests for information from a
Governmental Entity, and to contest and resist any Action and to have vacated,
lifted, reversed or overturned any Order (whether temporary, preliminary or
permanent) that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement. Notwithstanding the foregoing,
Buyers agree to use their best efforts to promptly secure clearance under the
Hart-Scott-Rodino Act and other Approvals with respect to the consummation of
the transactions contemplated by this Agreement.

 

(c) To the extent permitted by Law, Buyers and Sellers shall each provide the
other the opportunity to make copies of all material correspondence, filings or
communications (or memoranda setting forth the substance thereof) between such
Party or its Representatives, on the one hand, and any Governmental Entity, on
the other hand, with respect to this Agreement or the transactions contemplated
by this Agreement, except for documents filed pursuant to Item 4(c) of the
Hart-Scott-Rodino Notification and Report Form or communications regarding the
same or documents or information submitted in response to any request for
additional information or documents pursuant to the Hart-Scott-Rodino Act which
reveal Sellers’ or Buyers’ negotiating objectives or strategies or purchase
price expectations. Buyers and Sellers acknowledge that all such information
provided pursuant to the foregoing sentence shall be subject to the terms of the
Confidentiality Agreement.

 

    39   Purchase Agreement



--------------------------------------------------------------------------------

(d) Each of Buyers and Sellers will give the other(s) reasonable notice of and a
reasonable opportunity to participate in contacts and meetings with any
Governmental Entity regarding antitrust or merger control matters, including
cooperation in the scheduling of such contacts and meetings. Buyers and Sellers
shall cooperate with each other to the extent reasonable in connection with the
foregoing. In furtherance and not in limitation of the foregoing, Buyers and
Sellers shall notify and keep the other advised as to (i) any material
communication from the Federal Trade Commission, the Department of Justice or
any other Governmental Entity regarding any of the transactions contemplated
hereby and (ii) any Action pending and known to such Party or, to its knowledge,
threatened, which challenges the transactions contemplated hereby. Buyers and
Sellers shall not take any action inconsistent with their obligations under this
Agreement that would materially hinder or delay the consummation of the
transactions contemplated by this Agreement.

 

(e) Prior to the Closing, the Parties shall use commercially reasonable efforts
to obtain (and cooperate with the other Parties in obtaining) all material
consents, permits, authorizations, approvals of, and exemptions by, any third
party necessary for the consummation of the transactions contemplated by this
Agreement.

 

(f) All documents required to be filed by any of the Parties or any of their
respective Affiliates with any Governmental Entity in connection with this
Agreement or the transactions contemplated by this Agreement will comply in all
material respects with the provisions of Law.

 

5.4 Financing.

 

(a) Buyers will promptly notify Sellers, in writing, (i) of any proposal by any
of the lenders party to the Debt Financing Commitment Letter to amend, modify,
withdraw or terminate the Debt Financing Commitment Letter (or any material
breach by any party to the Debt Financing Commitment Letter) in any manner that
is reasonably likely to impair materially the likelihood of receipt at Closing
of funds necessary to consummate the transactions contemplated hereby or (ii) of
any proposal by the Warburg Pincus Equity Investor to amend, modify, withdraw or
terminate the Equity Financing Commitment Letter in any manner that is
reasonably likely to impair materially the likelihood of receipt at Closing of
funds necessary to consummate the transactions contemplated hereby. In addition,
upon Sellers’ reasonable request, Buyers shall advise and update Sellers, in a
level of detail reasonably satisfactory to Sellers, with respect to the status,
proposed closing date and material terms of the proposed Debt Financing and to
provide to Sellers copies of all agreements related to the Debt Financing (other
than ancillary documents, subject to confidentiality agreements). Buyers shall
not consent to any amendment, modification or early termination of the Debt
Financing Commitment Letter that is reasonably likely to impair materially the
likelihood of receipt at the Closing of funds necessary to consummate the
transactions contemplated hereby.

 

(b) Sellers shall provide, and shall cause their Affiliates to provide, and
shall use their respective reasonable best efforts to cause the respective
officers, employees, Representatives and advisors (including legal and
accounting advisors) of Sellers and their respective Affiliates to provide, to
Buyers all cooperation requested by Buyers that is necessary, proper or
advisable in connection with the Debt Financing and the other transactions

 

    40   Purchase Agreement



--------------------------------------------------------------------------------

contemplated hereby, in each case upon Buyers’ request with reasonable prior
notice, including (i) participation in meetings, presentations, road shows, due
diligence sessions and sessions with rating agencies, (ii) assisting with the
preparation of materials for rating agency presentations, offering documents,
private placement memoranda, bank information memoranda, prospectuses and
similar documents required in connection with the Debt Financing,
(iii) furnishing Buyers and their financing sources with the Required
Information, (iv) furnishing Buyers and their financing sources with the
Additional Required Information, (v) obtaining accountants’ comfort letters,
legal opinions, surveys and title insurance as reasonably requested by Buyers,
and (vi) (A) permitting the prospective lenders involved in the Debt Financing
to identify and evaluate the Partnership’s assets, cash management and
accounting systems, policies and procedures relating thereto for the purposes of
establishing collateral arrangements, and (B) establishing for Buyers bank and
other accounts and blocked account agreements in connection with the foregoing.
Buyers acknowledge that the assistance provided by Sellers, their Affiliates and
each of their respective Representatives are being provided at the request of
Buyers. Buyers shall indemnify and hold harmless Sellers, their Affiliates and
each of their respective Representatives from and against any Indemnifiable
Losses resulting from any assistance or activities provided pursuant to this
Section 5.4, except to the extent that such Indemnifiable Losses arose or
resulted from (i) any breach by any Seller of its obligations, representations,
warranties, covenants or agreements under this Agreement (without giving effect
to any materiality, Material Adverse Effect or similar qualifiers except as
specified in Section 11.1), or (ii) the gross negligence or willful misconduct
of any Seller, any Affiliate of any Seller or any of their respective
Representatives. The provisions of this Section 5.4(b) (including the indemnity
provisions) shall not affect any rights of any Buyer or any Affiliate or
Representative thereof under Section 11.1. Buyers shall, promptly upon request
by the Sellers, reimburse the Sellers for all reasonable and documented
out-of-pocket costs incurred by the Sellers and their Affiliates in connection
with such cooperation.

 

(c) Buyers shall use their reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange the Financing on the terms and conditions described in
the Financing Commitments, including using reasonable best efforts to
(i) maintain in effect the Financing Commitments, (ii) satisfy on a timely basis
all conditions applicable to Buyers to obtaining the Financings set forth
therein (including by consummating the Equity Financing pursuant to the terms of
the Equity Financing Commitment Letter), (iii) enter into definitive agreements
with respect thereto on the terms and conditions contemplated by the Debt
Financing Commitment Letter (including the related flex provisions) or on other
terms not materially less beneficial to Buyers, including with respect to
conditionality, as determined in the reasonable judgment of Buyers, and
(iv) consummate the Financings at or prior to Closing. In the event any portion
of the Debt Financing becomes unavailable on the terms and conditions
contemplated in the Debt Financing Commitment Letter, Buyers shall use their
reasonable best efforts to arrange to obtain alternative financing from
alternative sources in an amount sufficient to consummate the transactions
contemplated by this Agreement on terms not materially less beneficial to Buyers
(as determined in the reasonable judgment of Buyers) as promptly as practicable
following the occurrence of such event but no later than the last day of the
Marketing Period. For the avoidance of doubt, in the event that (x) all or any
portion of the Debt Financing structured as high yield financing has not been
consummated, (y) all closing conditions contained in Article IX shall have been
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date and

 

    41   Purchase Agreement



--------------------------------------------------------------------------------

which the Sellers would be able to satisfy at the Closing if the Closing were to
occur at such time) and (z) the bridge facilities contemplated by the Debt
Financing Commitment Letter (or alternative bridge financing obtained in
accordance with this Section 5.4(c)) are available on the terms and conditions
described in the Debt Financing Commitment Letter (or replacements thereof as
contemplated by this Section 5.4(c)), then Buyers shall use the proceeds of such
bridge financing to replace such high yield financing no later than the last day
of the Marketing Period.

 

(d) In the event that following the commencement of the Pre-Marketing Period,
Sellers become aware, either by notice from Buyers or otherwise, that any of the
information specified in the definition of Required Information is not
Compliant, Sellers shall promptly deliver to Buyers such corrective information
as may be necessary such that such Required Information, as corrected, is
Compliant.

 

    42   Purchase Agreement



--------------------------------------------------------------------------------

5.5 Supplemental Disclosure.

 

(a) Prior to the third (3rd) Business Day preceding the Closing Date, Sellers
shall supplement the Disclosure Schedules relating to Article III hereunder, as
appropriate, with respect to any matter that arises or becomes known by Sellers
after the date hereof and that would have been required to be set forth or
described in the Disclosure Schedules had such matter existed or been known to
Sellers as of the date of this Agreement; provided that the Sellers shall not be
entitled to update the Disclosure Schedules for errors or omissions to the
Disclosure Schedules as of the date hereof. Any such update shall be made
promptly after such matter arises or becomes known to any Seller Party, as
applicable. Any such update of the Disclosure Schedules will be deemed to have
cured any breach of any representation or warranty made in this Agreement with
respect to such matter, only to the extent that the matter giving rise to such
update of the Disclosure Schedules, when aggregated with all other matters
giving rise to updates of the Disclosure Schedules and without taking into
account any of the provisions of Article XI, has resulted in the DMS Entities,
taken as a whole, being required to make payments, incur obligations, or suffer
liabilities or losses of up to U.S.$10,000,000 (whether actually incurred prior
to or after the Closing) (it being understood that the consummation of the
Closing with respect to any such update will be deemed to constitute a waiver of
a right to indemnity with respect to the breach or breaches cured by such update
with respect to the first U.S.$10,000,000 in the aggregate of payments,
obligations incurred, or liabilities or losses suffered in connection with such
breach or breaches). In the event that any such matter giving rise to an update
of the Disclosure Schedules, when aggregated with all other matters giving rise
to updates of the Disclosure Schedules and without taking into account any of
the provisions of Article XI, has resulted in the DMS Entities, taken as a
whole, being required to make payments, incur obligations, or suffer liabilities
or losses in excess of U.S.$10,000,000 (whether actually incurred prior to or
after the Closing), such update will not be deemed to have cured any breach of
any representation or warranty made in this Agreement with respect to such
matter to the extent the aggregate amount of such payments, obligations,
liabilities and losses exceed U.S.$10,000,000 in the aggregate (it being
understood that the consummation of the Closing with respect to any such update
will not be deemed to constitute a waiver of a right to indemnity with respect
to such matters in excess of U.S.$10,000,000 in the aggregate, and the
provisions of Article XI shall apply to such matters).

 

(b) Notwithstanding the foregoing, no matter included on any update to the
Disclosure Schedules made pursuant to Section 5.5(a) will be deemed to have been
disclosed for purposes of determining whether or not the conditions set forth in
Section 9.2(a) have been satisfied.

 

(c) In the event that the matters disclosed in the supplements to the Disclosure
Schedules proposed by Sellers pursuant to Section 5.5(a), individually or in the
aggregate, constitute a Material Adverse Effect then Buyers shall have the right
to terminate this Agreement by providing written notice of termination to
Sellers. It is acknowledged and agreed that any termination of this Agreement by
Buyers pursuant to this Section 5.5(c) shall not require payment of the Buyers’
Termination Fee.

 

    43   Purchase Agreement



--------------------------------------------------------------------------------

5.6 Consummation of Certain Pre-Closing Transactions.

 

(a) Prior to the Closing, Sellers shall take such action as may be necessary or
appropriate to effect the transfer to the DMS Entities of the employment of each
Business Employee who was employed by any Seller or Affiliate of Sellers which
is not a DMS Entity.

 

(b) At or before the close of business on the day prior to the Closing Date:

 

(1) the Partnership shall pay a cash dividend or otherwise distribute to DMHI
and DMGP or an Affiliate of DMHI and DMGP an aggregate amount equal to all cash
and cash equivalents, if any, of the Partnership at the close of the business on
the day prior to the Closing Date (including cash received by the Partnership
pursuant to Section 5.6(b)(2)), other than the amount of cash required to
satisfy the conditions set forth in Section 9.2(j);

 

(2) all accounts receivable, notes receivable and other intercompany loans
(including any accrued interest thereon) payable to the DMS Entities by Dynegy
or any of its Affiliates shall be paid, forgiven, contributed or otherwise
eliminated or settled; and

 

(3) all accounts payable, notes payable and other intercompany loans (including
any accrued interest thereon) payable by the DMS Entities to Dynegy or any of
its Affiliates shall be paid, forgiven, contributed or otherwise eliminated or
settled.

 

5.7 Specified Letters of Credit. Subject to the terms and conditions hereof,
Buyers and Sellers shall cooperate and use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to obtain a commitment from Chevron and
VESCO on market-based terms to replace the Specified Cash Collateral with
letters of credit to be issued by or on behalf of Buyers for the benefit of such
Persons, as applicable, as of the Closing. In furtherance of the foregoing,
Buyers shall agree to enter into letter of credit terms with Chevron and VESCO
that are not materially less advantageous to Buyers than the letter of credit
terms then-customarily agreed to and accepted by Chevron and VESCO for similarly
situated entities (including with respect to creditworthiness) and similar
underlying commercial transactions or contracts. Buyers acknowledge that the
amounts required to be posted under such letters of credit are expected to cover
payment obligations through stated due dates and such amounts may be higher than
the amount of the Cash Collateral associated with either Chevron or VESCO.

 

5.8 Business Segment. The Parties shall comply with the terms of Schedule 5.8.

 

5.9 Quarterly Financial Statements; Footnotes. (a) Sellers shall provide to
Buyers prior to the Closing true and correct copies of: (i) an unaudited
consolidated balance sheet of the Partnership as of the end of each fiscal
quarter ending after June 30, 2005, within 45 days following the end of such
fiscal quarter, unless the applicable fiscal quarter ends less than 45 days
prior to the Closing Date (in which case Sellers shall reasonably cooperate with
Buyers in Buyers’ production of such financial statements), and (ii) an
unaudited consolidated statement of operations and cash flows of the Partnership
for the fiscal year-to date period to the end of each fiscal quarter ending
after June 30, 2005, within 45 days following the end of such fiscal quarter,
unless the applicable fiscal quarter ends less than 45 days prior to the Closing
Date (in which case Sellers shall reasonably cooperate with Buyers in Buyers’
production of such financial statements).

 

    44   Purchase Agreement



--------------------------------------------------------------------------------

(b) Sellers shall deliver to Buyers unaudited footnotes relating to the
Partnership Unaudited Financial Statements promptly after preparation thereof in
the ordinary course consistent with past practice.

 

5.10 Monthly Status Meeting. From and after the date hereof until the Closing
Date, Sellers shall provide a monthly written working capital report to Buyers,
and Sellers and Buyers agree to and shall conduct a monthly status meeting to
review the status of the Business and of matters relating to working capital,
including all activities involving receivables, payables, accrued liabilities,
collections and inventory.

 

5.11 Sublease. At the Closing, the Seller Parties shall effect a sublease in
favor of Buyer or the DMS Entities of Floors 45 and 46 (or such other floors
that are mutually agreeable) of the Wells Fargo Tower in Houston, Texas, such
sublease to contain the same general terms and rental rates as provided to Targa
in its current lease arrangement with an Affiliate of the Seller Parties for the
47th floor of the Wells Fargo Tower. Furthermore, the Seller Parties shall at
Closing take such actions as may be necessary for one of the DMS Entities to own
all of the equipment, furniture (including office cubicles) and artwork related
to the Business and located on such floors (or located on the floors moved to
such floors).

 

ARTICLE VI

CONTINUING COVENANTS

 

6.1 Cooperation; Legal Privileges.

 

(a) After the Closing Date, upon Sellers’ reasonable request (at Sellers’
expense for out-of-pocket expenses incurred by Buyers or the DMS Entities, but
without any fees or charges being imposed by Buyers or the DMS Entities) and
without necessity of subpoena or any other legal process, Buyers will, and will
cause its Affiliates (including the DMS Entities) and each of their respective
Representatives to, cooperate reasonably with Sellers, their Affiliates and each
of their respective Representatives for purposes of permitting Sellers to
address and respond to any matters that arise as a result of or are otherwise
related to (i) Sellers’ prior ownership of the DMS Entities, whether or not
related to this Agreement, including any claims made by or against or Actions
involving Sellers or any of their Affiliates, whether involving any Governmental
Entity or third party, and (ii) any work performed or handled or matters
investigated by Business Employees prior to the Closing and pertaining to
Dynegy’s businesses other than the Business (other than the Retained Excluded
Claims). Buyers’ obligations under this Section 6.1 are in addition to Buyers’
other obligations to cooperate with Sellers contained in this Agreement.

 

(b) Such cooperation under Section 6.1(a) shall include (i) upon reasonable
prior notice to Buyers, providing to Sellers, their Affiliates and each of their
respective Representatives reasonable access during normal business hours to
(A) Buyers’ and their Affiliates’ (including the DMS Entities’) respective
Representatives (including auditors, counsel and tax advisors) and (B) Buyers’
and their Affiliates’ (including the DMS Entities’) properties,

 

    45   Purchase Agreement



--------------------------------------------------------------------------------

books, records and operating instructions and procedures, (ii) at Sellers’ cost,
assisting Sellers in connection with any pending, threatened or potential
Actions involving Sellers or any of their Affiliates (including the Retained
Excluded Claims), including preparation for any Actions such as discovery,
depositions and similar activities, (iii) at Sellers’ cost, the right to review,
make and retain copies of all pertinent documents and records relating to any
such matters, and (iv) requiring the appropriate Representatives of Buyers or
their Affiliates (including the DMS Entities) that were employed by Sellers or
their Affiliates (including the DMS Entities) prior to the Closing Date to
assist Dynegy, DHI, Sellers, their respective Affiliates and each of their
respective Representatives in the preparation by Dynegy and DHI of financial
statements, SEC Reports and earnings release materials after the Closing Date,
including certifications required by the Sarbanes Oxley Act of 2002 and other
Laws and any and all backup and other certifications (including certifications
supporting representation letters for periods prior to Closing) required
consistent with past practice. Assistance in the preparation and execution of
the foregoing, shall include, but is not limited to (W) recording accounting
entries in Dynegy’s general ledger to reflect the DMS Entities operations and
results in accordance with GAAP and consistent with Dynegy’s policies for the
period ended prior to the Closing Date, (X) preparing income statement, balance
sheet, and cash flow variance analysis consistent with past practice, and
(Z) preparation of lead schedules and other information (including assistance in
preparing certifications supporting representation letters for periods prior to
Closing) required by Dynegy’s auditors.

 

(c) Without limiting Sections 6.1(a), or 6.1(b), and Buyers’ other duties of
cooperation hereunder, Buyers shall cause the DMS Entities to retain, for seven
years after the Closing Date, all books, records and other documents pertaining
to the Business that relate to the period prior to the Closing Date, except for
Tax Returns and supporting documentation relating to the Business or its assets,
which shall be retained until sixty (60) days after the expiration of the
applicable statute of limitations, and to make the same available to Sellers,
their Affiliates and each of their respective Representatives without charge
after the Closing Date for inspection at Buyers’ offices and copying by Sellers,
their Affiliates or any of their respective Representatives at Sellers’ expense.
At and after the expiration of such period, if Sellers or any of their
Affiliates has previously requested in writing that such books and records be
preserved, Buyers shall either preserve such books and records for such
reasonable period as may be requested by Sellers or any of their Affiliates or
transfer such books and records to Sellers or their designated Affiliates.
Sellers agree that such records will be kept strictly confidential, provided
such books and records may be used for purposes of accounting, Taxes,
litigation, as required by any Governmental Entity, or other legitimate purpose
relating to Sellers’ former ownership of the Business.

 

(d) Any access by Sellers to Buyers’ or the DMS Entities’ personal properties
and records shall be made in a manner so not to unreasonably interfere with
Buyers’ and the DMS Entities’ conduct of business. At the Closing, Sellers will
enter into a Confidentiality Agreement in substantially the form attached as
Exhibit E, pursuant to which Sellers will have confidentiality obligations with
respect to information pertaining to the DMS Entities, including information and
data to which Sellers gain access pursuant to the provisions of this
Section 6.1.

 

6.2 Post-Closing Operations. Each Buyer acknowledges that it is an experienced
and knowledgeable owner and operator of facilities and assets similar to the
Business and will rely on its own expertise in conducting the Business from and
after the Closing.

 

    46   Purchase Agreement



--------------------------------------------------------------------------------

6.3 Use of Name. Prior to the Closing, Sellers may cause the DMS Entities to
remove any right, title or interest in any logo, trade name, trademark, service
mark, house mark, domain name, web site or company name to the extent it
contains or consists of the word “Dynegy” or the “Dynegy” emblem or any other
mark in which one or the other of these elements appear. As soon as is
commercially practicable after the Closing and, in any event:

 

(a) no later than the tenth (10th) Business Day after the Closing, Buyers shall
change the name of each of the DMS Entities to eliminate therefrom any reference
to the name “Dynegy”; provided, however, that Sellers may, at their election,
effectuate such change prior to the Closing;

 

(b) no later than the sixtieth (60th) Business Day after the Closing, subject to
Section 6.3(c), Buyers and their Affiliates (including the DMS Entities) shall
cease all use of the name “Dynegy” (and any derivative thereof) and any logo,
trade name, trademark, service mark, house mark, domain name and web site
associated therewith; and

 

(c) no later than 365 days after the Closing, Buyers and their Affiliates
(including the DMS Entities) shall remove the name “Dynegy” (and any derivative
thereof) and any logos, trade names, trademarks, service marks, house marks,
domain names and websites associated therewith, from all of the properties of
the DMS Entities.

 

After the Closing, (i) Buyers shall not take, and shall not permit the DMS
Entities or any Affiliate of Buyers to take, any action that would indicate to
any Person that Buyers are, or the DMS Entities continue after the Closing to
be, affiliated with Sellers or any of their Affiliates, and (ii) Sellers shall
not take, and shall not permit any of their Affiliates to take, any action that
would indicate to any Person that Sellers or any of their Affiliates continue
after the Closing to in any way be affiliated with the DMS Entities or any part
thereof.

 

6.4 Acknowledgment of Limitation of Warranties.

 

(a) Each Buyer hereby acknowledges that:

 

(1) it has selected and been represented by, and/or consulted with, such expert
advisors as it has deemed appropriate in connection with the negotiation of this
Agreement and its determination to enter into and consummate the transactions
contemplated hereby;

 

(2) it is an informed and sophisticated participant in the transactions
contemplated hereby and has sufficient knowledge and experience to evaluate the
technical, commercial, financial, legal and other risks associated with
acquiring the Interests on the terms hereunder; and

 

(3) it has conducted to its satisfaction a thorough and independent
investigation, review and analysis of the Business, operations, assets,
liabilities, results of operations, financial condition, software, technology
and the prospects of the DMS Entities and the Laws applicable to the Business.

 

    47   Purchase Agreement



--------------------------------------------------------------------------------

(b) Each Buyer hereby agrees that, except as expressly set forth in Article III
of this Agreement (collectively, the “Specified Representations”), the
Interests, the Business and the assets and liabilities of the DMS Entities are
transferred “AS IS,” “WHERE IS” AND, SUBJECT ONLY TO THE SPECIFIED
REPRESENTATIONS, AND WITHOUT ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND OR
NATURE WHATSOEVER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AND IN PARTICULAR, BUT
WITHOUT LIMITATION, WITHOUT ANY IMPLIED WARRANTY OR REPRESENTATION AS TO:

 

  (A) CONDITION, VALUE, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY
SPECIFIC PURPOSE AS TO ANY OF THE ASSETS OR PROPERTIES OF THE BUSINESS;

 

  (B) THE OPERATION OF THE BUSINESS BY BUYERS AFTER THE CLOSING IN ANY MANNER;
OR

 

  (C) THE PROBABLE SUCCESS OR PROFITABILITY OF THE OWNERSHIP, USE OR OPERATION
OF THE INTERESTS, BUSINESS OR ASSETS OF THE DMS ENTITIES BY BUYERS AFTER THE
CLOSING.

 

(c) Each Buyer acknowledges and agrees that, except for the Specified
Representations, neither Sellers, their Affiliates, any of their respective
Representatives, nor any other Person, makes or shall be deemed to make, any
representation or warranty to Buyers, express or implied, at law or in equity,
on behalf of Sellers with respect to the Interests, the Business, the assets or
liabilities of the DMS Entities, or otherwise, including with respect to any
other information provided prior to or after the date hereof to Buyers, whether
on behalf of Sellers or such other Persons. Sellers hereby disclaim any
representation or warranty except for the Specified Representations, whether
made by or attributed to Sellers, their Affiliates, any of their respective
Representatives or any other Person, notwithstanding the delivery or disclosure
to Buyers or any of its Representatives or any other Person of any documentation
or other information by or purportedly by Sellers, their Affiliates, any of
their respective Representatives or any other Person. In furtherance of the
foregoing, each Buyer acknowledges and agrees that, except for an Action based
on the Specified Representations (including any Action by Buyers alleging fraud
by Sellers with respect to the Specified Representations), no Action may be
brought by or on behalf of Buyers or any other Person against Sellers or any
other Person, and neither Sellers nor any other Person will have or be subject
to any liability or indemnification obligation to Buyers or any other Person,
based on any representations and warranties or resulting from the distribution
to Buyers, or Buyers’ use of, any projections, forecasts, models, modeling runs,
estimates, documents, materials or any other information made available to
Buyers at any time in any and all “data rooms,” management presentations,
“break-out” discussions, responses to questions submitted by or on behalf of
Buyers, whether orally or in writing, or in any other form in expectation or
furtherance of the transactions contemplated by this Agreement.

 

    48   Purchase Agreement



--------------------------------------------------------------------------------

6.5 Insurance Matters.

 

(a) Each Buyer acknowledges and agrees that, from and after the Closing,
(i) Sellers or their Affiliates will terminate coverage with respect to the DMS
Covered Assets and Persons (as defined below) under any and all insurance
policies (including property/casualty and workers’ compensation policies)
maintained immediately prior to the Closing by Sellers or any of their
Affiliates (collectively, “Sellers’ Insurance Policies”), (ii) none of the DMS
Covered Assets and Persons will be covered under the Sellers’ Insurance
Policies, and (iii) each Buyer shall become solely responsible for procuring,
maintaining and paying for all insurance policies with respect to the DMS
Covered Assets and Persons; provided, however, that, notwithstanding the
foregoing, (1) no such termination of coverage under any “occurrence”-based
Sellers’ Insurance Policy (other than any business interruption policy) shall be
effected by Sellers or their Affiliates in such a manner as to prevent Buyers
from being able to make and pursue after the Closing claims with respect to the
DMS Covered Assets and Persons under such “occurrence”-based Sellers’ Insurance
Policies for insured losses caused by events, facts or circumstances occurring
prior to the Closing to the extent such claims could have been made thereunder
immediately prior to the Closing and (2) Sellers and their Affiliates shall use
their commercially reasonable efforts prior to the Closing to cause the
issuer(s) of any “claims-made” Sellers’ Insurance Policy to permit Sellers and
their Affiliates, during an extended reporting and discovery period of 30 days
immediately following the Closing, to make claims with respect to the DMS
Covered Assets and Persons under such “claims-made” Sellers’ Insurance Policies
for insured losses caused by events, facts or circumstances occurring prior to
the Closing to the extent such claims could have been made thereunder
immediately prior to the Closing. Buyers shall notify Sellers’ and Dynegy in
writing of any claim that Buyers desire to make under Sellers’ Insurance
Policies that is permitted hereunder as soon as reasonably practicable after
Buyers become aware of such claim, setting forth the claim and describing in
reasonable detail the basis for and facts and circumstances surrounding the
claim.

 

(b) Sellers and their Affiliates shall be entitled to receive and retain any and
all amounts paid to insureds pursuant to any Sellers’ Insurance Policy in
respect of any business interruption claim relating to the DMS Entities (“BI
Proceeds”) in the event the entire period of business interruption occurred on
or prior to the Closing. In the event the period of business interruption
includes periods prior to and after the Closing Date: (i) Sellers and their
Affiliates shall assume any associated waiting period days and be entitled to
receive and retain the BI Proceeds attributable to the period on or prior to the
Closing Date and (ii) Buyers and the DMS Entities shall assume any associated
waiting period days and be entitled to receive and retain the BI proceeds
attributable to the period after the Closing Date. To facilitate the foregoing
allocation of BI Proceeds, the Seller Parties will use commercially reasonable
efforts to have Buyers and the DMS Entities named as additional loss payees as
their interests may appear under the Sellers’ Insurance Policies relating to BI
Proceeds that Buyers would be entitled to receive pursuant to clause (ii) of
this Section 6.5(b).

 

(c) From and after the Closing, Buyers shall be responsible for any and all
costs and expenses related to any insurance and/or self-insurance claim filed
prior to, on or after the Closing under Sellers’ Insurance Policies (other than
with respect to workers’ compensation and auto liability claims, which are the
responsibility of Sellers pursuant to Section 6.5(e)), including deductibles,
self-insured retentions, claims adjusting expenses, loss conversion factor

 

    49   Purchase Agreement



--------------------------------------------------------------------------------

expenses, retroactive premium adjustments, audits, collateral requirements
(including surety bonds and collateral) and associated costs (including
replacing any and all outstanding Cash Collateral and/or Support Letters of
Credit and/or Additional Credit Support Payments with insurers and/or surety
companies in accordance with Section 2.4), uninsured losses, security deposits,
legal fees, indemnity benefits, and any other costs or expenses that become due
and payable by Sellers or their Affiliates in connection with any such claims.
Buyers shall reimburse Sellers or their Affiliates for these costs and expenses
by wire transfer of funds within twenty days of receipt from Sellers or their
Affiliates of an invoice therefor in substantially the form attached as Schedule
6.5(c).

 

(d) The Parties shall comply with the terms of Schedule 6.5(d).

 

(e) Sellers acknowledge and agree that (i) Sellers are retaining responsibility
for any automobile accident or automobile liability claims or any workers’
compensation claims that arise out of the conduct of the Business or Sellers’
ownership or use of the assets and properties of the DMS Entities prior to the
Closing Date and (ii) Sellers shall indemnify and hold harmless Buyers from and
against any Indemnifiable Losses incurred by Buyers or the DMS Entities arising
out of the claims for which responsibility was retained by Sellers pursuant to
clause (i) above.

 

(f) If after the Closing Date Buyers or either Seller (or any of their
respective Affiliates) reasonably requires any information regarding claim data
or other information pertaining to a claim in order to make filings with
insurance carriers or claims adjustors or administrators or to administer or
otherwise manage a claim, then Sellers or Buyers, as the case may be, shall
cause such information to be supplied to the other (or its/their designee), to
the extent such information is in their/its possession and control or can be
reasonably obtained by Sellers or Buyers (or their Affiliates), as applicable,
promptly upon a written request therefor. If Buyers desires access to and
utilization of claims data or information maintained by an insurance company or
other third party in respect of any claim, Buyers shall be exclusively
responsible for acquiring from such insurance company or third party, at Buyers’
sole cost and expense, the rights necessary to permit it to obtain access to and
utilization of such claims data or information.

 

(g) The provisions of this Section 6.5 shall not apply to any insurance policies
that provide funding for any of Sellers’ Benefit Plans.

 

(h) As used in this Section 6.5, “DMS Covered Assets and Persons” means (i) the
DMS Entities, and (ii) the assets, liabilities, ownership, activities, business,
operations, directors, officers and employees (including the Inclusive Business
Employees) of the DMS Entities.

 

6.6 Non-Solicitation.

 

(a) For a period of one (1) year from the Closing, Sellers shall not, and
Sellers shall cause each of their Affiliates not to, directly or indirectly,
without the prior approval of Buyers, solicit, recruit or hire any officers or
employees of the Business or the DMS Entities; provided, however, that nothing
shall prohibit Sellers and their Affiliates from performing, or having performed
on its behalf, a general solicitation for employees not specifically focused at

 

    50   Purchase Agreement



--------------------------------------------------------------------------------

the Buyers’ or DMS Entities’ employees through the use of media, advertisement,
electronic job boards or other general, public solicitations and from hiring
such employees who respond to such general solicitation.

 

(b) Notwithstanding anything contained in this Agreement to the contrary, the
Parties recognize and agree that in the event of a breach of the covenants set
forth in this Section 6.6 by any party, money damages would not be an adequate
remedy to the injured party for such breach and, even if money damages were
adequate, it would be impossible to ascertain or measure with any degree of
accuracy the damages sustained by such injured party therefrom. Accordingly, if
there should be a breach or threatened breach by any party of any provisions of
this Section 6.6, the injured party shall be entitled, either with or without
pursuing any potential damage remedies, to obtain an injunction prohibiting the
breaching party from violating this section without showing or proving actual
damage sustained by the injured party. Nothing in the preceding sentence shall
limit or otherwise affect any remedies that a party may otherwise have under
applicable law.

 

6.7 Sellers’ Records. Sellers shall cause and shall cause their respective
Affiliates to retain, in accordance with the Dynegy Records Management Policy,
all books, records and other documents pertaining to the Business or the DMS
Entities that relate to the period prior to the Closing Date that are not
delivered to Buyers in connection with the Closing (the “Sellers’ Records”).
Upon Buyers’ reasonable request (at Buyers’ expense for out-of-pocket expenses
incurred by Buyers or the DMS Entities, but without any fees or charges being
imposed by Sellers), and except as may be prohibited by Law or otherwise,
Sellers agree to make the Sellers’ Records available during normal business
hours to Buyers, their Affiliates and each of their respective Representatives
after the Closing Date for inspection at a location reasonably designated by
Sellers and copying by Buyers, their Affiliates or any of their respective
Representatives at Buyers’ expense. Buyers agree that such records will be kept
strictly confidential. Any access by Buyers, their Affiliates or their
respective Representatives to the Sellers’ personal properties and records shall
be made in a manner so as not to unreasonably interfere with Sellers’ conduct of
business.

 

6.8 Seller Parties and Buyer Parties.

 

(a) Each of Dynegy and DHI shall cause each Seller to take all actions required
to be taken by Sellers hereunder.

 

(b) Targa shall cause each Buyer to take all actions required to be taken by
Buyers hereunder.

 

6.9 Post-Closing Cooperation and Documentation.

 

(a) Sellers shall use their reasonable best efforts to provide, and to cause
their Affiliates and the respective officers, employees, Representatives and
advisors (including legal and accounting advisors) of the Sellers and their
respective Affiliates to provide, all cooperation and assistance reasonably
requested by Buyers and their accountants in Buyers’ preparation of audited
financial statements for the fiscal year-to-date period ending upon the Closing
Date for the Partnership, including Buyers’ preparation of a written
“Management’s Discussion and

 

    51   Purchase Agreement



--------------------------------------------------------------------------------

Analysis of Financial Condition and Results of Operations” for the Partnership
(collectively, the “Partnership Stub Financial Information”) and historical
audited financial statements and audited financial statements for the fiscal
year-to-date period ending upon the Closing Date for each Business Segment,
including a written “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” for the Downstream Segment (collectively, the
“Segment Financial Information”, and together with the Partnership Stub
Financial Information, the “Additional Financial Information”). Sellers
acknowledge that Buyers’ preparation of the Additional Financial Information is
intended by Buyers to satisfy the requirements under Regulation S-K under the
Securities Act for inclusion in a registration statement on Form S-1 (or any
applicable successor form) under the Securities Act for a public offering of
securities by the Partnership or an entity holding the Business Segment, as
applicable. Sellers shall provide reasonable access to data and personnel of the
Sellers and their Affiliates, such that with diligent efforts by Buyers and
diligent assistance by Sellers, the Additional Financial Information may be
prepared by Buyers and its accountants on a date after the Closing Date that is
no later than: (x) in the case of the Partnership Stub Financial Information,
six (6) months following the Closing Date, (y) in the case of the Segment
Financial Information for the Downstream Segment, four (4) months following the
Closing Date, and (z) in the case of the Segment Financial Information for the
North Texas Region, six (6) months following the Closing Date. In the event that
the Additional Financial Information is not completed within such timeframe,
Sellers will continue to provide such access and such cooperation consistent
with this Section 6.9 until such time as the Additional Financial Information is
completed or until Buyers no longer actively pursue the preparation of the
Additional Financial Information (other than as a result of a breach by any
Sellers of their obligations under this Section 6.9 in any material respect).

 

(b) After the first day of the Pre-Marketing Period and prior to the completion
or abandonment of the audits for the Additional Financial Information, Sellers
shall authorize and permit, and shall use reasonable best efforts to cause its
Affiliates and Representatives of Sellers and their Affiliates to authorize and
permit, Buyers and their Representatives (including their independent
accountants and counsel) to have reasonable access during normal business hours,
upon reasonable prior notice and in such manner as will not unreasonably
interfere with operations or the conduct of the business of such persons, to the
properties, books and records relating to the Business and the officers of
Sellers or their Affiliates, in each case, as Buyers may from time to time
reasonably request for the purpose of completing the Additional Financial
Information, including the items set forth on Schedule 6.9(b); provided,
however, that neither Sellers nor Affiliates or their respective Representatives
shall be required to supply any document or information or take any other action
that would or may reasonably be expected to constitute a waiver of the
attorney-client or other legal privilege or protection, violate any Law, or
result in a breach of or a default under any obligation owed to a third party.
All requests for such access shall be made to such of Sellers’ Consent
Representatives as Sellers shall designate, who shall be solely responsible for
coordinating and shall coordinate all such requests and all access permitted
hereunder. Any information provided to or obtained by Buyers or their
representatives under this Section 6.9 shall be subject to the terms of the
Confidentiality Agreement.

 

(c) In connection with the preparation of such Additional Financial Information,
Sellers shall provide to Buyers the documents set forth in Schedule 6.9(c).

 

    52   Purchase Agreement



--------------------------------------------------------------------------------

(d) Buyers shall indemnify and hold harmless Sellers, their Affiliates and each
of their respective Representatives from and against any Indemnifiable Losses
resulting from any assistance or activities provided pursuant to Section 6.9,
except to the extent that such Indemnifiable Losses arose or resulted from
(i) any breach by any Seller of its obligations, representations, warranties,
covenants or agreements under this Agreement (without giving effect to any
materiality, Material Adverse Effect or similar qualifiers except as permitted
pursuant to Section 11.1), or (ii) the gross negligence or willful misconduct of
any Seller, any Affiliate of any Seller or any of their respective
Representatives. Buyers shall, promptly upon request by the Sellers, reimburse
the Sellers for all reasonable and documented out-of-pocket costs incurred by
the Sellers and their Affiliates in connection with such cooperation.

 

(e) Following the Closing, until the earliest to occur of (i) the Additional
Audit Date, (ii) the Abandonment Date and (iii) the date the Buyer Parties have
no further obligations to make any payments pursuant to Section 2.4(a) and
Schedule 5.8(d) (such earliest date, the “Additional Information Termination
Date”), Buyers agree to actively pursue the completion of the audits relating to
the Additional Financial Information. In the event that the Additional
Information Termination Date does not occur on or prior to June 30, 2006, Buyers
shall provide to Sellers a monthly written update of the progress, including an
updated estimated timetable, relating to the completion of the Additional
Financial Information.

 

6.10 Firm Transportation Contracts. With respect to any and all firm
transportation, pipeline capacity allocation and similar agreements (including
those agreements listed on Schedule 6.10) involving the transportation of gas or
natural gas liquids which are held by the Seller Parties or any of their
Affiliates (other than a DMS Entity) but are or have been used in the ordinary
course by the DMS Entities, the Seller Parties agree at Closing to assign such
agreements and the rights represented thereby to a DMS Entity or other Person
designated by Buyers to the extent such agreements are assignable. If such
agreements cannot be assigned by the Seller Parties or such Affiliates, then
such Person shall use commercially reasonable efforts to renew such agreements
for the benefit of Buyers and its designees or, if applicable, to designate
Buyers or its designees as a “prearranged” bidder with respect to such rights on
or prior to the Closing. If such Person is unable to effect such renewal or
designation on or prior to the Closing, such Person shall continue to (i) use
commercially reasonable efforts to achieve an assignment of such agreement, a
renewal of such agreement for the benefit of Buyers or its designees or, if
applicable, a designation of Buyers or its designees as a “prearranged” bidder
with respect to the rights under such agreement, and (ii) to hold and operate
such rights for the benefit of Buyers and its designees, in each case until the
earlier of a transfer pursuant to clause (i) or the expiration, or termination
by a party thereto (other than an Affiliate of a Seller Party), of such firm
transport agreement.

 

6.11 Assets Disposed of Prior to Closing. Except for the matters described in
Schedule 6.11 which will be retained by the DMS Entities, the Seller Parties
shall retain and be responsible for and shall indemnify and hold harmless Buyers
and the DMS Entities from and against any and all losses, costs, expenses,
liabilities or obligations of any kind or nature arising out of or relating to
any assets, properties or businesses which have been disposed of by the Business
or the DMS Entities prior to the Closing, including any and all losses, costs,
expenses, liabilities or obligations arising under the provisions of any
purchase and sale agreement or exchange agreement entered into in connection
with the disposition of such assets, properties or business.

 

    53   Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE VII

EMPLOYEES AND EMPLOYEE BENEFIT MATTERS

 

7.1 Employee and Employee Benefit Matters.

 

(a) Effective as of the Closing, and except as otherwise provided in this
Section 7.1, Buyers and the DMS Entities agree to continue the employment of the
Business Employees and assume and be solely responsible for compliance with all
Laws and for any and all claims against and liabilities or obligations of
Sellers and their Affiliates, whether contingent or otherwise, with respect to
the Business Employees (including liabilities or obligations with respect to
their beneficiaries and alternate payees) arising out of or based upon events
occurring after the Closing. Notwithstanding anything in this Agreement to the
contrary, Buyers and the DMS Entities shall not assume any of the Sellers’
Benefit Plans and, as a result, Sellers and their Affiliates shall remain solely
responsible for compliance with all Laws relating to the Sellers’ Benefit Plans
and for any and all obligations, liabilities and claims that may arise,
including those incurred but not reported, as of the Closing, with respect to
such plans, including the payment of all benefits under such plans (except for
any contracts or other obligations or liabilities that are allocated or
otherwise assumed by Buyers and the DMS Entities pursuant to this Section 7.1).

 

(b) As of the date hereof, (i) the Partnership participates in the Dynegy
Midstream Services Retirement Plan (“Midstream Plan”), which provides benefits
to certain Business Employees and former employees whose duties related
primarily to the midstream business historically or as currently operated by the
DMS Entities or their past or current Affiliates and is sponsored by Dynegy, and
(ii) the assets of the Midstream Plan are held in a master trust sponsored by
Dynegy. Sellers agree that the sponsorship of the Midstream Plan shall not be
transferred to or otherwise retained or assumed by Buyers or their Affiliates
from and after the Closing. From and after the Closing, Sellers shall be
responsible for the payment of all benefits under the Midstream Plan, including
payment of benefits to participants who retired or became entitled to deferred
vested benefits on or before the Closing.

 

(c) For a period of one year following the Closing Date, Buyers shall provide or
cause the DMS Entities to provide each Business Employee with an annual base
salary or hourly wage that is at least equal to such employee’s annual base
salary or hourly wage with the DMS Entities or their Affiliates immediately
prior to the Closing Date. As of the Closing, Buyers shall provide (i) each
Business Employee (other than a Canadian Business Employee) with the employee
benefit plans and qualified retirement plans which plans, programs and policies,
or copies thereof, have been made available to Sellers and their Affiliates as
of the date hereof, and other employee-related plans, programs and policies as
referenced on Schedule 7.1(c), and (ii) each Canadian Business Employee with the
plans, programs and policies as referenced on Schedule 7.1(k). Buyers shall take
all such action as may be necessary and appropriate to ensure that the
aforementioned benefits are provided to all Business Employees so as to ensure
coverage for all Business Employees as of the

 

    54   Purchase Agreement



--------------------------------------------------------------------------------

Closing. Sellers shall take all such action as may be necessary and appropriate
to vest in the Business Employees their accrued benefits under the qualified
retirement plans of the DMS Entities or their Affiliates immediately prior to
the Closing. Except as expressly set forth in this Section 7.1, effective
immediately prior to the Closing, all Business Employees shall cease to
participate in the Sellers’ Benefit Plans. In addition, effective immediately
prior to the Closing, the DMS Entities shall withdraw from participation in
Sellers’ Benefit Plans and the Business Employees shall cease to accrue benefits
under Sellers’ Benefit Plans. Nothing in this Agreement shall be deemed to
restrict the ability of Buyers or their Affiliates to terminate the employment
of any Business Employee after the Closing Date, provided that, for a period of
one year following the Closing Date, Buyers shall be solely responsible for and
shall pay severance benefits to such Business Employees that are identical to
the severance benefits under the applicable Sellers’ Benefit Plans, including,
without limitation, the “change in control” and COBRA premium payment period
provisions contained therein (which “change in control” provisions will be
applicable to Business Employees as a result of the Closing); provided, that the
COBRA medical benefit coverage shall be provided pursuant to the terms and
conditions of the Partnership Benefit Plans set forth on Schedule 7.1(c) (or any
replacement plans adopted thereafter in the ordinary course of business)
consistent with the medical benefit coverage to be provided by Buyers to all
Business Employees as described in this Section 7.1(c).

 

(d) Notwithstanding anything in this Agreement to the contrary, Buyers shall be
solely responsible for and shall pay all bonuses and incentive payments
applicable to the Business Employees as follows: (i) for Business Employees who
remain employed by the DMS Entities or their Affiliates through the earlier of
March 1, 2006, and the date on which Buyers otherwise pay their annual bonuses
and incentive payments to similarly situated employees (the “2005 Bonus Payment
Date”), bonuses and incentive payments shall be paid to applicable Business
Employees on the 2005 Bonus Payment Date in accordance with the bonus and
incentive plans or programs of Buyers, but in no event in an amount less than
the target amount that would have been earned by such Business Employees under
Sellers’ bonus and incentive plans and programs (which are listed on Schedule
7.1(d) and referred to herein as “Sellers’ Bonus Plans”) for 2005 assuming all
applicable targets under Sellers’ Bonus Plans had been satisfied, and (ii) for
Business Employees who are no longer employed by the DMS Entities or their
Affiliates as of the 2005 Bonus Payment Date, bonuses and incentive payments
shall be paid to such former Business Employees as part of the “change in
control” severance benefits required to be paid by Buyers under Section 7.1(c)
upon their termination of employment.

 

(e) From and after the Closing, Buyers shall cause the service and level of each
Business Employee with the DMS Entities and their ERISA Affiliates immediately
prior to the Closing to be fully recognized for purposes of eligibility,
vesting, level of benefits and benefit accrual (excluding the accrual of
benefits under a defined benefit plan) under each severance, retirement,
compensation, workers’ compensation, vacation, fringe, welfare or other benefit
plan, program or arrangement of Buyers, the DMS Entities or any of their ERISA
Affiliates (collectively, the “Partnership Benefit Plans”) in which any Business
Employee is or becomes eligible to participate. As of the Closing, with respect
to each Partnership Benefit Plan that is an “employee welfare benefit plan” as
defined in Section 3(1) of ERISA in which any Business Employee is or becomes
eligible to participate, Buyers shall

 

    55   Purchase Agreement



--------------------------------------------------------------------------------

cause each such Partnership Benefit Plan to (i) waive all limitations as to
pre-existing conditions and waiting periods with respect to participation and
coverage requirements applicable under such Partnership Benefit Plan to the same
extent that such pre-existing conditions and waiting periods would not have
applied or would have been waived under the corresponding Sellers’ Benefit Plan
in which such Business Employee was a participant immediately prior to his
commencement of participation in such Partnership Benefit Plan and (ii) cause
each such Partnership Benefit Plan to provide each Business Employee with full
credit for any out-of-pocket and deductible amounts paid by such Business
Employee in the calendar year that, and prior to the date that, such Business
Employee commences participation in such Partnership Benefit Plan in satisfying
any applicable out-of-pocket or deductible requirements under such Partnership
Benefit Plan for the applicable calendar year. For purposes of crediting
out-of-pocket and deductible amounts in accordance with clause (ii) of the
preceding sentence, the Partnership Benefit Plan will accept copies of
explanation of benefit forms from the Sellers’ Benefit Plan supplied by any
Business Employee on behalf of himself or any covered dependent.

 

(f) Buyers shall cause each Business Employee who participated in a flexible
spending account plan with Sellers or their Affiliates to have a flexible
spending account(s) with an amount payable as of the Closing equal to the amount
payable immediately prior to the Closing under flexible spending account plans
covering Business Employees immediately prior to the Closing. After the Closing,
Buyers will continue to take appropriate deductions for the remaining calendar
year in order for the Business Employees to satisfy their initial enrollment
amount(s) under Sellers’ Benefit Plans for such calendar year. All claims
submitted after the Closing for flexible spending account benefits by the
Business Employees shall be paid by Buyers’, the DMS Entities’ or their ERISA
Affiliates’ flexible spending account plan. As soon as reasonably practicable
after the Closing, Sellers shall transfer to Buyers the net aggregate amount of
flexible spending account deferrals made by Business Employees that are held by
Sellers or their Affiliates immediately prior to the Closing, such net aggregate
amount to be comprised of both positive and negative account balances that exist
immediately prior to the Closing. Sellers agree to provide Buyers with such
information and data as may be reasonably necessary to comply with the
provisions of this paragraph.

 

(g) As soon as reasonably practicable after the Closing, with respect to each
Business Employee who is a participant in a Sellers’ defined contribution plan
(“Sellers’ DC Plan”), Sellers shall provide each such employee with the right to
receive a distribution of such employee’s vested interest under the applicable
Sellers’ DC Plan and an election to roll over such employee’s vested interest in
the applicable Sellers’ DC Plan including any participant loans (provided such
loans are adequately secured pursuant to applicable law and the plan’s terms) to
a Buyers’ defined contribution plan (“Buyers’ DC Plan”) in accordance with
Section 402 of the Code. Sellers shall provide to each Business Employee that
has an outstanding plan loan as of the Closing Date written notification of such
Business Employee’s potential ability to roll the loan into Buyers’ DC Plan.
Sellers shall provide such information to Buyers as is necessary and cooperate
with Buyers to ensure that plan loans held by Business Employees do not go into
default prior to their being rolled over into the Buyers’ DC Plan (other than
any default caused by a Business Employee’s refusal to continue making loan
payments). Buyers shall use their best efforts to take or cause the DMS Entities

 

    56   Purchase Agreement



--------------------------------------------------------------------------------

to take all such action as may be necessary or appropriate (including amending
Buyers’ DC Plan if necessary) to permit the Business Employees to roll over
their vested interests in Sellers’ DC Plan including any participant loans
(provided such loans are adequately secured pursuant to the applicable law and
the Sellers’ DC Plan’s terms) to Buyers’ DC Plan within ninety (90) days
following the Closing. Buyers will, and will cause its Affiliates (including the
DMS Entities) and each of their respective Representatives to, cooperate with
Sellers, their Affiliates and each of their respective Representatives in
providing information to the Business Employees regarding rollovers of their
interests from the applicable Sellers’ DC Plan to Buyers’ DC Plan.

 

(h) The Sellers’ Benefit Plans shall retain responsibility for any valid claim
for long-term disability or life insurance benefits made by a Business Employee
after the Closing arising from a claim incurred before the Closing. For purposes
of this paragraph, a claim for life insurance is considered incurred when the
death occurs and a claim for long-term disability benefits is considered
incurred on the first day the employee is determined to be disabled for purposes
of entitlement to disability benefits. Further, the Sellers’ Benefit Plans shall
retain responsibility for any valid claim for medical or dental benefits made by
a Business Employee after the Closing arising from a claim incurred before the
Closing. For purposes of this paragraph, a medical or dental claim is considered
incurred when the services are rendered, the supplies are provided or medication
is filled, and not when the condition arose, except that claims relating to a
hospital confinement that begins before the Closing shall be treated as incurred
before the Closing. Except as set forth in this Section 7.1(h) or
Section 7.1(l), as of the Closing, the Buyers and the Partnership Benefit Plans
applicable to the Business Employees shall be responsible for all benefits
payable with respect to the Business Employees for claims incurred after the
Closing.

 

(i) No provision of this Section 7.1 shall create any third-party beneficiary
rights in any Person, including employees or former employees (including any
beneficiary or dependent thereof) of the DMS Entities or any of their
Affiliates, unions or other representatives of such employees or former
employees, or trustees, administrators, participants or beneficiaries of any
employee benefit plan, and no provision of this Section 7.1 shall create such
third-party beneficiary rights in any such person or organization in respect of
any benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement, including currently existing Sellers’ Benefit Plans
of the DMS Entities or their Affiliates.

 

(j) As of the Closing, Sellers shall pay to the Business Employees all banked
vacation balances to which they are entitled, as set forth on Schedule 7.1(j).
After the Closing Date, Buyers and the DMS Entities shall be solely responsible
for and shall pay and discharge the earned and accrued vacation benefits for the
Business Employees for the 2005 calendar year consistent with the applicable
Sellers’ Benefit Plans, including any non-banked vacation days carried over from
the 2004 calendar year but excluding all banked vacation balances set forth on
Schedule 7.1(j). With respect to any earned and accrued vacation benefits for
the 2005 and 2004 calendar years that are not used by Business Employees prior
to January 1, 2006, Buyers and the DMS Entities shall pay to the Business
Employees such unused vacation benefits, as of December 31, 2005, as soon as
reasonably practicable thereafter, with such payment discharging in full Buyers’
and the DMS Entities’ obligations

 

    57   Purchase Agreement



--------------------------------------------------------------------------------

with respect to such vacation benefits. Beginning on January 1, 2006, the Buyers
and the DMS Entities shall provide the Business Employees with vacation benefits
pursuant to Buyers’ vacation plan, policy or practice, provided that, for
purposes of determining the numbers of days to which each Business Employee is
entitled per year, Buyers and the DMS Entities shall credit each Business
Employee with service from their original hire date with Sellers or their
Affiliates or any predecessors thereto.

 

(k) Notwithstanding anything in this Agreement to the contrary, Buyers and the
DMS Entities shall assume the contracts listed on Schedule 7.1(k) relating to
benefits provided to Canadian Business Employees and shall provide the benefits,
including benefits attributable to periods prior to the Closing, contained in
such contracts to the Business Employees listed on Schedule 7.1(k) (“Canadian
Business Employees”).

 

(l) Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge that certain Business Employees may not actively report to work for
an entity controlled by the Buyers on the first day that such Business Employee
is normally scheduled to work (“First Report For Work Day”) immediately
following the Closing Date. Within 30 days following the Closing Date, Buyers
will provide Sellers with a list (the “Absentee List”) of such Business
Employees who did not actively report to work for the Buyers on the First Report
For Work Day immediately following the Closing Date. With respect to any
Business Employees who are not scheduled to report to work on the First Report
For Work Day following the Closing Date because of (i) an absence under the
applicable personal paid time or similar policy, or (ii) a shift work schedule
that did not identify such day as a work day for such Business Employee, the
first day such Business Employee is scheduled to return to work shall be used
for preparation of the Absentee List instead of the First Report For Work Day
immediately following the Closing Date. The Absentee List shall be prepared by
Buyers in accordance with their then current practice for recording time or
otherwise accounting for employee attendance. Buyers shall provide such
reasonable documentation to Sellers as Sellers may reasonably request to
validate the correctness of the Absentee List.

 

(m) The Parties agree that, with respect to all Business Employees identified on
the final Absentee List, as jointly agreed to by Buyers and Sellers, (i) Buyers
will notify Sellers as soon as reasonably practicable following the day on which
each such Business Employee actively reports to work for Buyers (the “First
Reported Day”) and (ii) Buyers will be solely responsible for and pay each such
Business Employee, from and after the Closing Date through the First Reported
Day, such leave of absence payments as such Business Employee was receiving
immediately prior to the Closing Date and provide such Business Employee with
the applicable benefits specified in Section 7.1(c), under the Partnership
Benefit Plans, including but not limited to, medical benefits; provided,
however, that if the First Reported Day for any Business Employee does not occur
within sixty (60) days following the Closing Date, Buyers agree to notify
Sellers of this fact and each of Buyers and Sellers agree to cooperate as
reasonably appropriate if it becomes necessary for such Business Employee to
apply for long-term disability under the applicable Sellers’ Benefit Plan as a
result of a pre-Closing claim giving rise to liability for long-term disability
benefits under Sellers’ Benefit Plans as provided in Section 7.1(h); and
provided, further, that if such Business Employee applies for and is determined
to be eligible for long-term disability benefits under the applicable Sellers’
Benefit Plans, then as of the date of

 

    58   Purchase Agreement



--------------------------------------------------------------------------------

determination of such long-term disability (the “LTD Determination Date”),
(i) Buyers agree to take such action as is necessary for such Business Employee
to immediately cease to be an employee of Buyers or their Affiliates and
(ii) Sellers agree to take such action as is necessary for Sellers to provide
long-term disability, medical, dental and other applicable benefits to such
Business Employee from and after the LTD Determination Date, for as long as
Sellers provide such benefits under the applicable Sellers’ Benefit Plans to
similarly situated employees.

 

ARTICLE VIII

TAX MATTERS

 

8.1 Tax Treatment.

 

(a) Sellers and Buyers agree that for U.S. federal income Tax purposes, they
will report (and cause their Affiliates to report) the sale of Interests as
resulting in the termination of the Partnership pursuant to Rev. Rul. 99-6 and
Section 708(b)(1)(A) of the Code, Sellers being treated as having sold interests
in the Partnership, and Buyers being treated as having purchased all of the
assets of the Partnership.

 

(b) Purchase Price Allocation. Within 60 days after the date hereof, Buyers
shall provide to Sellers a draft Purchase Price allocation intended to comply
with the requirements of Section 1060 of the Code (and which shall include
allocations for any agreements described in line 6 of Internal Revenue Service
Form 8594) (the “Purchase Price Allocation”) for Sellers’ consent, not to be
unreasonably withheld. If Sellers do not consent to the draft Purchase Price
Allocation, Sellers shall propose to Buyers any changes in the draft Purchase
Price Allocation within 60 days of the receipt thereof. In the event that no
such changes are proposed in writing to Buyers within such time, Sellers shall
be deemed to have agreed to the Purchase Price Allocation. If any such changes
are proposed, Buyers and Sellers shall negotiate in good faith and shall use
their best efforts to agree upon the Purchase Price Allocation. In the event
that Buyers and Sellers are unable to agree upon the Purchase Price Allocation
within 180 days of the Closing Date, then the disputed items shall be resolved
within the next 30 days by an independent accounting firm, or a nationally
recognized valuation firm, in each case, that is mutually acceptable to the
Parties and whose fees shall be borne equally by Buyers, on one hand, and
Sellers, on the other. Such determination by the accounting or valuation firm
shall be final and binding on the Parties and shall be based solely upon written
submissions by Buyers and Sellers, consistent with Section 1060 of the Code. If
the Parties have not reached an agreement with respect to the Purchase Price
Allocation and the accounting or valuation firm has not reached a determination
with respect to the disputed items by the latest date (taking into account all
permissible extensions) on which one of the Parties is required to file a Tax
Return for which the Purchase Price Allocation is needed or relevant, such Party
shall be entitled to file such Tax Return and take any reasonable position with
respect to the allocation of the Purchase Price; provided, however, that upon
final agreement or determination regarding the Purchase Price Allocation, such
Party shall, if necessary to be consistent with the final agreed-upon or
determined Purchase Price Allocation, file an amended Tax Return (or make a
hold-for-audit adjustment to the Tax Return) to reflect the final Purchase Price
Allocation.

 

    59   Purchase Agreement



--------------------------------------------------------------------------------

(c) No Inconsistent Positions. Except as otherwise required by a Governmental
Entity or a taxing authority pursuant to a Final Determination, Sellers and
Buyers agree to report the transactions contemplated by this Agreement in the
manner specified in subsections (a) and (b) hereof and agree not to take any
position on any Tax Return inconsistent therewith, to prepare and file all Tax
Returns and reports relating to the purchase and sale contemplated by this
Agreement, including all federal, state and local Tax Returns, in a manner which
is consistent with such characterization and the Purchase Price Allocation and
to conduct any audit, Tax proceeding or Tax litigation relating thereto in a
manner entirely consistent with such characterization and the Purchase Price
Allocation.

 

8.2 Tax Returns.

 

(a) All Tax Returns filed after the Closing Date for all taxable periods ending
on or before the Closing Date (“Pre-Closing Taxable Periods”) and for all
taxable periods that include but do not end on the Closing Date (“Straddle
Periods”) shall be prepared and filed on a timely basis (including extensions)
by the Party responsible for such preparation and filing under this Article
VIII. The Party responsible under this Article VIII for such preparation and
filing shall make all decisions relating to the preparation and filing of such
Tax Returns (subject to any Party’s rights to review such Tax Returns as
provided in this Article VIII).

 

(b) Sellers shall, at their own expense, timely prepare and file with the
appropriate Tax Authorities all Tax Returns of the DMS Entities that have not
been filed and are not due as of the Closing Date and relate solely to any
Pre-Closing Taxable Period of the DMS Entities. Sellers shall timely pay all
Taxes attributable to all Pre-Closing Taxable Periods due with respect to such
Tax Returns, except for any Buyers’ Taxes.

 

(c) Buyers shall, at their own expense, timely prepare and file with the
appropriate Tax Authorities all Tax Returns of the DMS Entities for all Straddle
Periods and shall timely pay all Taxes due with respect to such Tax Returns. For
any Tax Return in respect of any Straddle Period, (i) Buyers shall prepare such
Tax Returns on a basis consistent with the practices of the DMS Entities prior
to the Closing, as applicable, (ii) Buyers shall furnish such Tax Return to
Sellers for their approval and consent to file (which approval and consent shall
not be unreasonably withheld or delayed) at least 10 days prior to the due date
for filing such Tax Returns, and such Tax Return shall be accompanied by a
calculation of the portion of any Tax due in respect of the period covered by
such Tax Return that constitutes an Interim Period Tax and (iii) Sellers shall
pay to Buyers the amount of Tax determined to be due by reason of the approval
of such amount by Sellers, or by resolution by the Accounting Firm, as described
below, with respect to the amount of Interim Period Tax due in connection with
filing such Tax Return (the “Sellers’ Tax”), at least one Business Day prior to
such due date except to the extent that such Tax was included as a liability in
the Partnership Financial Statements. If either Seller objects to any Tax Return
or any calculation of Interim Period Taxes provided by Buyers pursuant to the
second preceding sentence, such Seller shall deliver a written notice to Buyers
specifying in reasonable detail the nature of any objection not less than five
days prior to the due date of such Tax Return. If Buyers and Sellers are unable
to resolve all such objections within five days, any remaining dispute will be
submitted to the Accounting Firm for resolution. If Buyers and Sellers have not
reached an agreement with respect to any such Tax Return and the Accounting Firm
has not reached a determination with respect to the remaining disputed items

 

    60   Purchase Agreement



--------------------------------------------------------------------------------

by the latest date (taking into account all permissible extensions) on which
such applicable Tax Return is required to be filed, Buyers shall be entitled to
file such Tax Return and take any reasonable position with respect to any
remaining disputed items; provided, however, that upon final agreement or
determination regarding the disputed item, Buyers shall, if necessary to be
consistent with the final agreed-upon or determined Tax Return, file an amended
Tax Return (or make a hold-for-audit adjustment to the Tax Return) to reflect
the final agreement or determination. In the event that the Accounting Firm
resolves all disputes presented to it entirely in the manner proposed by Buyers
or Sellers, as the case may be, the fees and expenses of the Accounting Firm
and, in the event the dispute resolution process results in any Tax Return not
being filed in a timely manner, any penalties and interest resulting from the
late filing, shall be paid by the other party. In all other events, the fees and
expenses of the Accounting Firm shall be shared equally.

 

(d) To the extent allowable under the Tax Laws in each jurisdiction in which a
Tax Return must be filed, Sellers and Buyers agree to cause each of the DMS
Entities to close its books as of immediately prior to the Closing for Tax
purposes and to file any Tax Returns in a manner that does not give rise to a
Straddle Period.

 

(e) Without the written consent of Sellers, Buyers will not, and will cause its
Affiliates not to, file any amended Tax Return, carry-back claim, or other
adjustment or take any other action with respect to Taxes relating to any
Pre-Closing Taxable Period for any of the DMS Entities or for which Sellers or
their Affiliates could be liable.

 

8.3 Tax Refunds and Treatment of Payments.

 

(a) In the case of any Final Determination regarding a Tax Return for a
Pre-Closing Taxable Period, any Tax Refund received from the appropriate Taxing
Authority with respect to such Tax Return shall be paid to Sellers, and if any
such Tax Refund is received by the Buyers, any DMS Entity or any of their
Affiliates, Buyers shall forward any such Tax Refund to Sellers within ten days
after receipt thereof.

 

(b) In the case of any Final Determination regarding a Tax Return for a Straddle
Period or any taxable period beginning after the Closing Date (a “Post-Closing
Taxable Period”) that is attributable to the Business as conducted after the
Closing or to Buyers, the DMS Entities or Buyers’ other Affiliates from and
after the Closing, any Tax Refund received from the appropriate Taxing Authority
with respect to such Tax Return shall be paid to Buyers; provided, however, that
Buyers shall cause any portion of such Tax Refund relating to Interim Period
Taxes to be forwarded to Sellers within ten days after receipt thereof. If any
such Tax Refund is received by Sellers, Sellers shall forward any such Tax
Refund (except any portion thereof relating to Interim Period Taxes) to Buyers
within ten days after receipt thereof.

 

(c) Any payments made under Section 8.2 or 8.3 by one of the Parties to the
other Party shall be treated by each of the Parties as satisfaction of
liabilities of such paying Party and shall not be subject to any gross-up or
additional payment.

 

8.4 Transfer Taxes. Notwithstanding anything in this Agreement to the contrary,
the Buyers and Sellers shall each be responsible for one-half of any and all
transfer,

 

    61   Purchase Agreement



--------------------------------------------------------------------------------

documentary, sales, use, registration, recording, titling and other similar
Taxes, and any penalties, interest and additions to such Taxes, that are
incurred as a direct result of sale of the Interests, and Buyers shall be
responsible for the filing of all returns, reports and forms that may be
required in connection therewith; provided, the expenses incurred to prepare
such returns, reports and forms shall be paid by Sellers. Buyers shall promptly
provide proof to Sellers of the timely filing and payment of all such Taxes.

 

8.5 Audit Matters. The Party having the responsibility for filing a Tax Return
(the “Responsible Party”) shall have primary responsibility for conducting the
audit of such Tax Return, and shall have primary responsibility for conducting
any appeal or subsequent litigation relating thereto. In addition, if the
disposition, resolution or compromise of such audit, appeal or litigation will
or might reasonably be expected to result in the other Party (the “Other Party”)
having an increased Tax liability, or any other adverse Tax consequence for any
period beginning after the Closing Date, the Other Party shall have the right,
exercisable within ten days of its receipt of notice of a proposed disposition
of the audit, appeal or litigation, to veto the disposition of any audit
adjustment with respect to such periods, such veto not to be unreasonably
exercised. Each Party shall bear its own internal expenses of participation in
such audits, appeals, or litigation. If the Responsible Party declines to defend
any matter provided for in this Section 8.5, the Other Party has the right to
pay, compromise or contest the matter, and the Responsible Party shall bear the
Responsible Party’s costs in so defending the matter.

 

8.6 Cooperation and Exchange of Information. From and after the Closing, Buyers,
on behalf of themselves and the DMS Entities, agree to provide Sellers with such
cooperation and information as Sellers shall reasonably request in connection
with the preparation, filing or defense of any Tax Return or claim for refund
not inconsistent with this Agreement or in connection with any audit or Action
in respect of Taxes for which Sellers or their Affiliates are or could be
liable. From and after the Closing, Sellers, on behalf of themselves, agree to
provide Buyers with such cooperation and information as Buyers shall reasonably
request in connection with the preparation, filing or defense of any Tax Return
or claim for refund not inconsistent with this Agreement or in connection with
any audit or Action in respect of Taxes for which Buyers or their Affiliates are
or could be liable. The cooperation and information contemplated in the two
previous sentences shall include the designation of an officer of Sellers,
Buyers, and the DMS Entities for the purpose of signing Tax Returns, receiving
and cashing refund checks and defending audits as well as promptly forwarding
copies of appropriate notices and forms or other communications received from or
sent to any Taxing Authority which relate to Sellers or the Tax Returns
hereunder, and providing copies of all relevant Tax Returns, together with
related schedules and workpapers, documents relating to rulings or other
determinations by taxing authorities, including foreign taxing authorities,
records concerning the ownership and Tax basis of property, and other
Tax-related documents and information which either Party may possess. The
Parties shall take all actions necessary to establish Sellers as the sole agent
for Tax purposes of the DMS Entities for all Tax Returns of the Partnership for
Pre-Closing Taxable Periods (including providing Sellers’ or their designee with
a power of attorney reasonably acceptable to Sellers authorizing Sellers or
their designee to make all filings of Tax Returns for Pre-Closing Tax Periods).
From and after the Closing, Sellers shall, and Buyers shall, and shall cause the
DMS Entities and their Affiliates to, and each Party shall use good faith
efforts to cause their respective Representatives to, make their employees and
facilities available on a mutually convenient basis to provide explanations of
any document or information provided under this Article VIII, without charge.

 

    62   Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS OF PURCHASE

 

9.1 General Conditions. The obligations of Buyers and Sellers to effect the
Closing shall be subject to the following conditions, unless waived in writing
by the relevant Party:

 

(a) No Orders; Actions. At the Closing Date, (i) no Law or Order shall have been
enacted, entered, issued, promulgated or enforced by any Governmental Entity
that prohibits any of the transactions contemplated hereby and (ii) no Action
shall have been commenced by any Governmental Entity that seeks to prohibit or
enjoin the transactions contemplated hereby.

 

(b) Approvals. All Approvals that are identified on Schedule 9.1(b) shall have
been received or obtained on or prior to the Closing Date and any applicable
waiting period under the Hart-Scott-Rodino Act shall have expired or been
terminated.

 

9.2 Conditions to Obligation of Buyers. The obligation of Buyers to effect the
Closing shall be subject to the following conditions, unless waived in writing
by Buyers:

 

(a) Representations and Warranties of Sellers. (i) The representations and
warranties of Sellers contained herein shall be true and correct as of the
Closing Date as though made on and as of the Closing Date (without regard to any
materiality or Material Adverse Effect qualifiers set forth therein), except to
the extent such representations and warranties by their terms speak as of an
earlier date, in which case they shall be true and correct as of such earlier
date (without regard to any materiality or Material Adverse Effect qualifiers
set forth therein), except to the extent that the failure of such
representations and warranties to be true and correct, individually or in the
aggregate does not constitute a Material Adverse Effect; and (ii) the Identified
Representations shall be true and correct as of the Closing Date as though made
on and as of the Closing Date, except to the extent that the failure of the
Identified Representations to be true and correct as of the Closing Date would
be immaterial to Buyers.

 

(b) Covenants of Sellers. Sellers shall have performed in all material respects
all obligations and complied in all material respects with all covenants set
forth in this Agreement that are required to be performed or complied with by
them at or prior to the Closing.

 

(c) Officer’s Certificate. Buyers shall have received a certificate of each
Seller, dated the Closing Date, signed by an authorized officer of each Seller
to the effect that the conditions in Sections 9.2(a) and 9.2(b) have been
satisfied.

 

(d) Resignation of Certain Officers. The officers of the DMS Entities who will
remain employed by Sellers or one of their Affiliates after the Closing Date
shall have submitted their resignations in writing to the DMS Entities, as
applicable. Such resignations of officers shall be effective as of the Closing.

 

    63   Purchase Agreement



--------------------------------------------------------------------------------

(e) Required Consents. Sellers shall have obtained and Buyers shall have
received a written copy of the consents listed on Schedule 9.2(e).

 

(f) Release of Liens. Sellers shall have delivered to Buyers duly executed
letter agreements, in form and substance reasonably satisfactory to Buyers and
their counsel, providing for the release of (i) Liens set forth on Schedules
1.1(b), 3.1(a)(2), 3.1(b)(3) and 9.2(f), (ii) any other Liens securing any
Indebtedness and (iii) any other Liens that would prevent Buyers from,
immediately upon Closing, granting a first priority security interest in the
Interests, the Partnership’s interests in the DMS Entities, VESCO and GCF and
substantially all the properties and assets owned by the DMS Entities, except
Closing Condition Permitted Liens. For purposes hereof “Closing Condition
Permitted Liens” means: (A) Liens for Taxes and assessments (“Tax Liens”) not
yet due and payable or not yet delinquent, (B) mechanics’, materialmen’s,
carriers’, workers’, repairers’ and inchoate statutory liens and rights in
remand other similar Liens (“Materialmen’s Liens”) arising or incurred in the
ordinary course of business for obligations not yet due or payable or not yet
delinquent, (C) Liens (other than Tax Liens and Materialmen’s Liens but
including, for the avoidance of doubt, (i) zoning, building, entitlement and
other land use and environmental regulations promulgated by Governmental
Entities and (ii) easements, covenants, conditions, restrictions, agreements,
rights of way, and other encumbrances) that (x) do not materially interfere with
or impair the operation of the Business as currently conducted and (y) do not
prevent Buyers from, immediately upon Closing, granting security interests that
are junior or subject to such Liens and (D) Liens created by this Agreement, or
in connection with the transactions contemplated hereby, or by the actions of
Buyers.

 

(g) Material Adverse Effect. Since the date hereof, there shall not have
occurred a Material Adverse Effect.

 

(h) Specified Letters of Credit. Chevron and VESCO shall have accepted letters
of credit issued by or on behalf of Buyers and/or their respective Affiliates in
substitution of any and all Specified Cash Collateral.

 

(i) Closing Deliveries. Buyers shall have received the documents referred to in
Section 2.6(a).

 

(j) Working Capital Certificate. The DMS Entities shall have at least
U.S.$33,000,000 in cash in their accounts immediately following the Closing Date
(of which not more than U.S.$10,000,000 is attributable to DMS’ interest in
joint ventures); the Seller Parties and the DMS Entities shall have, from the
date of this Agreement through the Closing Date, maintained working capital
(including practices with respect to receivables, payables, accrued liabilities,
collateral and product inventory levels) in the ordinary course of business
consistent with past practices and in accordance with a reasonable prudent
operator standard and with good industry practices; and the Seller Parties shall
have delivered to the Buyers a certificate (the “Working Capital Certificate”),
dated the Closing Date, executed on behalf of the Seller Parties by their
respective Chief Executive Officer and Chief Financial Officer and by the Chief
Executive Officer and Chief Financial Officer of the Partnership certifying that
such level of cash and standards of operations have been fully complied with.

 

    64   Purchase Agreement



--------------------------------------------------------------------------------

9.3 Conditions to Obligation of Sellers. The obligation of Sellers to effect the
Closing shall be subject to the following conditions, unless waived in writing
by Sellers:

 

(a) Representations and Warranties of Buyers. The representations and warranties
of Buyers contained herein shall be true and correct as of the Closing Date as
though made on and as of the Closing Date (without regard to any materiality or
material adverse effect qualifiers set forth therein), except to the extent such
representations and warranties by their terms speak as of an earlier date, in
which case they shall be true and correct as of such earlier date (without
regard to any materiality or material adverse effect qualifiers set forth
therein), except to the extent that the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
constitute a material adverse effect on Buyers’ ability to fulfill its
obligations under this Agreement.

 

(b) Covenants of Buyers. Buyers shall have performed in all material respects
all obligations and complied in all material respects with all covenants set
forth in this Agreement that are required to be performed or complied with by
them at or prior to the Closing.

 

(c) Officer’s Certificate. Sellers shall have received a certificate of Buyers
signed by an authorized officer of Buyers to the effect that the conditions in
Sections 9.3(a) and 9.3(b) have been satisfied.

 

(d) Required Consents. Buyers shall have obtained and Sellers shall have
received a written copy of the consents listed on Schedule 9.3(d).

 

(e) Closing Deliveries. Sellers shall have received the payments and documents
referred to in Section 2.6(b).

 

ARTICLE X

TERMINATION OF OBLIGATIONS

 

10.1 Termination of Agreement. Anything herein to the contrary notwithstanding,
this Agreement may be terminated at any time before the Closing as follows and
in no other manner:

 

(a) by mutual consent in writing of Buyers and Sellers;

 

(b) by either Buyers or Sellers upon written notice to the other(s) any time
after December 31, 2005, if the Closing shall not have occurred by such date,
unless extended by mutual consent in writing of Buyers and Sellers; provided,
however, that the right to terminate this Agreement under this Section 10.1(b)
shall not be available to any Party whose failure to fulfill any material
obligation under this Agreement has been the primary cause of, or primarily
resulted in, the failure of the Closing to occur by such date;

 

(c) by Buyers upon written notice to Sellers if any event occurs or condition
exists which would render impossible the satisfaction of one or more conditions
to the obligations of Buyers to consummate the Closing contemplated by this
Agreement as set forth in Article IX; provided, however, that any such event or
condition relating to a breach or a failure to perform a representation,
warranty, covenant or other agreement prior to the Closing Date

 

    65   Purchase Agreement



--------------------------------------------------------------------------------

shall be a cause for termination of this Agreement only if such breach or
failure cannot be cured or has not been cured within thirty days after the
giving of written notice of such breach or failure to Sellers, such notice to be
given promptly after Buyers become aware of such breach or failure;

 

(d) by Sellers upon written notice to Buyers if any event occurs or condition
exists which would render impossible the satisfaction of one or more conditions
to the obligations of Sellers to consummate the Closing contemplated by this
Agreement as set forth in Article IX; provided, however, that any such event or
condition relating to a breach or a failure to perform a representation,
warranty, covenant or other agreement prior to the Closing Date shall be a cause
for termination of this Agreement only if such breach or failure cannot be or
has not been cured within thirty days after the giving of written notice of such
breach or failure to Buyers, such notice to be given promptly after Sellers
become aware of such breach or failure;

 

(e) by Sellers, if Buyers shall have breached their obligation to pay the
Closing Purchase Price at the Closing pursuant to Section 2.6(b)(1) hereof (such
breach, a “Payment Breach”);

 

(f) by Buyers after December 31, 2005, upon payment of the Buyers’ Termination
Fee; or

 

(g) by Buyers pursuant to Section 5.5(c).

 

10.2 Effect of Termination.

 

(a) In the event that this Agreement shall be terminated pursuant to
Section 10.1, all obligations of the Parties under this Agreement shall
terminate without further liability of any Party to another; provided, however,
that the obligations of the Parties contained in this Section 10.2 and Sections
12.11, 12.13, and 12.16 and all provisions of this Agreement necessary for the
interpretation and enforcement thereof and the Confidentiality Agreement shall
survive any such termination. Except as provided in clauses (b) and (c) of this
Section 10.2, a termination under Section 10.1 shall not relieve any Party of
any liability for a willful breach of any covenant or agreement under this
Agreement or be deemed to constitute a waiver of any available remedy (including
specific performance if available) for any such breach. If this Agreement is
terminated for any reason, no Representative of Buyers will directly or
indirectly attempt to influence any employee of the DMS Entities to seek
employment with Buyers or any of their Affiliates for a period of one year after
this Agreement is terminated.

 

(b) In the event that this Agreement is terminated (w) by Sellers pursuant to
clause (b) of Section 10.1 as a result of any Payment Breach or other willful
breach by Buyers of this Agreement, provided that at the time of such
termination Sellers are not in breach of this Agreement such that any of the
conditions set forth in Sections 9.2(a) and 9.2(b) would not be satisfied,
(x) by Sellers pursuant to clause (d) of Section 10.1 as a result of any Payment
Breach or other willful breach by Buyers of this Agreement, provided that at the
time of such termination Sellers are not in breach of this Agreement such that
any of the conditions set forth in Sections 9.2(a) and 9.2(b) would not be
satisfied, (y) by Sellers pursuant to clause (e) of Section 10.1, or (z) by
Buyers pursuant to clause (f) of Section 10.1, Buyers shall pay the

 

    66   Purchase Agreement



--------------------------------------------------------------------------------

Buyers’ Termination Fee to Sellers or as directed by Sellers as promptly as
reasonably practicable (and, in any event, within two Business Days following
such termination) by wire transfer of same day funds.

 

(c) The Parties agree that the Buyers’ Termination Fee represents a fair and
reasonable estimation of the damages that would result to Sellers in the event
of a termination by Sellers pursuant to clause (b), (d), or (e) of Section 10.1
under the circumstances specified in Section 10.2(b), or a termination by Buyers
pursuant to clause (f) of Section 10.1 (including, in the event of such
termination, any damages that Sellers may have suffered as a result of any
breach by Buyers under this Agreement). The parties agree that the remedy of
payment by Buyers of the Buyers’ Termination Fee shall be the sole and exclusive
remedy of the Seller Parties in connection with any such termination (and, in
the event of such termination, any breach giving rise thereto), and in such
event the Buyer Parties shall have no liability other than payment of the
Buyers’ Termination Fee, except with respect to the indemnification and
reimbursement obligations under Sections 5.4(b), 6.9(d) and 10.2(d) and clause
(e) of Schedule 5.8. Sellers waive, and shall not assert, any other right or
remedy in connection with such termination (and, in connection with such
termination, any breach giving rise thereto) against Buyer Parties or any other
person, including, any stockholders, partners, members, directors, officers,
agents, advisors, lenders and affiliates of or to Buyers (such persons,
collectively with Buyers, the “Buyer Group”). Notwithstanding anything to the
contrary contained herein, in the event the Closing does not occur, the
aggregate liability of the Buyer Group hereunder for all losses and damages
arising from or in connection with this Agreement and the transactions
contemplated hereby shall not exceed U.S.$65,000,000 (except with respect to the
indemnification and reimbursement obligations under Sections 5.4(b), 6.9(d) and
10.2(d) and clause (e) of Schedule 5.8.)

 

(d) Each of Seller Parties and Buyer Parties acknowledges that the agreements
contained in this Section 10.2 are an integral part of the transactions
contemplated by this Agreement. In the event that Buyer Parties shall fail to
pay the Buyers’ Termination Fee when due, Buyer Parties shall reimburse Seller
Parties for all reasonable costs and expenses actually incurred or accrued by
Seller Parties (including reasonable fees and expenses of counsel) in connection
with the collection under and enforcement of this Section 10.2.

 

ARTICLE XI

INDEMNIFICATION; SURVIVAL

 

11.1 Obligations of Seller Parties. Effective as of the Closing, and subject to
the other terms hereof, Seller Parties, jointly and severally, shall indemnify
and hold harmless Buyers, their Affiliates (including the DMS Entities), and
each of their respective Representatives from and against any and all
Indemnifiable Losses due to:

 

(a) any inaccuracy in or breach of any of the representations and warranties set
forth in Article III of this Agreement and made or deemed to be made by Sellers
on the Closing Date;

 

(b) any material breach or nonperformance of any of the covenants of Sellers
contained in this Agreement (other than a breach or nonperformance of the
covenants contained

 

    67   Purchase Agreement



--------------------------------------------------------------------------------

in Section 5.4(b)(iii) with respect to the information provided pursuant to
clause (ii)(A) of the definition of Required Information, except to the extent
arising or resulting from gross negligence or willful misconduct of any Seller,
any Affiliate of any Seller or any of their respective Representatives);

 

(c) any Taxes of any DMS Entity, VESCO, or GCF with respect to any Pre-Closing
Taxable Periods and any Interim Period Taxes (other than Buyers’ Taxes),
including any Taxes attributable to the transactions contemplated by Section 5.6
of any DMS Entity, VESCO, or GCF; except, in any case, to the extent that any
such Taxes were (or will be) treated as a liability in the Partnership Financial
Statements.

 

(d) any and all liabilities or obligations of any kind or nature arising out of
or relating to the disposed assets, properties and businesses specified on
Schedule 6.11, including any liabilities or obligations arising under the
provisions of any purchase and sale agreement entered into in connection with
the disposition of such assets, properties or business; or

 

(e) any other matter as to which Sellers in other provisions of this Agreement
have expressly agreed to indemnify Buyers.

 

For purposes of this Section 11.1, each representation and warranty of Sellers
shall be read without giving effect to any materiality or Material Adverse
Effect or similar exception or qualifier set forth therein. Notwithstanding the
foregoing, the following occurrences as to materiality or Material Adverse
Effect or similar exception or qualifier shall not be disregarded in the
application of Section 11.1(a): (A) in the phrase “fairly presents in all
material respects” in Section 3.2(a); (B) in Section 3.2(b) and (C) clause
(ii) of Section 3.2(c); provided further that the defined term “Material
Contracts” shall not be deemed to read “Contracts” for the purposes of the
application of Section 11.1(a). In addition, the requirement to disregard
qualifications as to materiality and Material Adverse Effect shall not be deemed
to modify or eliminate any dollar amount specifically stated in this Agreement
or any concept of materiality that is embodied in any requirement of Law or in
GAAP.

 

11.2 Obligations of Buyer Parties. Effective as of the Closing, and subject to
the other terms hereof, Buyer Parties, jointly and severally, shall indemnify
and hold harmless Seller Parties, their Affiliates and each of their respective
Representatives from and against any and all Indemnifiable Losses due to:

 

(a) any inaccuracy in or breach of any of the representations and warranties set
forth in Article IV of this Agreement and made by Buyers on the Closing Date;

 

(b) any material breach or nonperformance of any of the covenants of Buyers
contained in this Agreement;

 

(c) the conduct, operation or ownership of the Business on or after the Closing;
provided, however, that Buyers shall not be required to indemnify any Person
pursuant to this Section 11.2(c), with respect to any Indemnifiable Loss to the
extent such Indemnifiable Loss arose or resulted from (i) any breach by any
Seller of its obligations, representations, warranties, covenants or agreements
under this Agreement (without giving effect to any materiality, Material Adverse
Effect or similar qualifiers except as permitted pursuant to Section 11.1) or
(ii) gross negligence or willful misconduct of any Seller, any Affiliate of any
Seller or any of their respective Representatives;

 

    68   Purchase Agreement



--------------------------------------------------------------------------------

(d) any Buyers’ Taxes; or

 

(e) any other matter as to which Buyers in other provisions of this Agreement
has expressly agreed to indemnify Sellers.

 

11.3 Procedure. The following procedures shall apply with respect to
Indemnifiable Claims:

 

(a) Any Party seeking indemnification of any Indemnifiable Loss or potential
Indemnifiable Loss, whether the underlying claim is asserted by a Party or a
third party, shall give written notice to the Party from whom indemnification is
sought, setting forth in reasonable detail the nature and reasonably estimated
amount of, and basis for, such claim to the extent then known. Written notice to
the Indemnifying Party of the existence of a third-party claim shall be given by
the Indemnified Party promptly after its receipt of an assertion of liability
from the third party, and in any event within ten days of such assertion;
provided that any failure to provide such notice will not affect the rights or
obligations of the Indemnifying Party except and only to the extent that, as a
result of such failure, the Indemnifying Party was actually prejudiced.

 

(b) Except with respect to Taxes, for which the provisions of Section 8.5 shall
apply in lieu of the provisions below, in the case of a third party claim, the
Indemnifying Party may, at its option, control the defense of an Indemnifiable
Claim. Notwithstanding the foregoing, the Indemnified Party shall have the right
to retain counsel of its choice at its own expense and participate in the
defense of the Indemnifiable Claim. If the Indemnifying Party does not assume
such defense or notifies the Indemnified Party within twenty-one (21) days after
receipt of the notice required under Section 11.3(a) that it will not assume
such defense, the Indemnified Party may control the defense of such
Indemnifiable Claim and may settle the claim on behalf of and for the account
and risk of the Indemnifying Party, who shall be bound by the result. In all
cases, the Party without the right to control the defense of the Indemnifiable
Claim may participate in such defense at its sole cost and expense.

 

(c) Any amounts payable by the Indemnifying Party to an or on behalf of an
Indemnified Party pursuant to this Agreement shall be reduced by all insurance
recoveries and other reimbursements or compensation actually received by the
Indemnified Party as a result of the claim, loss or damage involved. The
Indemnified Party shall seek full recovery under all insurance policies covering
any such claim, loss or damage to the same extent as the Indemnified Party would
if such claim, loss or damage were not subject to indemnification hereunder. In
the event that an insurance payment is received or other recovery is made by any
Indemnified Party with respect to any matter for which any such Person has
already been indemnified hereunder, then a refund in immediately available funds
in U.S. dollars equal to the aggregate amount of the recovery shall be made
promptly to the Person or Persons that provided such indemnity payments to such
Indemnified Party.

 

(d) Notwithstanding anything in this Section 11.3 to the contrary, neither the
Indemnifying Party nor the Indemnified Party shall, without the written consent
of the other

 

    69   Purchase Agreement



--------------------------------------------------------------------------------

Party, settle or compromise any Indemnifiable Claim or permit a default or
consent to entry of any judgment, unless such settlement or compromise includes
a complete release of the Indemnified Party with respect to liability related to
such Indemnifiable Claim. Notwithstanding the preceding sentence, if a
settlement offer solely for money damages is made by the applicable third party
claimant and the Indemnifying Party notifies the Indemnified Party in writing of
the Indemnifying Party’s willingness to accept the settlement offer and pay the
amount called for by such offer without reservation of any rights or defenses
against the Indemnified Party, the Indemnified Party may continue to contest
such claim, free of any participation by the Indemnifying Party, and the amount
of any ultimate liability with respect to such Indemnifiable Claim that the
Indemnifying Party has an obligation to pay hereunder shall be limited to the
lesser of (A) the amount of the settlement offer that the Indemnified Party
declined to accept plus the Indemnifiable Losses of the Indemnified Party
relating to such Indemnifiable Claim through the date of its rejection of the
settlement offer or (B) the aggregate Indemnifiable Losses of the Indemnified
Party with respect to such Indemnifiable Claim. If the Indemnifying Party makes
any payment on any Indemnifiable Claim, the Indemnifying Party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
Indemnified Party to any insurance benefits or other claims of the Indemnified
Party with respect to such claim.

 

11.4 Survival. The representations and warranties contained in or made pursuant
to this Agreement shall expire on the first anniversary of the Closing, except
that (i) the representations and warranties contained in Section 3.12 shall
expire on the twenty-four-month anniversary of the Closing, (ii) the
representations and warranties contained in Sections 3.1, 3.7 and 3.17 shall
remain in full force and effect indefinitely and (iii) the representations and
warranties contained in Section 3.3 shall remain in full force for the
applicable statute of limitation period. This Article XI shall survive the
Closing and shall remain in effect (a) with respect to Sections 11.1(a) and
11.2(a), so long as any of the relevant representations and warranties survive,
(b) with respect to Sections 11.1(b) and 11.2(b), to the extent those Sections
relate to the covenants requiring performance prior to the Closing (“Pre-Closing
Covenants”), for one year after the Closing, (c) with respect to Sections
11.1(b) and 11.2(b), to the extent those Sections relate to covenants requiring
performance after the Closing, so long as the applicable covenant survives, and
(d) with respect to Sections 11.1(c), 11.1(d) and 11.1(e), 11.2(c), 11.2(d) and
11.2(e), indefinitely. Any matter as to which a non-speculative claim has been
asserted by written notice setting forth in reasonable detail the nature of such
claim to the other Party that is pending, unresolved and being diligently
pursued at the end of any applicable limitation period shall continue to be
covered by this Article XI notwithstanding any applicable limitation period
until such matter is finally terminated, not being diligently pursued or
otherwise resolved by the Parties under this Agreement or by a court of
competent jurisdiction and any amounts payable hereunder are finally determined
and paid.

 

11.5 Limitations on Indemnification.

 

(a) Seller Parties shall not be required to indemnify any Person under
Section 11.1(a) or, solely with respect to Pre-Closing Covenants,
Section 11.1(b), or Section 11.1(d) unless (i) the amount which would otherwise
be payable by Sellers thereunder with respect to any given claim exceeds
U.S.$100,000 (“Included Claims”) and (ii) the aggregate amount for all Included
Claims exceeds U.S.$25,000,000, and in such event Sellers shall be responsible
for only the amount in excess of such amount. In no event shall the total

 

    70   Purchase Agreement



--------------------------------------------------------------------------------

indemnification to be paid by Sellers under this Article XI (other than amounts
paid pursuant to Section 11.1(b) with respect to post-Closing covenants, 11.1(c)
and 11.1(e)) exceed U.S.$300,000,000.

 

(b) Any Indemnifiable Claim with respect to any breach or nonperformance by
either Party of a representation, warranty, covenant or agreement shall be
limited to the amount of actual Indemnifiable Losses sustained by the
Indemnified Party by reason of such breach or nonperformance, net of any
insurance proceeds. Nothing in this Agreement shall be construed to require the
Indemnifying Party to make duplicative payments, in whole or in part, to an
Indemnified Party, or to allow an Indemnified Party to receive duplicative
payments or benefits, in whole or in part, in respect of an Indemnifiable Claim.

 

(c) If an inaccuracy in any of the representations and warranties made by
Sellers or a breach of any covenants of Sellers gives rise to an adjustment in
the Purchase Price in accordance with Section 2.2, then such inaccuracy or
breach shall not give rise to an indemnification obligation under Section 11.1.

 

(d) For purposes of indemnification for breaches of representations or
warranties contained in Section 3.3(a) and 3.3(g), Indemnifiable Losses shall
not include any liability for Taxes in respect of such representations and
warranties where the underlying liability is in respect of any Post-Closing
Taxable Period, it being understood that the foregoing shall not limit
indemnification hereunder in respect of interest, penalties, or other costs
incurred in any Post-Closing Taxable Period where the underlying liability is in
respect of Taxes for Pre-Closing Taxable Periods.

 

11.6 Treatment of Payments. All payments made pursuant to this Article XI shall
be treated as adjustments to the Purchase Price. Notwithstanding anything in
this Agreement to the contrary, Buyers shall not be indemnified or reimbursed
for any Tax consequences arising from the receipt or accrual of an indemnity
payment hereunder, including any such consequences arising from adjustments to
the basis of any asset resulting from an adjustment to the Purchase Price or any
additional Taxes resulting from any such basis adjustment.

 

11.7 Remedies Exclusive. Except as otherwise provided in Article VIII, from and
after the Closing, the remedies provided for in this Article XI shall be
exclusive and shall preclude assertion by any Indemnified Party of any other
rights or the seeking of any and all other remedies against the Indemnifying
Party for claims based on or Indemnifiable Losses incurred in connection with
the negotiation, execution, delivery, performance or non-performance of this
Agreement. Each Party hereby waives any provision of Law, including the Federal
Comprehensive Environmental Response, Compensation and Liability Act and any
other Environmental Law, to the extent that it would limit or restrict the
agreement contained in this Section 11.7.

 

11.8 Retained Excluded Claims and Reserved Claim.

 

(a) Notwithstanding anything herein to the contrary, and without regard to any
limitations set forth herein, Sellers shall retain and be responsible for the
Retained Excluded

 

    71   Purchase Agreement



--------------------------------------------------------------------------------

Claims and the Reserved Claim and shall indemnify and hold harmless Buyers, the
DMS Entities and their respective Affiliates from and against any and all costs,
damages, expenses, liabilities or losses, including any reasonable legal,
accounting or other professional fee or expense or amount paid in settlement,
relating to or arising out of the Retained Excluded Claims or the Reserved
Claim.

 

(b) Without limiting Buyers’ general obligation to cooperate with Sellers under
the other provisions of this Agreement, including Section 6.1, Buyers agree
that:

 

(i) absent the written consent of Sellers, each Business Employee who has direct
responsibility for and/or handles the day-to-day management of a Retained
Excluded Claim or the Reserved Claim, as applicable, as of the Closing shall
continue to have direct responsibility for and/or handle the day-to-day
management of such Retained Excluded Claim or the Reserved Claim, as applicable,
after the Closing, except to the extent that such Business Employee (A) is no
longer employed by a DMS Entity or any of their Affiliates or (B) shall have
accepted and taken another position that excludes direct responsibility for
and/or handling the day-to-day management of such Retained Excluded Claim or the
Reserved Claim from the job scope, in either of which case Buyers shall cause a
reasonably qualified Business Employee or other reasonably qualified employee to
replace such Business Employee (or the replacement thereof pursuant to this
Section 11.8(b)) and assume direct responsibility for and/or handle the
day-to-day management of such Retained Excluded Claim or the Reserved Claim, as
applicable;

 

(ii) Sellers shall, subject to the limitations prescribed in this Section 11.8,
be entitled to direct and control the Retained Excluded Claims and the Reserved
Claim, including the management of the Retained Excluded Claims or the Reserved
Claim by outside counsel and coordination with Business Employees who have
direct responsibility for and/or are handling the day-to-day management of the
Retained Excluded Claims or the Reserved Claim; provided, however, that Buyers
and Sellers shall work with each other in good faith to attempt to develop prior
to and implement as of the Closing a mutually acceptable, detailed joint plan of
cooperation and process specifically with respect to the Reserved Claim, whether
in connection with the development of the joint defense agreement under
Section 11.8(c) or otherwise.

 

(iii) Sellers may keep copies, or make copies of, and shall have reasonable
access to during normal business hours and following reasonable notice, any and
all books, records, and other documents (other than documents which report
progress or activity with respect to any of the Retained Excluded Claims or the
Reserved Claim and are prepared by an employee of Buyers or an Affiliate thereof
who is involved in a Retained Excluded Claim or the Reserved Claim for another
employee of Buyers or an Affiliate thereof) and information, whether written,
electronic, or other, relating to any of the Retained Excluded Claims or the
Reserved Claim;

 

(iv) Sellers shall have reasonable access, during normal business hours and
following reasonable notice, to relevant properties of Buyers or their
Affiliates and to the employees of Buyers or their Affiliates who have or may
have knowledge, material, documents, or information relating to any of the
Retained Excluded Claims or the Reserved Claim; and

 

    72   Purchase Agreement



--------------------------------------------------------------------------------

(v) Sellers shall have all rights to and may assert all claims, defenses and
related rights available to Sellers in connection with the Retained Excluded
Claims or the Reserved Claim.

 

(c) Buyers and Sellers acknowledge and agree that they have a common interest in
the defense and resolution of the Retained Excluded Claims and the Reserved
Claim and that their common interests would be advanced by sharing data and
information and cooperation joint defense efforts as reflected in this
Section 11.8. Under such joint cooperation and defense arrangement, all assets
and materials relating to the Retained Excluded Claims and the Reserved Claim
are to be protected by the attorney-client privilege, work product doctrine or
other legal protections. By agreeing to participate in this joint cooperation
and defense relationship, none of Buyers, the DMS Entities or Sellers are
waiving or intending to diminish in any way applicable privileges, doctrines and
protections. Furthermore, all non-public information concerning the Retained
Excluded Claims or the Reserved Claim shall be held in confidence by Sellers and
Buyers, and Sellers and Buyers shall not, and shall cause their respective
Affiliates and Representatives not to, disclose or otherwise communicate to any
Person who does not need to know such information all or any portion of such
confidential information except as and to the extent agreed in writing by the
other party or required by Law or civil process and shall not use any such
confidential information for any purpose not contemplated in this Section 11.8.

 

(d) Notwithstanding that Sellers shall be entitled to direct and control the
Retained Excluded Claims and the Reserved Claim, Sellers shall not, without the
prior written consent of Buyers effect any settlement or resolution of the
Retained Excluded Claims or the Reserved Claim if such settlement or resolution
involves (i) any admission or acknowledgement of guilt or criminal wrongdoing by
any of the DMS Entities, (ii) any finding, determination or acknowledgement that
any of the DMS Entities violated any Law or (iii) any terms (other than a
payment of consideration by Sellers) which would reasonably be expected to
adversely impact the reputation of any of the DMS Entities or adversely impair
in any material respect the ongoing business operations and activities of any of
the DMS Entities. In each instance where Sellers are attempting to settle or
resolve a Retained Excluded Claim, Sellers shall request and use commercially
reasonable efforts to obtain a full written release of the DMS Entities.

 

(e) The cooperative services provided by Buyers to Sellers shall be made without
fees or charges by the Buyers to Sellers other than reimbursement by Sellers of
the documented, reasonable out-of-pocket costs incurred by Buyers or any of the
DMS Entities. Any access by Sellers to properties, records and personnel under
this Section 11.8 shall be made in a manner so as not to unreasonably interfere
with Buyers’ and the DMS Entities’ conduct of business.

 

    73   Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL

 

12.1 Amendments; Waivers. This Agreement, including all Schedules and Exhibits
attached hereto, may be amended only by an agreement in writing of all Parties.
No waiver of any provision nor consent to any exception to the terms of this
Agreement or any agreement contemplated hereby shall be effective unless in
writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided.

 

12.2 Disclosure Schedules; Exhibits. Each Schedule and Exhibit delivered
pursuant to the terms of this Agreement shall be in writing and shall constitute
a part of this Agreement. The mere inclusion of an item in a Disclosure Schedule
as an exception to a representation or warranty shall not be deemed an admission
by Sellers that such item represents an exception thereto or a material fact,
event or circumstance or that such item constitutes a Material Adverse Effect.
Such disclosures and the dollar thresholds set forth herein (including those in
Section 11.5(a)) shall not be used as a basis for interpreting the terms
“material” or “Material Adverse Effect” or other similar terms in this
Agreement. Any fact, matter or item which is disclosed on any Disclosure
Schedule to this Agreement in such a way as to make its relevance or
applicability to information called for by another Disclosure Schedule or other
Disclosure Schedules to this Agreement reasonably apparent shall be deemed to be
disclosed on such other Disclosure Schedule or Disclosure Schedules, as the case
may be, notwithstanding the omission of a reference or cross-reference thereto.

 

12.3 Post-Closing Further Assurances. Each Buyer Party and Seller Party shall
execute and deliver after the Closing such further certificates, agreements and
other documents and take such other actions as the other Party may reasonably
request to consummate or implement the transactions contemplated hereby or to
evidence such events or matters. With respect to the securing of any requisite
Approvals and consents after the Closing, the Parties shall timely and promptly
make all filings which may be required for the securing of such Approvals and
consents. In furtherance and not in limitation of the foregoing, each of Buyers
and Sellers shall use commercially reasonable efforts to file notification and
report forms and similar applications with any applicable Governmental Entity
whose Approval may be required following the Closing Date. Buyers and Sellers
shall cooperate and use their respective commercially reasonable efforts to
respond to any requests for information by any Governmental Entity in connection
with such post-Closing Approvals.

 

12.4 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement and the legal relations between the Parties shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed in such State and without regard to conflicts of
law doctrines (other than New York General Obligations Law, Section 5-1401).
Each of the Parties (i) consents to submit itself to the personal jurisdiction
of any Federal court located in the State of Texas or any Texas state court in
connection with any dispute that arises out of this Agreement or any of the
transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or any other agreement contemplated hereby or any of
the transactions contemplated hereby or thereby in any court other than a
Federal court sitting in the State of Texas or a Texas state court unless venue
would not be proper under rules applicable in such courts.

 

    74   Purchase Agreement



--------------------------------------------------------------------------------

(b) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.4(B).

 

12.5 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different Parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each Party and delivered to the other Party.

 

12.6 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of each Party, and, except as provided in Section 12.16, nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement. Nothing in this Agreement is intended to relieve or discharge the
obligation of any third person to any Party to this Agreement.

 

12.7 Waiver. No failure on the part of any Party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right.

 

12.8 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement to the extent permitted by Law shall remain in full
force and effect, provided that the essential terms and conditions of this
Agreement for both Parties remain valid, binding and enforceable, and provided,
further, that the economic and legal substance of the transactions contemplated
by this Agreement is not affected in any manner materially adverse to any Party.
In event of any such determination, the Parties agree to negotiate in good faith
to modify this Agreement to fulfill as closely as possible the original intents
and purposes hereof. To the extent permitted by Law, the Parties hereby to the
same extent waive any provision of Law that renders any provision hereof
prohibited or unenforceable in any respect.

 

12.9 No Punitive Damages. Notwithstanding anything to the contrary elsewhere in
this Agreement, no Party (or its Affiliates) shall, in any event, be liable to
another Party (or its Affiliates) for any consequential, special, indirect,
exemplary or punitive damages relating to the breach or alleged breach or
nonperformance or alleged nonperformance of this Agreement.

 

    75   Purchase Agreement



--------------------------------------------------------------------------------

12.10 Notices. Any notice, consent, approval, request, claim, demand or other
communication hereunder must be given in writing and (a) delivered in person,
(b) transmitted by telefax or telecommunications mechanism, (c) mailed by
certified or registered mail (postage prepaid), receipt requested, or (d) sent
by recognized express delivery or courier service, receipt requested, to the
Parties and at the addresses specified herein or to such other address or to
such other person as either Party shall have last designated by such notice to
the other Party. Each such notice, consent, approval, request, claim, demand or
other communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified herein and an appropriate
confirmation of transmission is received, (ii) if given by certified or
registered mail, three days after such communication is deposited in the mails
with full postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when actually received at such address. Any notice or other communication
hereunder shall be delivered as follows:

 

If to Buyers, addressed to:

 

Targa Resources, Inc., Targa Resources Partners OLP LP and Targa Midstream

GP, LLC

1000 Louisiana, Suite 4700

Houston, Texas 77002

Attention: Paul W. Chung, General Counsel

Facsimile: (713) 584-1110

 

With a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2700

Houston, Texas 77002

Attention: Christopher S. Collins, Esq.

Facsimile: (713) 615-5883

 

and with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: David Leinwand, Esq.

Facsimile: (212) 225-3999

 

    76   Purchase Agreement



--------------------------------------------------------------------------------

If to Sellers addressed to:

 

Dynegy Inc., Dynegy Holdings Inc., Dynegy Midstream Holdings, Inc. and

Dynegy Midstream G.P., Inc.

c/o Dynegy Inc.

1000 Louisiana St., Suite 5800

Houston, Texas 77002

Attention: General Counsel

Facsimile No.: (713) 507-6808

 

With a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

Seven Times Square

New York, New York 10036

Attention: Gregory P. Patti, Jr., Esq.

Facsimile: (212) 326-2061

 

12.11 Publicity and Reports. Prior to the Closing, Sellers and Buyers shall
coordinate all publicity relating to the transactions contemplated by this
Agreement and neither Sellers nor Buyers (or any of their respective Affiliates)
shall issue or make any press release, publicity statement or other public
notice, comment or announcement relating to this Agreement, or the transactions
contemplated by this Agreement, without the prior written consent of the other
Party; provided, however, that to the extent that a particular action is
required by Law or applicable stock exchange regulations, Sellers and Buyers, as
the case may be, shall be obligated only to use commercially reasonable efforts
to consult with the other and to attempt in good faith to agree upon a mutually
acceptable press release, publicity statement, or other public notice, comment
or announcement prior to issuing the same. Nothing herein shall prevent
reasonable pre-Closing communication between the DMS Entities and their
customers for the purpose of responding to customer concerns regarding the
effect of the transactions contemplated by this Agreement on service delivery.
Notwithstanding the foregoing, prior to the Closing, paragraph 12 of the
Confidentiality Agreement shall continue to govern with respect to Buyers’
contact with customers and suppliers of the Partnership.

 

12.12 Integration. This Agreement and the Confidentiality Agreement, together
with the Disclosure Schedules and Exhibits thereto, (a) constitute the entire
agreement among the Parties pertaining to the subject matter hereof and
(b) supersede any and all prior agreements and understandings of the Parties in
connection therewith, except for the Confidentiality Agreement, which remains in
full force and effect.

 

12.13 Expenses. Except as otherwise provided herein, each Seller Party and Buyer
Party shall pay its own expenses incident to the evaluation of the DMS Entities
and the Business and the negotiation, preparation and performance of this
Agreement and the transactions contemplated hereby, including the fees, expenses
and disbursements of their respective investment bankers, accountants and
counsel. The Seller Parties acknowledge and agree that the DMS Entities shall
not be responsible (directly, through financial accruals or otherwise) for any
expenses relating to the Seller Parties’ negotiation, preparation and
performance of the transactions contemplated by this Agreement.

 

    77   Purchase Agreement



--------------------------------------------------------------------------------

12.14 No Assignment. Except as provided in item (f) of Schedule 5.8, neither
this Agreement nor any rights or obligations under it are assignable by Buyer
Parties, except that (i) Buyer Parties may assign their rights hereunder to any
wholly owned Subsidiary of Buyer Parties and (ii) Buyer Parties may assign this
Agreement and their rights hereunder by way of security for the benefit of its
financing providers provided that no such assignment shall relieve Buyer Parties
of any liability hereunder. Buyer Parties shall remain liable to Seller Parties
for the payment of the consideration set forth herein and other obligations of
Buyer Parties hereunder notwithstanding a permitted assignment. Seller Parties
may assign their rights under this Agreement to any Affiliate of Seller Parties;
provided, that such assignor shall not be released from any of its obligations
under this Agreement. Any attempted assignment in violation of the provisions of
this Section 12.14 shall be null and void ab initio. In the event a Party
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
transfers all or substantially all of its properties and assets to any Person,
then and in any such case, proper provision shall be made so that the successors
and assigns of such party shall assume the obligations set forth in this
Agreement.

 

12.15 Representation By Counsel; Interpretation. The Parties each acknowledge
that it has been represented by counsel in connection with this Agreement and
the transactions contemplated hereby. Accordingly, any rule of Law or any legal
decision that would require interpretation of any claimed ambiguities in any
portions of this Agreement against the Party that drafted it has no application
and is expressly waived. If any provision of this Agreement is, in the judgment
of the trier of fact, ambiguous or unclear, that provision shall be interpreted
in a reasonable manner to effect the intent of the Parties.

 

12.16 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not be construed to, confer upon any Person other than the Parties any rights or
remedies hereunder, except that each member of the Buyer Group shall be third
party beneficiaries of Section 10.2(c) and the Indemnified Parties shall be
third party beneficiaries of Article XI.

 

[Remainder of Page Intentionally Left Blank]

 

    78   Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officers as of the day and year first above written.

 

BUYERS: TARGA RESOURCES, INC. By:  

/s/ Rene R. Joyce

--------------------------------------------------------------------------------

Name:   Rene R. Joyce Title:   Chief Executive Officer

 

TARGA RESOURCES PARTNERS OLP LP BY:  

TARGA RESOURCES OLP GP, LLC,

its general partner

By:  

/s/ Rene R. Joyce

--------------------------------------------------------------------------------

Name:   Rene R. Joyce Title:   Chief Executive Officer TARGA MIDSTREAM GP, LLC
By:  

/s/ Rene R. Joyce

--------------------------------------------------------------------------------

Name:   Rene R. Joyce Title:   Chief Executive Officer SELLERS: DYNEGY INC. By:
 

/s/ Bruce A. Williamson

--------------------------------------------------------------------------------

Name:   Bruce A. Williamson Title:  

Chairman, President and Chief

Executive Officer

 

Purchase Agreement



--------------------------------------------------------------------------------

DYNEGY HOLDINGS INC. By:  

/s/ Bruce A. Williamson

--------------------------------------------------------------------------------

Name:   Bruce A. Williamson Title:   President DYNEGY MIDSTREAM HOLDINGS, INC.
By:  

/s/ R. Blake Young

--------------------------------------------------------------------------------

Name:   R. Blake Young Title:   President DYNEGY MIDSTREAM G.P., INC. By:  

/s/ Carolyn M. Campbell

--------------------------------------------------------------------------------

Name:   Carolyn M. Campbell Title:   Vice President and Secretary

 

Purchase Agreement